













EXHIBIT 10.3
Certain identified information marked with brackets and asterisks ([**]) has
been excluded from this exhibit because it is both material and would be
competitively harmful if disclosed.


DECOMMISSIONING SERVICES AGREEMENT
BY AND BETWEEN
DUKE ENERGY FLORIDA, LLC, as COMPANY
AND
ADP CR3, LLC, as CONTRACTOR
AND
ADP SF1, LLC, as BUYER
Dated as of May 29, 2019





--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page




ARTICLE 1
DEFINITIONS; INTERPRETATION; EFFECTIVENESS             2

1.1
Definitions                                     2

1.2
Certain Interpretive Matters                             20

1.3
Effectiveness; Survival                             21

ARTICLE 2
REPRESENTATIONS AND WARRANTIES                 21

2.1
Contractor and Buyer Representations and Warranties             21

2.2
Company Representations and Warranties                     22

ARTICLE 3
PRE-CLOSING COVENANTS OF THE PARTIES                 26

3.1
Company’s Conduct of Business Relating to the Assets and the CR-3

Facility                                     26
3.2
Contractor’s Conduct of Business                         28

3.3
Further Assurances                                 28

3.4
Consents and Approvals                             28

3.5
Notice of Significant Changes; Revised Schedules; First Amendment to

DSA                                         29
3.6
Contractor’s Delivery of Financial Statements                 30

3.7
Access to Information                                 31

3.8
Protection of Proprietary Information                          32

3.9
Expenses                                     33

3.10
Public Statements                                 34

3.11
Taxes                                         34

3.12
NRC Commitments                                 35

3.13
Decommissioning                                 36

3.14
Contractor’s Provisional Trust                         36

3.15
ISFSI Decommissioning Trust                         36

3.16
Appointment of Company Designee                         36

3.17
Pre-Closing Decommissioning Services                     36

3.18
Administration of Security Screening                         37

ARTICLE 4
THE CLOSING OF THE SNF PSA                         37

4.1
Closing                                     37

4.2
Deliveries by Company                             37

4.3
Deliveries by Contractor and Buyer                         38

ARTICLE 5
TERMINATION                                 40

5.1
Termination                                     40

ARTICLE 6
CONTRACTOR’S AND BUYER’S POST-CLOSING RIGHTS,

OBLIGATIONS AND RESPONSIBILITIES                 42
6.1
Authority for Operations; Limitations                     42

6.2
Decommissioning                                 42

6.3
[**]                                         43

6.4
Security                                     43



i



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




6.5
Safety                                         43

6.6
Decommissioning in Compliance with Laws                     43

6.7
Project Schedule                                 44

6.8
Removal of Improvements; Site Restoration                     44

6.9
Covenant Against Liens                             44

6.10
Maintenance of Records                             45

6.11
Diverse Suppliers                                 45

6.12
Reporting; Walk-downs; Compliance Meetings                 45

6.13
Claims Under the Spent Fuel Disposal Contract                 46

6.14
Contractor’s Provisional Trust Fund                         46

6.15
Amended and Restated LLC Agreement                     46

6.16
Parent Guaranties and Parent Support Agreements                 47

6.17
Utilities and Site Maintenance Services                     47

6.18
Intent of Agreement                                 47

6.19
Third Party Contracts                                 47

6.20
SNF Services Agreement                             47

6.21
Property Taxes                                     47

6.22
Financial Statements                                 48

ARTICLE 7
COMPANY’S POST-CLOSING RIGHTS, OBLIGATIONS AND
RESPONSIBILITIES                                 49

7.1
Company Access                                 49

7.2
Department of Energy Decommissioning and Decontamination Fees     49

7.3
Cooperation for Claims Under Standard Contract                 49

ARTICLE 8
RIGHTS, OBLIGATIONS AND RESPONSIBILITIES OF BOTH

PARTIES                                     49
8.1
Compliance with Laws and Permits                         49

8.2
Permits                                     50

8.3
Release of any Hazardous Substance                         51

8.4
Protection of Wetlands                             51

8.5
Condemnation                                     51

8.6
Access to the NRC-Licensed Site; Coordination of Access             52

8.7
Books and Records                                 54

8.8
Post-Closing - Further Assurances                         55

8.9
Occurrence of SAFSTOR Condition                         55

ARTICLE 9
NDF; CONTRACTOR’S PROVISIONAL TRUST FUND;

DISBURSEMENTS                                 55

9.1
Compensation; [**]                                 55

9.2
NDF; IOI Decommissioning Subaccount                     56

9.3
Withdrawals from IOI Decommissioning Subaccount             57

9.4
Maintenance of ISFSI Decommissioning Trust                 58

9.5
Maintenance and Termination of Contractor’s Provisional Trust Fund     59

9.6
Notice of Milestone One and End-State Conditions; Actions of Parties     59



ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




9.7
Payment of IOI Disbursement Certificates                     60

9.8
Effect of Termination on Contractor’s Rights to Disbursement from the

IOI Decommissioning Subaccount                         60
9.9
Audit Rights                                     60

ARTICLE 10
TARGET COMPLETION DATE                         61

10.1
Guaranteed Completion                             61

10.2
Qualified Institution                                 61

ARTICLE 11
EXTENSIONS OF TIME; ADJUSTMENTS TO COSTS             62

11.1
Occurrence of Schedule Extension Condition; Adjustment of Project

Schedule                                     62
11.2
Occurrence of a Change in End-State Conditions; Inability to Access;

Failure to Disburse Funds                              62
11.3
Duty to Mitigate                                 63

11.4
No Duplicate Relief                                 64

ARTICLE 12
CONFIDENTIALITY; PUBLIC STATEMENTS                 64

12.1
Access to Information                                 64

12.2
Protection of Proprietary Information                         64

12.3
Public Statements                                 66

ARTICLE 13
INDEMNIFICATION                                 66

13.1
Contractor Indemnification                             66

13.2
Company Indemnification                             67

ARTICLE 14
INSURANCE                                     67

14.1
Contractor Insurance                                 67

14.2
Company Insurance                                 67

14.3
Environmental Liability Insurance Coverage                     68

ARTICLE 15
DEFAULT; REMEDIES                             68

15.1
Contractor Events of Default                             68

15.2
Remedies Upon a Contractor Event of Default                 70

15.3
Obligations Upon Termination                         70

ARTICLE 16
MISCELLANEOUS PROVISIONS                         71

16.1
Amendment and Modification                         71

16.2
Waiver of Compliance; Consents                         71

16.3
Notices                                     71

16.4
Assignment                                     73

16.5
Third Party Beneficiaries                             73

16.6
Governing Law                                 73

16.7
Dispute Resolution                                 73

16.8
WAIVER OF JURY TRIAL                             75

16.9
Entire Agreement                                 75



iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




16.10
No Joint Venture                                 75

16.11
Change in Law                                 75

16.12
Severability                                     75

16.13
Counterparts                                     75

16.14
EXCLUSIVITY OF WARRANTIES                         75

16.15
LIMITATION ON CONSEQUENTIAL DAMAGES             76





iv



--------------------------------------------------------------------------------








EXHIBITS
Exhibit A    Form of Spent Nuclear Fuel Purchase and Sale Agreement    
Exhibit B-1     Form of Parent Guaranty (NorthStar)
Exhibit B-2    Form of Parent Guaranty (Orano)
Exhibit C    Form of SNF Services Agreement
Exhibit D    Form of Amended and Restated LLC Agreement
Exhibit E    Form of Pledge Agreement
Exhibit F    Fourth Amendment to Amended and Restated NDF Agreement
Exhibit G    Form of Contractor’s Provisional Trust Agreement
Exhibit H-1    Form of Parent Support Agreement (NorthStar)
Exhibit H-2    Form of Parent Support Agreement (Orano)
Exhibit I    [**]
Exhibit J    Form of Assignment and Assumption Agreement
Exhibit K    Form of Bill of Sale
Exhibit L    Form of Legal Opinion
Exhibit M    Form of ISFSI Decommissioning Trust Agreement




ATTACHMENTS
Attachment 1        Project Specifications
Attachment 2         Project Schedule
Attachment 3        Intentionally Omitted
Attachment 4        Intentionally Omitted
Attachment 5        Intentionally Omitted
Attachment 6        Company’s Knowledge; Contractor’s Knowledge; Buyer’s
Knowledge
[**]            [**]
Attachment 8        Company EH&S Site Requirements
Attachment 9        Reporting and Notification Requirements
Attachment 10        Contractor Insurance
Attachment 11
Intentionally Omitted

Attachment 12        Investment Guidelines
Attachment 13        FDEP Letter
Attachment 14-A    Environmental Permits
Attachment 14-B    Requirements for Sea Turtle Protection
Attachment 15        Statement of Assets of the NDF
Attachment 16        Specimen Pollution Legal Liability Insurance Policy
Attachment 17
Company’s Required Regulatory Approvals; Contractor’s Required Regulatory
Approvals



SCHEDULES
Schedule 2.2.9
Environmental Matters





v



--------------------------------------------------------------------------------






DECOMMISSIONING SERVICES AGREEMENT
THIS DECOMMISSIONING SERVICE AGREEMENT dated as of May 29, 2019 (the “Contract
Date”), is entered into by and among DUKE ENERGY FLORIDA, LLC, a Florida limited
liability company (“Company”), ADP CR3, LLC, a Delaware limited liability
company (“Contractor”), and ADP SF1, LLC, a Delaware limited liability company
(“Buyer”). Company, Contractor and Buyer are referred to individually herein
from time to time as a “Party,” and collectively as the “Parties”.
RECITALS
WHEREAS, Company owns a one hundred percent (100%) undivided interest in the
Crystal River 3 nuclear power station located in Citrus County, Florida,
including the spent nuclear fuel stored in the independent spent fuel storage
installation on the Crystal River Energy Complex site.
WHEREAS, the Crystal River 3 nuclear power station has been permanently shut
down and is currently in SAFSTOR.
WHEREAS, Company desires to (a) engage Contractor to perform the activities
necessary to decommission the CR-3 Facility and the NRC-Licensed Site, including
permitting activities, demolishing, decontaminating and dismantling existing
structures and facilities, and waste disposal, as further described herein, and
to achieve ISFSI-Only Interim End-State Conditions and End-State Conditions
(each as defined below), upon the terms and conditions set forth in this
Agreement; and (b) sell and assign to Buyer the Spent Nuclear Fuel, storage
canisters, HLW, including Greater Than Class C waste from the CR-3 Facility as
currently stored on the ISFSI, or otherwise located at the CR‑Facility and to be
stored on the ISFSI, and the ISFSI and certain related assets, together with
certain associated liabilities and obligations, and Buyer desires to assume such
liabilities and obligations and purchase such spent nuclear fuel, HLW and the
ISFSI and related assets, upon the terms and conditions as set forth in the
Spent Nuclear Fuel Purchase and Sale Agreement attached hereto as Exhibit A (the
“SNF PSA”). Capitalized terms used and not defined in these recitals are defined
below.
WHEREAS, Company is requiring that Contractor provide guarantees in the form
attached hereto as Exhibit B from the Parent Guarantors (as defined herein) as a
condition to Company’s willingness to enter into and perform its obligations
under this Agreement and the Ancillary Agreements (as defined below).
WHEREAS, Contractor and its Affiliates, including the Parent Guarantors, are
experienced and qualified in providing technical assistance, design, licensing,
engineering, procurement, supply, construction management, construction,
decommissioning services, and nuclear waste packaging, storage transportation
and disposal services, and possesses the requisite expertise and resources to
achieve the ISFSI-Only Interim End-State Conditions and the End-State
Conditions.
WHEREAS, pursuant to and in accordance with the SNF PSA, Company will transfer
title for the Spent Nuclear Fuel, HLW and all rights and obligations under the
Spent Fuel Disposal Contract, together with the other Assets as defined therein,
to Buyer.


1



--------------------------------------------------------------------------------





WHEREAS, Contractor desires to perform the Decommissioning for a fixed price,
and Company has agreed to pay Contractor the fixed price for the Decommissioning
from the qualified trust fund maintained within the NDF, on the terms and
conditions as set forth herein.
NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, Company and Contractor agree as follows:
ARTICLE 1
DEFINITIONS; INTERPRETATION; EFFECTIVENESS
1.1    Definitions.
1.1.1    As used in this Agreement, the following terms have the meanings
specified in this Section 1.1.1.
“Affiliate” means, with respect to a specified Person, a Person that, directly
or indirectly, through one or more intermediaries, now or hereafter, owns or
controls, is owned or controlled by, or is under common ownership or control
with a Party, where “control” (including the terms “controlled by” and “under
common control with”) means (i) at least a fifty percent (50%) ownership
interest, or (ii) the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of stock or other securities, as trustee or executor, by
contract or credit arrangement or otherwise.
“Agreed Amount” means, as of the Closing Date, an amount of cash in the IOI
Decommissioning Subaccount that is equal to Five Hundred Forty Million Dollars
($540,000,000) [**]
“Agreed Outage Period” has the meaning set forth in Section 8.6.4.
“Agreement” means this Decommissioning Services Agreement, and all of the
Attachments and Exhibits attached hereto, each of which is incorporated herein
in its entirety by the reference, as the same may be amended, supplemented or
modified from time to time in accordance with the terms hereof.
“Amended and Restated LLC Agreement” means the amended and restated limited
liability company agreement governing Contractor in accordance with the Laws of
the State of Delaware, in the form attached hereto as Exhibit D.
“Amended and Restated NDF Agreement” means the Amended and Restated Nuclear
Decommissioning Trust Agreement dated May 1, 2008 by and between the Trustee and
Company, as amended as of November 13, 2013, January 29, 2014 and December 31,
2015, and following the Closing, as amended by the Fourth Amendment to Amended
and Restated NDF Agreement.
“Ancillary Agreements” means the SNF PSA, the Parent Guaranties, the Pledge
Agreement, the Parent Support Agreements, the Fourth Amendment to Amended and
Restated


2



--------------------------------------------------------------------------------





NDF Agreement, the Contractor’s Provisional Trust Agreement, [**] the ISFSI
Decommissioning Trust Agreement, the Amended and Restated LLC Agreement, the
Assignment and Assumption Agreement, the SNF Services Agreement, and the Bill of
Sale.
“ANI” means American Nuclear Insurers, or any successors thereto.
“Assignment and Assumption Agreement” means the Assignment and Assumption
Agreement between Company and Buyer in the form attached hereto as Exhibit J,
whereby at the Closing, Company (as Seller under the SNF PSA) shall assign and
Buyer shall assume the Assets and the Assumed Liabilities, as applicable.
“Atomic Energy Act” means the Atomic Energy Act of 1954, as amended (42 U.S.C.
Section 2011 et seq.).
“Bankruptcy Code” means Title 11 of the United States Code, as amended from time
to time, or any similar federal or state Law for the relief of debtors.
“Bankruptcy Event” means, with respect to any Person, that any one or more of
the following has occurred:
(a)    that Person has commenced a voluntary case concerning itself under the
Bankruptcy Code;
(b)    an involuntary case is commenced against that Person under the Bankruptcy
Code and the petition is not controverted within thirty (30) days, or is not
dismissed within ninety (90) days after commencement of the case;
(c)    a custodian (as defined in the Bankruptcy Code) is appointed for, or
takes charge of, all or any substantial part of the property of that Person;
(d)    that Person commences any other proceedings under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar Law of any jurisdiction whether now or hereafter in
effect relating to that Person;
(e)    there is commenced against such Person any proceeding of the type
described in clause (d) above and such proceeding is not controverted within
thirty (30) days or is not dismissed for a period of ninety (90) days;
(f)    any order of relief or other order is entered approving any case or
proceeding of the types described in clauses (b) or (d) above;
(g)    that Person makes a general assignment for the benefit of creditors; or
(h)    that Person admits in writing its general inability to pay its debts when
due or shall, by any act consents to, approves or acquiesces in any of the
foregoing.




3



--------------------------------------------------------------------------------





“Bill of Sale” means the Bill of Sale, in the form attached hereto as Exhibit K,
whereby at the Closing, Company (as Seller under the SNF PSA) shall transfer and
Buyer shall acquire certain of the Assets, as applicable.
“Business Books and Records” means all books, operating records, licensing
records, quality assurance records, purchasing records, and equipment repair,
maintenance or service records of Company relating to the design, construction,
licensing, operation or Decommissioning of the CR-3 Facility, including
operating, safety and maintenance manuals, inspection reports, Environmental
assessments, engineering design plans, Company’s costs estimates with respect to
Decommissioning under its Decommissioning Plan, blueprints and as built plans,
specifications, operating procedures and other similar items of Company,
wherever located, including those records related to CR-3-related structures, or
operations or activities anywhere on the NRC-Licensed Site, whether existing in
hard copy or magnetic or electronic form; provided, however, that Business Books
and Records do not include the records of Company primarily relating to the
design, construction, licensing, or operation of Excluded Facilities. After the
Closing, Business Books and Records shall include all books, operating records,
licensing records, quality assurance records and other records relating to the
Decommissioning of the CR-3 Facility and the NRC-Licensed Site that Contractor
is required to maintain under applicable Laws, including Nuclear Laws.
“Business Day” any day other than Saturdays; Sundays; New Year's Day; Birthday
of Dr. Martin Luther King, Jr.; Memorial Day; Independence Day; Labor Day;
Veterans' Day; Thanksgiving Day; Friday after Thanksgiving and Christmas Day.
“Buyer” has the meaning set forth in the preamble.
“Byproduct Material” means any radioactive material (except Special Nuclear
Material) yielded in, or made radioactive by, exposure to the radiation incident
to the process of producing or utilizing Special Nuclear Material.
“Change in End-State Conditions” means a material deviation by the Florida
Department of Environmental Protection from the positions regarding the end
state conditions reflected in the FDEP Letter.
“Change in Law” means a change in any applicable Law, including a change in
(a) release criteria for the NRC-Licensed Site under Environmental Laws or
Nuclear Laws; and (b) regulations that implement such Environmental Laws or
Nuclear Laws, that adversely impacts Contractor’s costs to obtain termination or
partial termination of the NRC License and unrestricted release of all or part
of the NRC-Licensed Site, as applicable, but not including a Change in End-State
Conditions.
“Closing” has the meaning set forth in Section 4.1.
“Closing Date” has the meaning set forth in Section 4.1.
“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.


4



--------------------------------------------------------------------------------





“Company” has the meaning set forth in the preamble.
“Company Indemnified Parties” means Company, its Affiliates and the respective
officers, directors, employees and agents of Company and its Affiliates;
provided that none of Contractor or any of its Affiliates or their respective
officers, directors, employees or agents shall be a Company Indemnified Party.
“Company Permit” means each Environmental Permit to be obtained or maintained by
Company as described in Attachment 14-A, and each other Permit that Company
agrees to obtain and maintain under this Agreement in accordance with
Section 8.2.5.
“Company Proprietary Information” means, (a) the following furnished by or on
behalf of Company, its Affiliates or their respective Representatives to
Contractor, its Affiliates or their respective Representatives, in each case
whether furnished under this Agreement, the SNF PSA, the Pre-Closing
Decommissioning Services Contract or any Ancillary Agreement, or before or after
the Contract Date or the Closing Date: (i) all drawings, reports, data,
software, materials or other information relating to the operation and
maintenance or Decommissioning, actual or proposed, of the CR-3 Facility, the
NRC-Licensed Site or the Crystal River Site; (ii) any financial, operational or
other information concerning Company or any of its Affiliates or their
respective assets and properties, including geologic, geophysical, scientific or
other technical information, and know-how, inventions and trade secrets;
(iii) any Third Party Proprietary Information; or (iv) any other information,
whether oral or written or in electronic or digital media, and regardless of the
manner in which it is furnished, that is provided by or on behalf of Company,
its Affiliates or their respective Representatives to Contractor, its Affiliates
or their respective Representatives, including any such information that may be
included or reflected in reports, analysis or other documents prepared by or on
behalf of Contractor, its Affiliates or their respective Representatives; and
(b) any deliverables, submittals or information (other than with respect to the
financial condition of Contractor or the Parent Guarantors or with respect to
the Spent Nuclear Fuel and other Assets acquired by Buyer pursuant to the SNF
PSA) prepared and furnished by Contractor hereunder or in connection with the
SNF PSA, and the Business Books and Records to be maintained by Contractor
hereunder with respect to the CR-3 Facility, the NRC-Licensed Site and the
Decommissioning; provided that Company Proprietary Information does not include
any such information which (i) is or becomes generally available to the public
other than as a result of a disclosure by Contractor, its Affiliates or their
respective Representatives; (ii) was available to Contractor, its Affiliates or
their respective Representatives on a non-confidential basis prior to its
disclosure by or on behalf of Company or its Affiliates; (iii) becomes available
to Contractor, its Affiliates or their respective Representatives on a
non-confidential basis from a Person other than Company, its Affiliates or their
respective Representatives who is not otherwise bound by a confidentiality
agreement with Company or any of its Affiliates, or is otherwise not under any
obligation to Company or any of its Affiliates not to transmit the information
to Contractor, its Affiliates or their respective Representatives; or (iv) was
independently developed by Contractor, its Affiliates or their respective
Representatives without reference to or reliance upon Company Proprietary
Information.
“Company’s EH&S Requirements” means the environmental, health and safety
procedures and requirements set forth in Attachment 8.


5



--------------------------------------------------------------------------------





“Company’s Non-Exclusive Access Right” has the meaning set forth in
Section 8.6.3.
“Company’s Required Regulatory Approvals” means the regulatory approvals
required by Company as a condition to the Closing, as identified in
Attachment 17.
“Condemned” has the meaning set forth in Section 8.5.1.
“Contract Date” has the meaning set forth in the preamble.
“Contractor” has the meaning set forth in the preamble.
“Contractor Event of Default” has the meaning set forth in Section 15.1.
“Contractor Indemnified Parties” means Contractor, its Affiliates and the
respective officers, directors, employees and agents of Contractor and its
Affiliates.
“Contractor Lien” has the meaning set forth in Section 6.9.
“Contractor Permit” means each Environmental Permit that is identified on
Attachment 14-A as a Permit that will be transferred to or be obtained by
Contractor, and each other Permit that Contractor is required to obtain and
maintain under this Agreement.
“Contractor Proprietary Information” means information provided by or on behalf
of Contractor, its Affiliates or their respective Representatives to Company,
its Affiliates or their respective Representatives relating to Contractor’s
plans for the possession and maintenance of the Assets and the Decommissioning
of the CR-3 Facility and the NRC-Licensed Site, and any financial, operational
or other information concerning Contractor or any of its Affiliates or their
respective assets and properties, and any deliverables, submittals or
information with respect to the Spent Nuclear Fuel, and other Assets acquired by
Buyer pursuant to the SNF PSA prepared and furnished by Contractor hereunder or
in connection with the SNF PSA, whether oral or written, and regardless of the
manner in which it is furnished; provided that Contractor Proprietary
Information does not include any such information which (a) is or becomes
generally available to the public other than as a result of a disclosure by
Company, its Affiliates or their respective Representatives; (b) was available
to Company, its Affiliates or their respective Representatives on a
non-confidential basis prior to its disclosure by Contractor, its Affiliates or
their respective Representatives; (c) becomes available to Company, its
Affiliates or their respective Representatives on a non-confidential basis from
a Person other than Contractor, its Affiliates or their respective
Representatives that is not, to Company’s Knowledge, otherwise bound by a
confidentiality agreement with Contractor or any of its Affiliates, or is
otherwise not under any obligation to Contractor or any of its Affiliates not to
transmit the information to Company, its Affiliates or their respective
Representatives; or (d) was independently developed by Company, its Affiliates
or their respective Representatives without reference to or reliance upon
Contractor Proprietary Information; provided, further, that any deliverables,
submittals or information prepared and furnished by Contractor hereunder (other
than with respect to the financial condition of Contractor or the Parent
Guarantors or with respect to the Spent Nuclear Fuel and the other Assets
acquired by Buyer pursuant to the SNF PSA, which, for the avoidance of doubt,
shall be considered only Contractor Proprietary Information), and the Business
Books and Records to be maintained by Contractor hereunder with respect to the
CR-3 Facility, the


6



--------------------------------------------------------------------------------





NRC-Licensed Site and the Decommissioning, shall be treated as both Contractor
Proprietary Information and Company Proprietary Information for the purposes of
this Agreement.
“Contractor’s Non-Exclusive Access Right” has the meaning set forth in
Section 8.6.2.
“Contractor’s Provisional Trust Agreement” means the trust agreement,
substantially in the form set forth in Exhibit G, by and between Contractor and
a qualified trustee governing Contractor’s Provisional Trust Fund.
“Contractor’s Provisional Trust Fund” has the meaning set forth in Section 3.14.
“Contractor’s Required Regulatory Approvals” means the regulatory approvals
required by Contractor as a condition to the Closing, as identified in
Attachment 17.
“CR-3 Facility” means the pressurized reactor power plant and all of the
ancillary facilities, equipment, supplies, structures and buildings, including
the ISFSI and underground structures, that form the Crystal River nuclear power
plant, commonly known as Crystal River Unit 3, located on the Gulf of Mexico in
Citrus County, Florida, and including the real property underlying the ISFSI
Site and the other portions of the Crystal River Site on which the CR-3 Facility
is located, but in any event not including the Excluded Facilities. The CR-3
Facility is depicted by the green areas set forth on page 27 of Attachment 1.
“CREC Committee” means Company’s Crystal River Energy Complex management
committee.
“Crystal River Decommissioning Reserve Subaccount” means a segregated subaccount
within the NDF created and maintained solely for the purposes of holding the
assets, funds and investments that are not otherwise held in the IOI
Decommissioning Subaccount.
“Crystal River Site” means the area commonly known as the “Crystal River Energy
Complex” that contains the CR-3 Facility, the NRC-Licensed Site, the ISFSI, and
the Excluded Facilities, as further described and occupying the area as depicted
in Attachment 1.
“Decommission” and “Decommissioning” means (a) the dismantlement and removal of
the structures, and any reduction or removal of radioactivity, at the CR-3
Facility and the NRC-Licensed Site to a level that permits the release of all or
any specified portion of the NRC-Licensed Site consistent with the radiological
criteria for license termination specified by the NRC in 10 C.F.R. § 20.1402 for
unrestricted use; (b) all other activities necessary for the retirement,
dismantlement, decontamination or storage of the CR-3 Facility and NRC-Licensed
Site in compliance with all applicable Nuclear Laws and Environmental Laws,
including the applicable requirements of the Atomic Energy Act and the NRC’s
rules, regulations, orders and pronouncements thereunder; (c) operation and
maintenance of the ISFSI, management of Spent Nuclear Fuel, the packaging of the
Greater Than Class C Waste generated during the Decommissioning of the CR-3
Facility, and the removal of all of the Spent Nuclear Fuel and HLW from the
ISFSI and the Crystal River Site; (d) restoration of the NRC-Licensed Site in
accordance with applicable Laws; and (e) any planning and administration
activities incidental thereto.


7



--------------------------------------------------------------------------------





“Decommissioning Costs” means the costs and expenditures incurred for goods and
services (including any planning and administrative activities incidental
thereto) provided in connection with the Decommissioning of the CR-3 Facility
and the NRC-Licensed Site, but excluding costs incurred for the operation and
maintenance of the ISFSI, management of Spent Nuclear Fuel, and the removal of
all of the Spent Nuclear Fuel and HLW from the ISFSI and the Crystal River Site,
and Decommissioning of the ISFSI.
“Decommissioning Plan” means the activities contemplated by the Post Shutdown
Decommissioning Activities Report submitted by Company to the NRC on December 2,
2013.
“Department of Energy” or “DOE” means the United States Department of Energy and
any successor agency thereto.
“Department of Energy Decommissioning and Decontamination Fees” means all fees
related to the Department of Energy’s Special Assessment of utilities for the
Uranium Enrichment Decontamination and Decommissioning Funds pursuant to
Sections 1801, 1802 and 1803 of the Atomic Energy Act and the Department of
Energy’s implementing regulations at 10 C.F.R. Part 766, as those statutes and
regulations exist at the time of execution of this Agreement, applicable to
separative work units purchased from the Department of Energy in order to
decontaminate and decommission the Department of Energy’s gaseous diffusion
enrichment facilities.
[**]    
“Dispute” has the meaning set forth in Section 16.7.1.
“Dispute Engagement Notice” has the meaning set forth in Section 16.7.1(a).
“Diverse Suppliers” has the meaning set forth in Section 6.11.
“End-State Conditions” means all of the following conditions, collectively, and
“achieving” or “satisfying” the End-State Conditions, or terms of similar
import, means the satisfaction of all of the following conditions:
(a)    Contractor has satisfied all of the ISFSI-Only Interim End-State
Conditions;
(b)    Contractor has fully performed all of its obligations under the License
Termination Plan as approved by the NRC, including removal of Spent Nuclear Fuel
from the NRC-Licensed Site and the Decommissioning of the ISFSI;
(c)    Contractor has completed the Remediation of all Hazardous Substances
present in, on or under the CR-3 Facility sufficient to comply with
Environmental Laws and all applicable Permits;
(d)    without limiting Contractor’s obligation to satisfy the criteria to
complete the Decommissioning of the ISFSI, all buildings and structures
constituting the ISFSI, including foundations, have been removed to a minimum of
three feet (3’) below grade and


8



--------------------------------------------------------------------------------





backfilled, graded and seeded to prevent erosion, and any underground storage
tanks and large diameter pipes that are part of or located on or under the ISFSI
and not otherwise required by Law or this Agreement to be removed, have been
filled in compliance with all applicable Permits;
(e)    Contractor has completed all of the work necessary to comply with the
conditions set forth in the FDEP Letter and any Change in End-State Conditions,
as applicable; and
(f)    the NRC has approved the termination of the NRC License and released the
ISFSI Site from NRC jurisdiction for unrestricted use pursuant to 10 C.F.R.
§ 20.1402.
“Environment” means all soil, real property, air, water (including surface
waters, streams, ponds, drainage basins and wetlands), groundwater, water body
sediments, drinking water supply, stream sediments or land, including land
surface or subsurface strata, including all fish, plant, wildlife, and other
biota and any other environmental medium or natural resource.
“Environmental Claim” means any and all written communications, administrative
or judicial actions, suits, orders, liens, complaints, notices, including
notices of violations of Environmental Laws, requests for information relating
to the Release or threatened Release into the Environment of Hazardous
Substances, proceedings, or other written communication, pursuant to or relating
to any applicable Environmental Law by any Governmental Authority based upon,
alleging, asserting, or claiming any actual or potential, and whether civil,
criminal or administrative: (i) violation of, or Liability under any
Environmental Laws; (ii) violation of any Environmental Permit; or
(iii) Liability for investigatory costs, cleanup costs, removal costs, remedial
costs, response costs, monitoring costs, natural resource damages, property
damage, personal injury, fines, or penalties arising out of, based on, resulting
from, or related to the presence, Release, or threatened Release into the
Environment of any Hazardous Substances.
“Environmental Clean-up Site” means any location which is listed or formally
proposed for listing on the National Priorities List, the Comprehensive
Environmental Response, Compensation and Liability Information System, or on any
similar state list of sites requiring investigation or cleanup.
“Environmental Laws” means all Laws, other than Nuclear Laws, relating to
pollution, the protection, restoration or remediation of or prevention of harm
to the Environment or natural resources, or the protection of human health and
safety from the presence of Hazardous Substances, including Laws relating to
Releases of Hazardous Substances (including Releases to the Environment) or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, Release, transport, disposal or handling of Hazardous Substances, and
Laws regarding the treatment, storage, handling, transportation, and disposal of
solid waste. “Environmental Laws” include the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. §§ 9601 et seq.), the
Hazardous Materials Transportation Act (49 U.S.C. §§ 1801 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. §§ 6901 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. §§ 1251 et seq.), the Clean Air Act (42 U.S.C.
§§ 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. §§ 2601 et seq.),
the Oil Pollution Act


9



--------------------------------------------------------------------------------





(33 U.S.C. §§ 2701 et seq.), the Emergency Planning and Community Right-to-Know
Act (42 U.S.C. §§ 11001 et seq.), the Occupational Safety and Health Act (29
U.S.C. §§ 651 et seq.) only as it relates to Hazardous Substances, and the
Florida Laws governing hazardous materials and solid waste.
“Environmental Liabilities” means any Liability relating to (a) the disposal,
storage, transportation, Release, recycling, or the arrangement for such
activities of Hazardous Substances from the CR-3 Facility; (b) the presence of
Hazardous Substances in, on or under the CR-3 Facility, regardless of how the
Hazardous Substances came to rest at, on or under the CR-3 Facility; and (c) the
failure of the CR-3 Facility to be in compliance with any Environmental Laws.
“EPA” means the United States Environmental Protection Agency and any successor
agency thereto.
“Environmental Permit” means any federal, state or local permits, licenses,
approvals, consents, registrations or authorizations required by any
Governmental Authority with respect to the CR-3 Facility or the NRC-Licensed
Site under or in connection with any Environmental Law, including any and all
orders, consent orders or binding agreements issued or entered into by a
Governmental Authority under any applicable Environmental Law, but excluding the
NRC License.
“Excluded Facilities” means the facilities on the Crystal River Site (and the
real property upon which the same are located) that are not related to the CR-3
Facility, including the switchyard, operating and non-operating fossil
fuel-fired (coal, natural gas) power generation facilities cooling towers, coal
delivery and storage areas, ash storage area, office buildings, warehouses,
barge handling dockets, railroad, and the other buildings or facilities that are
not to be Decommissioned hereunder as identified in Attachment 1.
“Exclusion Area” has the meaning as defined under NRC rules and regulations, and
with respect to the CR-3 Facility, means the area within the Exclusion Area
Boundary that completely surrounds the ISFSI, as depicted in Attachment 1.
“Exclusion Area Boundary” means the boundary that completely surrounds the ISFSI
and defines the Exclusion Area, as depicted in Attachment 1.
“FDEP Letter” means the letter from the Florida Department of Environmental
Protection dated February 15, 2019, a copy of which is attached hereto as
Attachment 13.
“Federal Trade Commission Act” means the Federal Trade Commission Act of 1914
(15 U.S.C. Section 41 et seq.), as amended.
“First Amendment to DSA” means an amendment to this Agreement to be entered into
by Company and Contractor on or before the Closing Date, whereby the Parties
agree to amend this Agreement by attaching the mutually agreed exhibits and
attachments to be finalized between the Contract Date and the Closing Date,
including [**], the Environmental Permits, the Non-Environmental Permits and the
Project Schedule.


10



--------------------------------------------------------------------------------





“Force Majeure” means events or circumstances that are outside the
non-performing Party’s reasonable control, e.g., acts of God; war; acts of civil
disobedience; acts of terrorism; fires; explosions; earthquakes; epidemics;
landslides; hurricanes or windstorms; riots; floods; sabotage or other
malevolent acts; labor strikes or other similar acts of industrial disturbance
(other than acts of employees of the nonperforming Party or its Affiliates);
acts, delays in acting, or failure to act of a Governmental Authority (including
a taking or condemnation); or any similar events or occurrences; provided,
however, an event shall only be considered an event of Force Majeure to the
extent: (a) the non-performing Party is unable to prevent, avoid, overcome or
cure such event through the exercise of commercially reasonable efforts;
(b) such event is not the proximate result of the non-performing Party’s act,
omission, fault or negligence, including failure to maintain equipment in good
working order, failure to comply with any contract, or failure to comply with
all applicable Laws; and (c) such event results in a material impairment of the
non-performing Party’s ability to perform; provided, further, that the
unavailability of a disposal facility for Low Level Waste, is not an event of
Force Majeure.
“Fourth Amendment to Amended and Restated NDF Agreement” means the Fourth
Amendment to the Amended and Restated NDF Agreement in the form attached hereto
as Exhibit F.
“Good Utility Practices” means any of the practices, methods and activities
generally accepted by a significant portion of the nuclear industry in the
United States of America as good practices applicable to: (a) nuclear generating
facilities that have ceased operating in anticipation of decommissioning, or the
decommissioning of a nuclear generating facility, as applicable, of similar
design, size and capacity as the CR-3 Facility; or (b) any of the practices,
methods or activities which, in the exercise of reasonable judgment by a prudent
Person decommissioning a nuclear facility of similar design, size and capacity
as the CR-3 Facility, in light of the facts known at the time the decision was
made, would reasonably have been expected to accomplish the desired result at a
reasonable cost and consistent with good safety practices and applicable Laws
including Nuclear Laws and Environmental Laws. Good Utility Practices are not
intended to be limited to the optimal practices, methods or acts to the
exclusion of all others.
“Governmental Authority” means any federal, state, local provincial, foreign,
international or other governmental, regulatory or administrative agency, taxing
authority, commission, department, board, or other government subdivision, court
or tribunal.
“Greater Than Class C Waste” means radioactive waste that contains radionuclide
concentrations exceeding the values in Table 1 or Table 2 of 10 C.F.R. § 61.55,
and therefore is currently not generally acceptable for disposal at existing
(near surface) low level radioactive waste disposal facilities.
“Hazardous Substances” means: (a) any petroleum (or any fraction thereof),
asbestos, asbestos-containing material, and urea formaldehyde foam insulation
and transformers or other equipment that contains polychlorinated biphenyl; (b)
any chemicals, materials or substances defined as or included in the definition
of “hazardous substances”, “hazardous wastes”, “hazardous materials”, “hazardous
constituents”, “restricted hazardous materials”, “extremely hazardous
substances”, “toxic substances”, “contaminants”, “pollutants”, “toxic
pollutants”, “hazardous air pollutants” or words of similar meaning and
regulatory effect under any


11



--------------------------------------------------------------------------------





applicable Environmental Law; and (c) any other chemical, material, waste or
substance that can form the basis of any Liability under any applicable
Environmental Law; except that, in each case and notwithstanding any other
provision of this Agreement, Hazardous Substances shall not include Nuclear
Material.
“Health and Safety Laws” means any Laws pertaining to safety and health in the
workplace, including the Occupational Safety and Health Act, 29 U.S.C. 651 et
seq., and the Toxic Substances Control Act, 15 U.S.C. 2601, et seq.
“High Level Waste” or “HLW” means: (a) the highly radioactive material resulting
from the reprocessing of spent nuclear fuel, including liquid waste produced
directly in reprocessing and any solid material derived from such liquid waste
that contains fission products in sufficient concentrations; and (b) other
highly radioactive material that the NRC, consistent with existing Law,
determines by rule requires permanent isolation, including Greater Than Class C
Waste.
“High Level Waste Repository” means a facility which is designed, constructed
and operated by or on behalf of the Department of Energy for the storage and
disposal of Spent Nuclear Fuel in accordance with the requirements set forth in
the Nuclear Waste Policy Act of 1982, as amended.
“IOI Subaccount Investment Manager” has the meaning set forth in Section 9.2.3.
“IOI Decommissioning Subaccount” means a formally separate and segregated
subaccount within the NDF, the assets of which are not commingled with any of
the other assets of the NDF, which is created and maintained solely for the
purpose of funding the compensation to be paid to Contractor for Decommissioning
the CR-3 Facility (not including costs for operation and maintenance of the
ISFSI, management of Spent Nuclear Fuel, and the removal of all of the Spent
Nuclear Fuel and HLW from the ISFSI and the Crystal River Site) and achieving
the ISFSI‑Only Interim End-State Conditions.
“IOI Disbursement” means a withdrawal from the IOI Decommissioning Subaccount
used to compensate Contractor for Decommissioning the CR-3 Facility (not
including costs for operation and maintenance of the ISFSI, management of Spent
Nuclear Fuel, and the removal of all of the Spent Nuclear Fuel and HLW from the
ISFSI and the Crystal River Site), including achieving the ISFSI‑Only Interim
End-State Conditions, in accordance with this Agreement.
“IOI Disbursement Certificate” has the meaning set forth in Section 9.3.
“ISFSI” means the existing dry spent fuel storage installation on the Crystal
River Site where the Spent Nuclear Fuel and HLW from the CR-3 Facility is
located and stored, and the ancillary facilities related thereto, but excluding
the Spent Nuclear Fuel and High Level Waste stored thereon, and excluding the
storage canisters that will be shipped together with the Spent Nuclear Fuel and
the HLW when it is removed from the ISFSI and the NRC-Licensed Site.
“ISFSI-Only Interim End-State Conditions” means all of the following conditions,
collectively, and “achieving” or “satisfying” the ISFSI-Only Interim End-State
Conditions, or terms of similar import, means the satisfaction of all of the
following conditions:


12



--------------------------------------------------------------------------------





(a)    without limiting Contractor’s obligation to satisfy the criteria to
complete the Decommissioning of the CR-3 Facility, all buildings and structures
constituting the CR-3 Facility, other than the ISFSI, have been removed to a
minimum of three feet (3’) below grade and backfilled, graded and seeded to
prevent erosion;
(b)    underground storage tanks and large diameter pipes that are part of the
CR-3 Facility, other than the ISFSI, and not otherwise required by Law or this
Agreement to be removed have been filled in compliance with all applicable
Permits;
(c)    Contractor has otherwise completed the Decommissioning of the CR-3
Facility and fully performed all of its obligations under the PLTA, with the
exception of removal of Spent Nuclear Fuel and HLW from the NRC-Licensed Site
and the Decommissioning of the ISFSI;
(d)    Contractor has completed the Remediation of Hazardous Substances present
in, on or under the CR-3 Facility other than with respect to the ISFSI Site,
sufficient to comply with Environmental Laws and all applicable Permits;
(e)    Contractor has completed all of the work necessary to comply with the
conditions set forth in the FDEP Letter except with respect to the ISFSI Site,
and any Change in End-State Conditions that have occurred prior to such date, as
applicable; and
(f)    the NRC has approved an amendment to the NRC License to release the
NRC-Licensed Site from NRC jurisdiction for unrestricted use pursuant to 10
C.F.R. § 20.1402, except for the ISFSI Site.
“ISFSI Decommissioning Trust” means a nuclear decommissioning trust fund
established by Buyer pursuant to an appropriate trust agreement in compliance
with 10 CFR 72.30 in order to hold funds dedicated to the Decommissioning of the
ISFSI.
“ISFSI Decommissioning Trust Agreement” means the trust agreement, substantially
in the form set forth in Exhibit M, by and between Buyer and a qualified trustee
governing the ISFSI Decommissioning Trust.
“ISFSI Site” means the portion of the Crystal River Site where the ISFSI is
located, as further described and occupying the area as depicted in
Attachment 1, and including the area that lies within the Exclusion Area
Boundary, as that area may be modified from time to time under the NRC License.
“Knowledge” means: (a) with respect to Contractor, the actual knowledge of the
officers and employees of Contractor listed on Attachment 6; (b) with respect to
Buyer, the actual knowledge of the officers and employees of Buyer listed on
Attachment 6; and (c) with respect to Company, the actual knowledge of the
officers and employees of Company listed on Attachment 6, but without
independent investigation or inquiry by or on behalf of Company or any such
officer or employee.
“Law” or “Laws” means all laws, rules, regulations, codes, statutes, ordinances,
decrees, treaties, or administrative orders of any Governmental Authority
including administrative and


13



--------------------------------------------------------------------------------





judicial interpretations thereof, including Environmental Laws, Health and
Safety Laws and Nuclear Laws, and common law.
“Letter of Credit” has the meaning set forth in Section 10.1.
“Liability” or “Liabilities” means any liability or obligation (whether known or
unknown, whether asserted or unasserted, whether absolute or contingent, whether
accrued or unaccrued, whether liquidated or unliquidated, and whether due or to
become due), and in the case of the NRC License, includes the NRC Commitments.
“License Termination” has the meaning defined in applicable NRC regulations.
“License Termination Plan” has the meaning defined in applicable NRC
regulations.
“Local Suppliers” means a subcontractor (of any tier) of Contractor who has a
headquarters or branch within Florida.
“Loss” or “Losses” means any and all damages, fines, fees, penalties,
deficiencies, losses and expenses (including all Remediation costs, reasonable
attorneys’ fees, accountants, and other experts, or other expenses of litigation
or proceedings or of any claim, default or assessment).
“Low Level Waste” means radioactive material that (a) is neither Spent Nuclear
Fuel nor HLW; and (b) any other substance that the NRC, consistent with existing
Law and in accordance with clause (a), classifies as low-level radioactive
waste.
“Milestone One” means that (a) Contractor has submitted the PLTA to the NRC; and
(b) the ISFSI-Only Interim End-State Conditions as stated in subparagraphs (a)
through and including (e) of the definition of ISFSI-Only Interim End-State
Conditions have been satisfied.
“NDF” means the qualified trust fund meeting the requirements of Code
Section 468A and Treas. Reg. § 1.468A-5 and the non-qualified trust fund that is
maintained by Company pursuant to and in accordance with the Amended and
Restated NDF Agreement for purposes of Decommissioning the CR-3 Facility and the
NRC-Licensed Site.
“NEIL” means Nuclear Electric Insurance Limited, or any successor or replacement
thereto.
“Notice of End‑State Conditions” has the meaning set forth in Section 9.6.
“Notice of ISFSI-Only Interim End-State Conditions” has the meaning set forth in
Section 9.6.
“Notice of Milestone One” has the meaning set forth in Section 9.6.
“NRC” means the United States Nuclear Regulatory Commission and any successor
agency thereto.




14



--------------------------------------------------------------------------------





“NRC Commitments” means all written regulatory commitments made by Company to
the NRC prior to the Closing Date with respect to the CR-3 Facility or the
NRC-Licensed Site.
“NRC License” means the NRC Operating License No DPR–72, Docket No. 50–302 for
the CR-3 Facility and the NRC-Licensed Site, and all amendments thereto.
“NRC-Licensed Site” means all of the real property subject to the NRC License,
as more particularly described in Attachment 1. Any reference to the
NRC-Licensed Site shall include, by definition, the surface and subsurface
elements, including the soils and groundwater present at the NRC-Licensed Site
and any references to items “at the NRC-Licensed Site” shall include all items
“at, in, on, upon, over, across, under, and within” the NRC-Licensed Site.
“NRC MARSSIM” means the Multi-Agency Radiation Survey and Site Investigation
Manual, published by NRC (NUREG-1575, Revision 1) (August 2000), as amended and
supplemented from time to time.
“Nuclear Insurance Policies” means all nuclear insurance policies carried by or
for the benefit of Company with respect to the ownership, operation or
maintenance of the CR-3 Facility and the NRC-Licensed Site, including all
nuclear liability and nuclear property damage policies in respect thereof,
including all policies issued or administered by ANI or NEIL.
“Nuclear Laws” means all Laws, other than Environmental Laws, relating to the
regulation of nuclear power plants, Source Material, Byproduct Material and
Special Nuclear Material; the regulation of Low Level Waste, HLW and Spent
Nuclear Fuel; the transportation and storage of Nuclear Material; the regulation
of Safeguards Information (as defined in 10 C.F.R. 2.4); the enrichment of
uranium; the disposal and storage of Spent Nuclear Fuel; contracts for and
payments into the Nuclear Waste Fund; and the antitrust Laws and the Federal
Trade Commission Act, as applicable to specified activities or proposed
activities of certain licensees of commercial nuclear reactors. Nuclear Laws
include the Atomic Energy Act; the Price-Anderson Act; the Energy Reorganization
Act of 1974 (42 U.S.C. Section 5801 et seq.); Convention on the Physical
Protection of Nuclear Material Implementation Act of 1982 (Public Law 97 -351;
96 Stat. 1663); the Foreign Assistance Act of 1961 (22 U.S.C. Section 2429 et
seq.); the Nuclear Non-Proliferation Act of 1978 (22 U.S.C. Section 3201); the
Low-Level Radioactive Waste Policy Act (42 U.S.C. Section 2021b et seq.); the
Nuclear Waste Policy Act (42 U.S.C. Section 10101 et seq. as amended); the
Low-Level Radioactive Waste Policy Amendments Act of 1985 (42 U.S.C.
Section 2021d, 471); the Energy Policy Act of 1992 (4 U.S.C. Section 13201 et
seq.); the provisions of 10 C.F.R. Section 73.21, and any state or local Laws,
other than Environmental Laws, analogous to the foregoing.
“Nuclear Material” means Source Material, Byproduct Material, Low Level Waste,
HLW, and Special Nuclear Material, including Spent Nuclear Fuel.
“Nuclear Waste Fund” means the fund established by Section 302(c) of the Nuclear
Waste Policy Act in which the Spent Nuclear Fuel fees to be used for the design,
construction and operation of a High Level Waste Repository and other activities
related to the storage and disposal of Spent Nuclear Fuel is deposited.
“Outage Work” has the meaning set forth in Section 8.6.4.


15



--------------------------------------------------------------------------------





“Parent Guarantors” means each of NorthStar Group Services, Inc., a Delaware
corporation, and Orano USA LLC, a Delaware limited liability company.
“Parent Guaranty” means a guaranty in the form attached hereto as Exhibit B
issued by each Parent Guarantor in favor of Company, pursuant to which such
Parent Guarantor, severally (and not jointly) with the other Parent Guarantor
and in accordance with the terms and conditions set forth therein, guarantees
the payment and performance of the obligations of Contractor under this
Agreement and the Ancillary Agreements to which Contractor is a party, and the
obligations of Buyer under the SNF PSA and the Ancillary Agreements to which
Buyer is a party.
“Parent Support Agreement” means a Support Agreement in the form attached hereto
as Exhibit H-1 and Exhibit H-2 by and among each Parent Guarantor, Contractor
and Buyer, pursuant to which such Parent Guarantor agrees to provide up to a
specified amount of funding to Contractor and Buyer totaling One Hundred Forty
Million Dollars ($140,000,000), in the aggregate, to perform their obligations
under this Agreement and complete the Decommissioning of the CR-3 Facility,
including the ISFSI.
“Party” or “Parties” has the meaning set forth in the preamble.
[**]    
[**]    
“Permits” means any federal, state or local permits, licenses, approvals,
consents, registrations or authorizations required by any Governmental Authority
in connection with the Decommissioning, but not including the NRC License or any
Environmental Permits.
“Person” means any individual, partnership, limited liability company, joint
venture, corporation, trust, unincorporated organization, association, or
Governmental Authority.
“Pledge Agreement” means the Pledge Agreement to be entered into by Company and
Contractor’s sole member, Accelerated Decommissioning Partners, LLC, whereby
Accelerated Decommissioning Partners, LLC will pledge its equity interest in
Contractor to Company as collateral for Contractor’s obligations hereunder, in
the form attached hereto as Exhibit E.
“PLR” has the meaning set forth in Section 3.11.3.
“PLTA” means the partial License Termination application to be submitted to the
NRC in order to obtain the release of the NRC-Licensed Site, other than the
ISFSI Site, from NRC jurisdiction for unrestricted use pursuant to 10 C.F.R.
§ 20.1402, and achieve the ISFSI‑Only Interim End-State Conditions.
“Pre-Closing Decommissioning Services Contract” means one or more services
agreements between Contractor and Company for Contractor’s performance of
Decommissioning planning activities and such other activities as stated therein,
prior to the Closing Date.


16



--------------------------------------------------------------------------------





“Pre-Closing Period” means the period beginning on the Contract Date and ending
on the calendar day immediately preceding the Closing Date.
“Price-Anderson Act” means Section 170 of the Atomic Energy Act, as amended, and
related provisions of Section 11 of the Atomic Energy Act.
“Project Schedule” means a schedule meeting the requirements of Section 6.7 that
sets forth Contractor’s schedule for completion of Decommissioning, including
the Target Completion Date and the scheduled date for achievement of the
End-State Conditions, and as of the Contract Date, means such schedule as set
forth in Attachment 2 hereto.
“Project Specifications” means the specifications regarding the Decommissioning
as set forth in Attachment 1 hereto.
“Proprietary Information” means the Contractor Proprietary Information or the
Company Proprietary Information, or both, as the context requires.
“Provisional IOI Account” means a formally separate and segregated account
within the Contractor’s Provisional Trust Fund, the assets of which are not
commingled with any of the other assets of the Contractor’s Provisional Trust
Fund, that may not be terminated until Contractor has achieved the ISFSI‑Only
Interim End-State Conditions.
“Provisional Milestone Account” means a formally separate and segregated account
within the Contractor’s Provisional Trust Fund, the assets of which are not
commingled with any of the other assets of the Contractor’s Provisional Trust
Fund, that may be terminated when Contractor has achieved Milestone One.
“Release” means any actual or threatened spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping or
disposing of a Hazardous Substance or Nuclear Material into the Environment or
within any building, structure, facility or fixture; provided, however, that
Release shall not include any release that is permissible under applicable
Environmental Laws or any Permit.
“Remediation” means action of any kind required by any applicable Law or order
of a Governmental Authority to address a Release, the threat of a Release or the
presence of Hazardous Substances, including any or all of the following
activities: (a) monitoring, investigation, assessment, treatment, cleanup,
containment, removal, mitigation, response or restoration work; (b) obtaining
any permits, consents, approvals or authorizations of any Governmental Authority
necessary to conduct any such activity; (c) preparing and implementing any plans
or studies for any such activity; (d) obtaining a written notice from a
Governmental Authority with jurisdiction under Environmental Laws that no
material additional work is required by such Governmental Authority; (e) the
use, implementation, application, installation, operation or maintenance of
remedial action, remedial technologies applied to the surface or subsurface
soils, excavation and treatment or disposal of soils, systems for long term
treatment of surface water or ground water, engineering controls or
institutional controls; and (f) any other activities required under
Environmental Laws to address the presence or Release of Hazardous Substances.


17



--------------------------------------------------------------------------------





“Representatives” of a Party or its Affiliates means such Party’s and such
Affiliates’ respective directors, managers, officers, employees, agents,
partners, advisors (including accountants, legal counsel, environmental
consultants, and financial advisors) and other authorized representatives, but
in no event shall Representatives of Company include Contractor or any of its
Affiliates, notwithstanding Contractor’s designation as an agent of Company
pursuant to this Agreement.
“SAFSTOR Condition” means the occurrence after the Closing Date of: (a) with
respect to Contractor, (i) a Change in Law that occurs after the Closing Date;
or (ii) an Environmental Liability which Contractor is responsible for
Remediating hereunder that was not disclosed to or known by Contractor prior to
the Closing Date, and which results in a material increase in Contractor’s costs
to complete the Decommissioning, as a result of which Contractor reasonably
believes that the remaining amount of funds in the IOI Decommissioning
Subaccount, or the Contractor’s Provisional Trust Fund are insufficient to pay
for the remaining costs of Decommissioning after taking such Change in Law or
the Remediation of such Environmental Liability into account; and (b) with
respect to Company, the occurrence following the Closing Date of a Change in
End-State Conditions for which Company is obligated to reimburse costs to
Contractor pursuant to Section 11.2, or an Environmental Liability for which
Company is obligated to indemnify the Contractor Indemnified Parties pursuant to
Section 13.2, the costs of which Company reasonably believes would exceed the
amounts in the Crystal River Decommissioning Reserve Subaccount.
“Schedule Extension Condition” means any of the following: (a) delays caused by
events of Force Majeure; and (b) delays caused by the issuance of a preliminary
injunction or other order or decree by a Governmental Authority having
jurisdiction halting all or substantially all of the Decommissioning work to be
performed by Contractor hereunder; provided, however, an event that causes
delays shall only be a Schedule Extension Condition to the extent (i) Contractor
is unable to prevent, avoid or overcome such event or the delay through the
exercise of commercially reasonable efforts and proceed with work not affected
by the Schedule Extension Condition; and (ii) such event is not the result of
Contractor’s or of its Affiliates’ (or any Person performing any work or
activities on Contractor’s or such Affiliate’s behalf) act, omission, fault or
negligence. For purpose of this definition, it is expressly agreed that delay
due to the unavailability of a disposal facility for radiological waste is not a
Schedule Extension Condition.
“SNF PSA” has the meaning set forth in the recitals.
“SNF Services Agreement” means an agreement substantially in the form set forth
in Exhibit C between Contractor and Buyer, wherein Buyer agrees to pay
Contractor’s costs incurred in performance of the services associated with
packaging the Greater than Class C Waste generated during Decommissioning of the
ISFSI, operating and maintaining the ISFSI, and ultimately removing all material
owned by Buyer located at the CR‑3 Facility from the Crystal River Site.
“Source Material” means: (a) uranium or thorium or any combination thereof, in
any physical or chemical form, or (b) ores which contain by weight one-twentieth
of one percent (0.05%) or more of (i) uranium, (ii) thorium, or (iii) any
combination thereof. Source Material does not include Special Nuclear Material.


18



--------------------------------------------------------------------------------





“Special Nuclear Material” means (a) plutonium, uranium-233, uranium enriched in
the isotope-233 or in the isotope-235, and any other material that the NRC
determines to be “Special Nuclear Material;” and (b) any material artificially
enriched by any of the materials or isotopes described in clause (a). Special
Nuclear Material includes the Spent Nuclear Fuel; provided, however, that
Special Nuclear Material does not include Source Material.
“Spent Fuel Disposal Contract” means the U.S. Department of Energy Contract
No. DE‑CR01-83NE44382 Contract for Disposal of Spent Nuclear Fuel and/or
High-Level Radioactive Waste dated as of June 30, 1983, by and between the DOE
and Florida Power Corporation (which, by virtue of intervening corporate
reorganizations, is now known as Duke Energy Florida, LLC), for the disposal of
Spent Nuclear Fuel and HLW from the CR-3 Facility.
“Spent Nuclear Fuel” means all nuclear fuel located at the ISFSI that has been
permanently withdrawn from the nuclear reactor in the CR-3 Facility following
irradiation, and has not been chemically separated into its constituent elements
by reprocessing.
“Target Completion Date” means the date by which Contractor shall have completed
Milestone One, which shall be January 21, 2029, as such date may be extended
under Article 11.
“Tax” or “Taxes” means, all taxes, charges, fees, levies, penalties or other
assessments imposed by any federal, state, local, provincial or foreign taxing
authority, including income, gross receipts, excise, real or personal property,
sales, transfer, customs, duties, franchise, payroll, withholding, social
security, receipts, license, stamp, occupation, employment, or other taxes,
including any interest, penalties or additions attributable thereto, and any
payments to any state, local, provincial or foreign taxing authorities in lieu
of any such taxes, charges, fees, levies or assessments.
“Tax Return” means any return, report, information return, declaration, claim
for refund or other document (including any schedule or related or supporting
information) required to be supplied to any Governmental Authority with respect
to Taxes including amendments thereto, including any information return filed by
a tax exempt organization and any return filed by a nuclear decommissioning
trust.
“Termination Date” has the meaning set forth in Section 5.1.6.
“Third Party Proprietary Information” means any drawings, reports, data,
software, materials, scientific or other technical information, know-how,
inventions and trade secrets pertaining to any proprietary or confidential
information provided to Company or its predecessors by, or intellectual property
of, any third party that has or is providing goods or services to Company with
respect to the CR-3 Facility or the NRC-Licensed Site, including in connection
with the ISFSI and the storage of Spent Nuclear Fuel and HLW on the ISFSI.
“Trustee” means the trustee of the NDF appointed by Company pursuant to the
Amended and Restated NDF Agreement.
“U.S. Government” means the government of the United States of America.


19



--------------------------------------------------------------------------------





1.1.1    As used in this Agreement, the following terms have the meanings
specified in the SNF PSA:
Assets
Seller Material Adverse Effect
Assumed Liabilities
Transfer Taxes
Buyer Material Adverse Effect
 



1.2    Certain Interpretive Matters.
1.2.1    Unless otherwise required by the context in which any term appears:
(a)    The singular shall include the plural, the plural shall include the
singular, and the masculine shall include the feminine and neuter.
(b)    References to “Articles,” “Sections” or “Attachments” shall be to
articles, sections or attachments of or to this Agreement, and references to
“paragraphs” or “clauses” shall be to separate paragraphs or clauses of the
section or subsection in which the reference occurs.
(c)    The words “herein,” “hereof” and “hereunder” shall refer to this
Agreement as a whole and not to any particular section or subsection, of this
Agreement; and the words “include,” “includes” or “including” shall mean
“including, but not limited to” or “including, without limitation.” The word
“threatened” refers to threats made in writing.
(d)    The term “day” shall mean a calendar day, commencing at 12:01 a.m.
Eastern time. The term “week” shall mean any seven (7) consecutive day period,
and the term “month” shall mean a calendar month; provided, however, that when a
period measured in months commences on a date other than the first day of a
month, the period shall run from the date on which it starts to the
corresponding date in the next month and, as appropriate, to succeeding months
thereafter. Whenever a payment is to be made by a particular date and the date
in question falls on a day which is not a Business Day, the payment shall be
made on the next succeeding Business Day; provided, however, that all
calculations shall be made regardless of whether any given day is a Business Day
and whether or not any given period ends on a Business Day.
(e)    All references to a particular entity shall include such entity’s
permitted successors and permitted assigns unless otherwise specifically
provided herein.
(f)    All references herein to any Law or to any contract or other agreement
shall be to such Law, contract or other agreement as amended, supplemented or
modified from time to time unless otherwise specifically provided herein.
1.2.2    The table of contents and the titles or headings of the Articles and
Sections hereof and Attachments hereto have been inserted as a matter of
convenience of reference only,


20



--------------------------------------------------------------------------------





and shall not control or affect the meaning or construction of any of the terms
or provisions hereof.
1.2.3    This Agreement was negotiated and prepared by the Parties with advice
of counsel to the extent deemed necessary by each Party; the Parties have agreed
to the wording of this Agreement; and none of the provisions hereof shall be
construed against one Party on the ground that such Party is the author of this
Agreement or any part hereof.
1.2.4    The Attachments hereto are incorporated herein and are intended to be a
part of this Agreement.
1.3    Effectiveness; Survival. [**]    
ARTICLE 2    
REPRESENTATIONS AND WARRANTIES.
2.1    Contractor and Buyer Representations and Warranties.
2.1.1    Organization; Qualification. Contractor is and at all times during the
term of this Agreement shall be a limited liability company validly existing and
in good standing under the Laws of the State of Delaware. Contractor has all
requisite corporate power and authority to own, lease and operate its properties
and to carry on its business as it is now being conducted. Contractor is and at
all times during the terms of this Agreement shall be qualified to conduct
business in the State of Florida.
2.1.2    Capitalization. Accelerated Decommissioning Partners, LLC is and at all
times during the term of this Agreement shall be the sole member and owner of
all of the outstanding equity interests in Contractor.
2.1.3    Authority Relative to this Agreement. Contractor and Buyer have full
corporate power and authority to execute and deliver this Agreement and to
perform their obligations hereunder. The execution and delivery of this
Agreement has been duly and validly authorized by all necessary corporate action
required on the part of Contractor and Buyer and no other corporate proceedings
on the part of Contractor or Buyer are necessary to authorize this Agreement or
to perform its obligations hereunder. This Agreement has been duly and validly
executed and delivered by Contractor and Buyer, and assuming that this Agreement
constitutes the valid and binding agreement of Company, this Agreement
constitutes the legal, valid and binding agreement of Contractor and Buyer,
enforceable against Contractor and Buyer in accordance with its terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar Laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.
2.1.4    No Violation. Neither the execution and delivery of this Agreement by
Contractor and Buyer, nor the performance by Contractor or by Buyer of their
obligations hereunder will (a) conflict with or result in any breach of any
provision of the certificate of formation or organization, or limited liability
company or operating agreement, of Contractor; (b) require consent, notice or
other action, conflict with, result in a violation or breach of, constitute a
default or an event that, with or without notice or the lapse of time or both,
would


21



--------------------------------------------------------------------------------





constitute a default under, or give rise to any right of termination,
cancellation, modification or acceleration, under any of the terms, conditions
or provisions of any material contract or Permit to which Contractor or Buyer is
a party or by which any of its assets may be bound, other than the Contractor’s
Required Regulatory Approvals; or (c) violate in any material respect any Laws
applicable to Contractor or Buyer.
2.1.5    Professional Licenses. As of the Closing Date, and at all times after
the Closing Date during the term of this Agreement, Contractor will have a valid
certified contractor’s license in the appropriate category or specialty issued
by the Florida Department of Business and Professional Regulation, and such
license shall remain in full force and affect at all times during the term of
this Agreement. All Persons who perform any portion of the Decommissioning have
and shall at all times during the performance of Contractor’s obligations
hereunder have all business and professional certifications required by
applicable Laws to perform such work.
2.2    Company Representations and Warranties. Company represents and warrants
to Contractor as follows:
2.2.1    Organization; Qualification. Company is a limited liability company
validly existing and in good standing under the Laws of the State of Florida and
has all requisite corporate power and authority to own, transfer, lease and
operate its properties and to carry on its business as is now being conducted.
Company is duly licensed or qualified to do business and is in good standing in
Florida and each other jurisdiction, if any, in which the operation of the
business related to the CR-3 Facility as currently conducted makes licensing or
qualification necessary.
2.2.2    Authority Relative to this Agreement. Company has full corporate power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder. The execution and delivery of this Agreement has been
duly and validly authorized by all necessary corporate action required on the
part of Company and no other corporate proceedings on the part of Company are
necessary to authorize this Agreement or to perform its obligations hereunder.
This Agreement has been duly and validly executed and delivered by Company, and
assuming that this Agreement constitutes the valid and binding agreement of
Contractor, this Agreement constitutes the legal, valid and binding agreement of
Company, enforceable against Company in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar Laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.
2.2.3    No Violation. Neither the execution and delivery of this Agreement by
Company, nor the performance by Company of its obligations hereunder will
(a) conflict with or result in any breach of any provision of the certificate of
formation or organization, or limited liability company or operating agreement,
of Company; (b) require consent, notice or other action, conflict with, result
in a violation or breach of, constitute a default or an event that, with or
without notice or the lapse of time or both, would constitute a default under,
or give rise to any right of termination, cancellation, modification or
acceleration, under any of the terms, conditions or provisions of any material
contract or Permit to which Company is a party or by which any of its assets may
be bound, other than Company’s Required Regulatory Approvals; or


22



--------------------------------------------------------------------------------





(c) violate in any material respect any Laws applicable to Company; provided,
however, that Company makes no warranty or representation that the Permits that
it currently holds are or will be adequate or the only Permits necessary for
Contractor’s activities or actions necessary to complete the Decommissioning or
achieve the End-State Conditions.
2.2.4    Filings and Reports. Company has filed or caused to be filed with the
applicable state or local regulatory bodies, the NRC, and the Department of
Energy, and the State of Florida, as the case may be, all material forms,
statements, reports and documents (including all exhibits, amendments and
supplements thereto) required to be filed by Company with respect to the
NRC-Licensed Site or the ownership or operation thereof under each of the
applicable state public utility Laws, the Atomic Energy Act, the Energy
Reorganization Act, and the Price-Anderson Act and the respective rules and
regulations thereunder. All such filings complied in all material respects with
all applicable requirements of the appropriate act and the rules and regulations
thereunder in effect on the date each such report was filed. The representations
and warranties under this Section 2.2.4 do not apply to any statement by Company
in any filing regarding the cost estimated by Company to perform the
Decommissioning of the CR-3 Facility or the NRC-Licensed Site.
2.2.5    Real Property. Company has not entered into any real property
agreements, including any leases, subleases, licenses or other rental agreements
or occupancy agreements (written or verbal), mortgages, deeds of trust,
easements, or agreements regarding potential ingress and egress, with respect to
any part of the NRC-Licensed Site, that would reasonably be expected to
materially impair Contractor’s intended operation, possession, or use of the
NRC-Licensed Site with respect to the performance of the Decommissioning or its
obligations under this Agreement.
2.2.6    Spent Fuel Disposal Contract. Company has paid the one-time fee
required to be paid as contemplated under Article VIII.A.3 of the Spent Fuel
Disposal Contract.
2.2.7    ANI Insurance Policy. All premiums with respect to the ANI nuclear
liability insurance policy covering the CR-3 Facility due prior to the Closing
Date shall have been paid by Company, other than retroactive premiums which may
be payable with respect thereto.
2.2.8    NRC License. Company has not received any written notification which
remains unresolved that it is in violation of any of the NRC License, or any
order, rule, regulation, or decision of the NRC with respect to the NRC-Licensed
Site.
2.2.9    Environmental Matters. With respect to the CR-3 Facility and the
ownership or operation thereof, except as disclosed in Schedule 2.2.9:
(a)    To the Knowledge of Company, there are no material Environmental
Liabilities with respect to the CR-3 Facility as of the Contract Date.
(b)    Company has obtained and holds the Environmental Permits listed on
Attachment 14-A. Such Environmental Permits are all of the material
Environmental Permits used in or necessary for Company’s ownership and
possession of the CR-3 Facility as of the Contract Date; provided, that Company
makes no representation or warranty that such


23



--------------------------------------------------------------------------------





Environmental Permits include any or are all of the Environmental Permits that
would be necessary for Contractor to perform Contractor’s obligations under this
Agreement. Each such Environmental Permit is in full force and effect. Company
is in compliance in all material respects with all of its obligations under each
such Environmental Permit. There are no proceedings pending, or to the Knowledge
of Company, threatened, that could reasonably be expected to result in the
revocation, termination, modification or amendment of any such Environmental
Permit. Company has not failed to make in a timely fashion any application or
other filing required for the renewal of any such Environmental Permit which
failure could reasonably be expected to result in the termination of such
Environmental Permit or such Environmental Permit being revoked, suspended or
adversely modified.
(c)    There are no Environmental Claims pending or, to the Knowledge of
Company, threatened against Company, with respect to the CR-3 Facility, and to
Company’s Knowledge there are no facts or circumstances which are reasonably
likely to form the basis for any material Environmental Claim against Company
with respect to the CR-3 Facility.
(d)    To Company’s Knowledge, the CR-3 Facility is not an Environmental
Clean-up Site.
(e)    To the Knowledge of Company, there are no (i) underground storage tanks,
active or abandoned; or (ii) polychlorinated biphenyls-containing equipment
located at the CR-3 Facility.
(f)    To the Knowledge of Company, there are no material Encumbrances, other
than Permitted Encumbrances, arising under or pursuant to an Environmental Law
with respect to the CR-3 Facility and, to the Knowledge of Company, there are no
facts, circumstances, or conditions that could reasonably be expected to
materially restrict, encumber or result in the imposition of special conditions
under any Environmental Law with respect to the Decommissioning of the CR-3
Facility, except those facts, circumstances or conditions relating to the status
of the CR-3 Facility as a nuclear facility.
(g)    There have been no Environmental audits or assessments with respect to
the CR-3 Facility by, on behalf of, or which are in the possession of Company,
which have not been made available to Contractor prior to the Contract Date.
The representations and warranties set forth in this Section 2.2.9 are Company’s
sole and exclusive representations and warranties regarding any Environmental
matters and Environmental Laws.
2.2.10    Compliance with Permits, Laws. Company has not received any written
notification which remains unresolved that it is in violation of (a) any of the
material Permits held by Company that are used in, or necessary for its
maintenance, ownership, use, or possession of, the CR-3 Facility as presently
conducted or as required by Law (other than Environmental Laws or Nuclear Laws);
or (b) any Law (other than Environmental Laws or Nuclear Laws) applicable to the
CR-3 Facility or activities at the CR-3 Facility. Company is in compliance in
all material respects with all such Permits and Laws (other than Environmental
Permits, Environmental Laws or Nuclear Laws) applicable to the CR-3 Facility or
activities at


24



--------------------------------------------------------------------------------





the CR-3 Facility; provided, that Company makes no representation or warranty
that such Permits include any or are all of the Permits that would be necessary
for Contractor to perform Contractor’s obligations under this Agreement.
2.2.11    NDF.
(a)    With respect to all periods ending on or prior to the Closing Date:
(i) the NDF is a trust, validly existing under the Laws of the Commonwealth of
Pennsylvania with all requisite authority to conduct its affairs as it now does;
(ii) the qualified trust fund maintained within the NDF satisfies all
requirements necessary for it to be treated as a nuclear decommissioning fund as
defined in Treas. Reg. Sections 1.468A‑1(b)(4) and 1.468A-5; and (iii) the NDF
is in compliance in all material respects with all applicable Laws of the NRC
and any other Governmental Authority.
(b)    Company has heretofore delivered to Contractor a copy of the Amended and
Restated NDF Agreement, as in effect on the Contract Date.
(c)    With respect to all periods ending on or prior to the Closing Date:
(i) Company or the Trustee of the NDF has filed or caused to be filed with the
NRC and any other Governmental Authority all material forms, statements,
reports, documents (including all exhibits, amendments and supplements thereto)
required to be filed by such entities; and (i) Company is not subject to any
Governmental Authority’s regulation over its rates that could reasonably be
expected to pose a material risk of requiring disbursements to be made from the
NDF.
(d)    With respect to all taxable periods ending prior to the Closing Date,
Company has filed all required Tax Returns with respect to the NDF, and such Tax
Returns were true, correct and complete in all material respects, and all Taxes
due have been paid in full. No notice of deficiency or assessment has been
received from any taxing authority with respect to any Liability for Taxes of
the NDF which have not been fully paid or finally settled.
(e)    Attachment 15 to this Agreement sets forth a statement of assets of the
NDF as of December 31, 2018 and such statement presents fairly in all material
respects as of such date the fair market value of the assets of the NDF. There
are no Encumbrances for Taxes affecting the assets of the NDF other than
Permitted Encumbrances.


25



--------------------------------------------------------------------------------







ARTICLE 3    
PRE-CLOSING COVENANTS OF THE PARTIES
3.1    Company’s Conduct of Business Relating to the Assets and the CR-3
Facility.
3.1.1    During the Pre-Closing Period, Company shall use and maintain, or cause
to be used and maintained, the Assets and the CR-3 Facility in the ordinary
course of present use consistent with Good Utility Practices such that at the
Closing, the CR-3 Facility and the NRC-Licensed Site will conform with the
descriptions thereof in of the Project Specifications; it being understood that
any actions deemed reasonably necessary in the use and maintenance of the Assets
or the CR-3 Facility in accordance with Good Utility Practices shall be deemed
to be in the ordinary course unless Company would reasonably expect such actions
to impair in any material respect Contractor’s performance of its obligations
under this Agreement or any of the Ancillary Agreements. Without limiting the
generality of the foregoing, and, except as contemplated in this Agreement,
without the prior written consent of Contractor (unless the requirement for such
consent would be prohibited by Law), which consent will not be unreasonably
withheld, delayed or conditioned, Company shall not directly do any of the
following with respect to the CR-3 Facility or, where expressly indicated, the
NRC-Licensed Site:
(a)    sell, transfer, remove, lease, pledge, mortgage, encumber, restrict,
dispose of, grant any right or interest with respect to any Assets;
(b)    amend or extend in any material respect, or voluntarily terminate prior
to the expiration date thereof or allow to expire, the Spent Fuel Disposal
Contract or any Company Permit used in, or necessary for the maintenance,
ownership, use, or possession of, the CR-3 Facility or the ISFSI or the
NRC-Licensed Site; provided, however, that Contractor’s consent shall not be
required for actions with respect to Company Permits for which applications have
been filed and approval is pending as of the Contract Date as described in
Attachment 14-A, or for the settlement of any claims pending with respect to the
Spent Fuel Disposal Contract;
(c)    fail to maintain in effect the Nuclear Insurance Policies with the limits
of liability as in effect on the Contract Date or as otherwise allowed by the
NRC;
(d)    move any Nuclear Material to, or bring any Hazardous Substances onto, the
CR-3 Facility or the NRC-Licensed Site, other than in the ordinary course of
business and in accordance with Good Utility Practices;
(e)    make any modification to the CR-3 Facility, except for Decommissioning
activities in the ordinary course of business and consistent with Company’s
Decommissioning plan as contemplated by the Post Shutdown Decommissioning
Activities Report submitted by Company to the NRC on December 2, 2013;
(f)    settle any claim or litigation that results in a material obligation that
would adversely impact the CR-3 Facility or the performance of Contractor’s
obligations under this Agreement with respect to the NRC-Licensed Site, or
expands in any material respect the NRC Commitments; provided, however, that
Company may settle alleged violations of


26



--------------------------------------------------------------------------------





Company Permits without the consent of Contractor if the settlement would not
reasonably be expected to adversely affect the performance of Contractor’s
obligations under this Agreement;
(g)    knowingly engage in any practice, take any action, fail to take any
action, or enter into any transaction that will result or could reasonably be
expected to result in any misrepresentation of Company hereunder or of Seller
under the SNF PSA as of the Closing Date;
(h)    amend the Amended and Restated NDF Agreement in any way that would alter
in any material respect the business and investment practices with respect to
the NDF, except as contemplated by the Fourth Amendment to Amended and Restated
NDF Agreement;
(i)    except as required by any Law or generally accepted accounting
principles, change, in any material respect, its Tax practice or policy with
respect to the NDF (including making new Tax elections or changing Tax elections
and settling Tax controversies not in the ordinary course of business) or make
any change in any method of accounting or accounting practice with respect to
the Assets to the extent such change or settlement would be binding on
Contractor; or
(j)    agree to enter into any of the transactions set forth in the foregoing
provisions of this Section 3.1.1.
3.1.2    Company shall also:
(a)    maintain the CR-3 Facility in the ordinary course of business and in
compliance in all material respects with applicable Laws, the NRC License, the
Permits and Environmental Permits;
(b)    make all required deposits, if any, to the NDF and cause Trustee to pay
all Taxes, if any, and expenses and fees relating to the NDF; and
(c)    not amend the Amended and Restated NDF Agreement, other than the Fourth
Amendment to Amended and Restated NDF Agreement entered into in accordance with
this Agreement and the SNF PSA, without the consent of Contractor, which consent
shall not be unreasonably withheld or delayed.


27



--------------------------------------------------------------------------------







3.2    Contractor’s Conduct of Business. During the Pre-Closing Period,
Contractor shall not:
3.2.1    Amend Contractor’s certificate of formation or operating agreement
without the prior written consent of Company, except as set forth in the Amended
and Restated LLC Agreement.
3.2.2    Sell or transfer the membership interests in Contractor to any third
party, without the prior written consent of Company.
3.2.3    Engage in any business activity or incur any Liability by or on behalf
of Contractor, except as reasonably necessary in connection with the
transactions contemplated by this Agreement.
3.2.4    Knowingly engage in any practice, take any action, fail to take any
action, or enter into any transaction that will result or may reasonably be
anticipated to result in any misrepresentation or breach of any warranty or
covenant of Contractor or the Parent Guarantors hereunder or under the Ancillary
Agreements.
3.2.5    Agree to take any action or enter into any transaction that would
violate the foregoing provisions of this Section 3.2.
3.3    Further Assurances. Subject to the terms and conditions of this
Agreement, prior to the Closing, each of the Parties will use commercially
reasonable efforts to take, or cause to be taken, all action, and to do, or
cause to be done, all things necessary, proper or advisable under applicable
Laws to consummate the Closing. Notwithstanding anything in the previous
sentence to the contrary, Company shall use commercially reasonable efforts to
obtain any Company Permits, if any, and Contractor shall use commercially
reasonable efforts to obtain all Contractor Permits, that are necessary as of
the Closing Date for Contractor to perform its obligations under this Agreement
at the NRC-Licensed Site. Each Party shall cooperate with the other Party in all
commercially reasonable efforts to (a) obtain the Company Permits and Contractor
Permits; and (b) lift any preliminary or permanent injunction or other order or
decree by any federal or state court or Governmental Authority that restrains or
prevents the Closing.
3.4    Consents and Approvals.
3.4.1    As promptly as practicable after the Contract Date, Contractor and
Company, as applicable, shall make the filings necessary to obtain the Required
Regulatory Approvals. In fulfilling their respective obligations under this
Section 3.4.1, Contractor and Company shall each use commercially reasonable
efforts to effect or cause to be effected any such filings (other than as
contemplated in Section 3.4.2) within sixty (60) days after the Contract Date.
Prior to any Party’s submission of the applications contemplated by this
Section 3.4.1, the submitting Party shall provide a draft of such application to
the other Party for review and comment and the submitting Party shall in good
faith consider any revisions reasonably requested by the reviewing Party. Each
Party will bear its own costs of the preparation and review of any such filings;
[**]


28



--------------------------------------------------------------------------------





3.4.2    As promptly as practicable after the Contract Date, Contractor and
Company shall file an application with the NRC requesting consent under Section
184 of the Atomic Energy Act and 10 C.F.R. § 50.80 for the transfer of the NRC
License authorizing possession and maintenance, including Decommissioning, of
the NRC-Licensed Site, from Company to Contractor, and approval of any
conforming license amendments, and any other related approvals; provided,
however, that Company shall retain its rights as the owner of the CR-3 Facility
and the NRC-Licensed Site (other than the ISFSI) under the NRC License. In
fulfilling their respective obligations set forth in the immediately preceding
sentence, each of Contractor and Company shall use its commercially reasonable
efforts to effect any such filing within sixty (60) days after the Contract
Date. [**] Thereafter, Contractor and Company shall cooperate with one another
to facilitate NRC review of the application by promptly providing the NRC staff
with such documents or information that the NRC staff may reasonably request or
require any of the Parties to provide or generate.
3.4.3    The Parties shall respond promptly to any requests for additional
information made by Governmental Authorities, use their respective commercially
reasonable efforts to participate in any hearings, settlement proceedings or
other proceedings ordered with respect to the applications, and use their
respective commercially reasonable efforts to cause regulatory approval to be
obtained at the earliest possible date after the date of filing. Company shall
have the right to review in advance all characterizations of the information
relating to the transactions contemplated by this Agreement which appear in any
application or filing made in connection with the transactions contemplated
hereby by Contractor, and Contractor shall consider in good faith any revisions
reasonably requested by Company.
3.4.4    During the Pre-Closing Period, Contractor and Company shall cooperate
with each other, including by establishment of a transition committee with
representatives of each of Contractor and Company that shall develop a
transition plan to be implemented to transition the CR-3 Facility from Company
to Contractor upon the Closing. Without limiting the foregoing, among other
things, Contractor and Company shall prepare the procedures as described in
Attachment 14-B.
3.5    Notice of Significant Changes; Revised Schedules; First Amendment to DSA.
3.5.1    Each Party will promptly advise the other Party in writing of any
change or circumstance arising, or being discovered, after the Contract Date
that would constitute a material breach of any representation or warranty of
such Party under this Agreement or the SNF PSA. No later than fifteen (15)
Business Days prior to the Closing, each Party shall provide the other Party
with any and all revisions, modifications and updates to the Schedules to the
SNF PSA such that the Schedules to the SNF PSA will be true and correct as of
such date, including with respect to any breach of any representation or
warranty of a Party under the SNF PSA. Such revisions, modifications and updates
will be incorporated into the Schedules prior to the Closing; provided, however,
that to the extent that such revisions, modifications and updates have a Seller
Material Adverse Effect or a Buyer Material Adverse Effect, as the case may be,
then such revisions, modifications or updates to the Schedules will not be
deemed to have cured any inaccuracy or breach of any representation or warranty
in this Agreement for purposes of the termination rights contained in this
Agreement or of determining whether the conditions to Closing under Section 6.1
or Section 6.2 of the SNF PSA have been satisfied.


29



--------------------------------------------------------------------------------





3.5.2    Notwithstanding anything to the contrary herein, if either Party
becomes aware of a Change in Law or a Change in End-State Condition prior to the
Closing, the Party becoming aware of such change shall promptly notify the other
Party in writing. Within thirty (30) days thereafter, the Parties, acting
reasonably and in good faith, shall meet to review an estimate, prepared by
Contractor of the changes in its cost to perform the Decommissioning and its
obligations under this Agreement taking into account such Change in Law or
Change in End-State Condition. If the Parties are able to agree on an adjustment
to the Agreed Amount, the Parties shall enter into an amendment to this
Agreement to make such adjustment prior to the Closing, and such change shall
not be a Seller Material Adverse Effect or a Buyer Material Adverse Effect and
shall be deemed waived by the Parties for purposes of the obligation of the
Parties with respect to the Closing.
3.5.3    No later than forty five (45) days prior to the expected Closing Date,
the Parties shall prepare and deliver a draft of the First Amendment to DSA,
together with any Attachments hereto that will be updated pursuant to the First
Amendment to DSA, as the Parties have determined during the Pre-Closing Period.
The Parties shall cooperate in good faith to finalize the First Amendment to DSA
and the updated Attachments by no later than ten (10) Business Days prior to the
expected Closing Date. If the Parties are not able to mutually agree on
revisions to Attachment 2 and Attachment 7 and to mutually agree on a final
First Amendment to DSA by the Closing Date, either Party may terminate this
Agreement pursuant to Section 5.1.5.
3.6    Contractor’s Delivery of Financial Statements. During the Pre-Closing
Period, Contractor shall deliver to Company:
3.6.1    As soon as available and in any event within sixty (60) days after the
end of each of the first three quarters of each fiscal year of Northstar Group
Services, Inc., a copy of such Parent Guarantor’s unaudited consolidated balance
sheet as of the end of such quarter and the related unaudited consolidated
statement of income and cash flow statement of such Parent Guarantor for the
portion of the fiscal year of such Parent Guarantor ending on the last day of
such quarter, in each case prepared in accordance with generally accepted
accounting principles, subject to the absence of footnotes and to year-end audit
adjustments, together with a certificate of the chief financial officer of such
Parent Guarantor to the effect that such financial statements fairly present the
consolidated financial condition of such Parent Guarantor as of the date thereof
and results of operations for the period then ended.
3.6.2    As soon as available and in any event within one hundred twenty (120)
days after the end of each fiscal year of NorthStar Group Services, Inc., a
Delaware corporation, an audited copy of the consolidated balance sheet of such
Parent Guarantor as of the last day of such fiscal year and the related audited
consolidated statements of income, retained earnings, cash flows, and notes to
consolidated financial statements of such Parent Guarantor for such fiscal year,
together with an opinion of certified public accountants of recognized national
standing.
3.6.3    As soon as available and in any event within sixty (60) days after the
end of each of the first three quarters of each fiscal year of Orano USA LLC, a
Delaware limited liability company, a copy of such Parent Guarantor’s unaudited
consolidated balance sheet as of


30



--------------------------------------------------------------------------------





the end of such quarter and the related unaudited consolidated statement of
income of such Parent Guarantor for the portion of the fiscal year of such
Parent Guarantor ending on the last day of such quarter, in each case prepared
in accordance with international financial reporting standards, subject to the
absence of footnotes and to year-end audit adjustments, together with a
certificate of the chief financial officer of such Parent Guarantor to the
effect that such financial statements fairly present the consolidated financial
condition of such Parent Guarantor as of the date thereof and results of
operations for the period then ended.
3.6.4    As soon as available and in any event within one hundred twenty (120)
days after the end of each fiscal year of Orano USA LLC, a Delaware limited
liability company, a copy of such Parent Guarantor’s unaudited consolidated
balance sheet as of the last day of such fiscal year and the related unaudited
consolidated statements of income of such Parent Guarantor for such fiscal year,
prepared in accordance with international financial reporting standards, subject
to the absence of footnotes, together with a certificate of the chief financial
officer of such Parent Guarantor to the effect that such financial statements
fairly present the consolidated financial condition of such Parent Guarantor as
of the date thereof and results of operations for the period then ended.
3.7    Access to Information.
3.7.1    During the Pre-Closing Period, Company will, during ordinary business
hours, upon reasonable notice and subject to compliance with all applicable NRC
rules and regulations and other applicable Laws: (a) allow Contractor and its
representatives reasonable access to Company management personnel engaged in the
management of the Assets, the CR-3 Facility, the NRC-Licensed Site and the
Business Books and Records; (b) permit Contractor to make such reasonable
inspections thereof as Contractor may reasonably request; (c) furnish Contractor
with such other information with respect to the Assets or the CR-3 Facility or
the NRC-Licensed Site that is in Company’s possession, as Contractor may from
time to time reasonably request; and (d) furnish Contractor a copy of each
material report, schedule or other document filed or received by it with respect
to the Assets or the CR-3 Facility with the NRC or any other Governmental
Authority having jurisdiction over any of the Assets or the CR-3 Facility;
provided, however, that (i) any such investigation shall be conducted in such a
manner as not to interfere unreasonably with the ownership, use or management of
the other activities of Company or its other contractors at the NRC-Licensed
Site; (ii) Company shall not be required to provide Contractor any information
which would reasonably be expected to result in a waiver of the attorney-client
privilege; provided, however, that Company shall use commercially reasonable
efforts to allow for such access or disclosure in a manner that does not result
in a waiver of the attorney-client privilege (including, if applicable, by
entering into a common interest or similar agreement to preserve such
privilege); and (iii) Company need not supply Contractor with any information
that Company is legally or contractually prohibited from supplying; provided,
however, that Company shall use commercially reasonable efforts (not including
payment of any money or granting of any concessions) to obtain any consents
necessary in order to provide Contractor with the information from the
contractual counterparty to the extent such prohibition exists.
3.7.2    Prior to the Closing Date, Contractor shall not, and shall not allow
its Affiliates to, contact any vendors, suppliers, employees, or other
contracting parties of Company


31



--------------------------------------------------------------------------------





or Company’s Affiliates with respect to any aspect of the Assets or the CR-3
Facility or the NRC-Licensed Site, or the transactions contemplated hereby or
under the SNF PSA, without the prior written consent of Company, which consent
shall not be unreasonably withheld, delayed or conditioned.
3.8    Protection of Proprietary Information.
3.8.1    From and after the Contract Date: (a) Contractor shall use and
disclose, and shall cause its Affiliates and their respective Representatives to
use and disclose, Company’s Proprietary Information only to the extent necessary
to consummate the transactions contemplated by, and perform their obligations
under, this Agreement and the Ancillary Agreements; and (b) Company shall use
and disclose, and shall cause its Affiliates and its Representatives to use and
disclose, Contractor’s Proprietary Information only to the extent necessary to
consummate the transactions contemplated by, and perform its obligations under,
this Agreement and the Ancillary Agreements. Any disclosure to Affiliates or
Representatives of a Party shall only be made after such Affiliates and
Representatives are advised of the confidentiality obligations hereunder and
required by the disclosing Party to comply, and the disclosing Party shall be
responsible for any violations of the obligations of this Section 3.8 by any
such Affiliates or Representatives. Any disclosure to third parties other than a
Party’s Affiliates or Representatives by either Company or Contractor shall only
be made subject to confidentiality agreements with such third parties that are
at least as stringent as the requirements of this Section 3.8.
3.8.2    Upon Contractor’s, or Company’s (as the case may be), prior written
approval (which approval shall not be unreasonably withheld, delayed or
conditioned), Company or Contractor, respectively, may provide Proprietary
Information of the other Party to the NRC or any other Governmental Authority
having jurisdiction over the Assets, the CR-3 Facility, the NRC-Licensed Site or
any portion thereof, as may be necessary to obtain Company’s Required Regulatory
Approvals or Contractor’s Required Regulatory Approvals, respectively. The
disclosing Party shall seek confidential treatment for the Proprietary
Information provided to any such Governmental Authority and the disclosing Party
shall notify the other Party whose Proprietary Information is to be disclosed,
as far in advance as reasonably practical, of its intention to release to any
Governmental Authority any such Proprietary Information. In the event that
disclosure of Proprietary Information is required by order of a court or other
Governmental Authority or by subpoena or other similar legal process, the Party
subject to such order, subpoena or other legal process shall, to the extent
permitted by Law, notify the other Party whose Proprietary Information is to be
disclosed and the Parties shall consult and cooperate in seeking a protective
order or other relief to preserve the confidentiality of Proprietary
Information.
3.8.3    Company or Contractor may, without the prior consent of the other
Party, disclose Proprietary Information of the other Party as may be necessary
to comply generally with any applicable Laws or with the rules of any applicable
stock exchange. The disclosing Party shall notify the other Party whose
Proprietary Information is to be disclosed, as far in advance as reasonably
practical, of its intention to release to any third party any such Proprietary
Information.


32



--------------------------------------------------------------------------------





3.8.4    Notwithstanding anything to the contrary in the foregoing, nothing in
this Section 3.8 authorizes or permits Contractor to disclose any Third Party
Proprietary Information that Contractor obtains as part of the Company
Proprietary Information to any other Person. Contractor acknowledges and agrees
that to the extent Company is prohibited or restricted by any non-disclosure or
confidentiality obligation to any third party from disclosing any Third Party
Proprietary Information to Contractor, Company shall have the right to not
disclose such Third Party Proprietary Information to Contractor until Contractor
has reached agreement with such third party and such third party has notified
Company in writing that Company may disclose such Third Party Proprietary
Information to Contractor. Company shall notify Contractor if there is any Third
Party Proprietary Information of which Company is aware that Company is
prohibited or restricted from disclosing to Contractor, and advise Contractor of
such third party so that Contractor may make appropriate arrangements with such
third party. Company’s failure to disclose any Third Party Proprietary
Information pursuant to this Section 3.8.4 shall not serve as the basis for a
claim of any breach of a representation, warranty or other obligation of Company
hereunder.
3.8.5    If this Agreement is terminated before the Closing, this Section 3.8
shall survive the termination of this Agreement for five (5) years. In addition,
if this Agreement is terminated before the Closing, Contractor shall, within
thirty (30) days after receipt of a written request from Company, return or
destroy Company’s Proprietary Information in the possession or control of
Contractor, any of its Affiliates or their respective Representatives, and
Company shall, within thirty (30) days after receipt of a written request from
Contractor, return or destroy Contractor’s Proprietary Information in the
possession or control of Company, any of its Affiliates or their respective
Representatives. Notwithstanding the foregoing, a recipient or another Party’s
Proprietary Information shall not be required to return or destroy such other
Party’s Proprietary Information to the extent that it (a) is commingled with
other electronic records that are collected and maintained in a separate secure
facility as part of information technology backup procedures in accordance with
the normal course of business; (b) is included in a Party’s disclosures to its
or its Affiliate’s board of directors or similar governing body or the records
of deliberations of such body in connection with the consideration of the
authorization and approval of this Agreement and the transactions contemplated
hereby; (c) the recipient is required to retain such Proprietary Information
under applicable Law; or (d) the recipient is a legal or other professional
advisor to a Party with professional responsibilities to maintain client
confidences; provided, however, that such retained Proprietary Information shall
remain subject to the provisions of this Section 3.8.
3.9    Expenses. [**]    


33



--------------------------------------------------------------------------------







3.10    Public Statements.
3.10.1    During the Pre-Closing Period: (a) Company shall issue all news
releases, public statements and similar publicity concerning this Agreement and
the Ancillary Agreements and the transactions contemplated hereby and thereby,
in form and substance mutually agreed by the Parties; and (b) Contractor shall
not, and shall not permit any of its Affiliates or subcontractors to, engage in
any form of publicity or publish, release, disclose or disseminate to any member
of the public, media, Governmental Authority or any other Person other than
Company, whether in writing or orally, this Agreement, the Ancillary Agreements
or any information regarding the transactions contemplated hereby or thereby,
without Company’s express prior written consent, except as may be required by
applicable Law or stock exchange rules, such as required filings and other
required public statements or testimony before regulatory authorities, and then
only to the extent that Company has, to the extent permitted by applicable Law,
been provided an opportunity to review and comment on such release or
disclosure. Notwithstanding anything to the contrary in the foregoing,
Contractor may also disclose information regarding this Agreement, the Ancillary
Agreement and the transactions contemplated hereby and thereby in accordance
with Sections 3.4 and 3.8.1.
3.10.2    During the Pre-Closing Period, on a case-by-case basis, as determined
by Company and with Company’s express prior written consent: (a) Contractor may
be requested to provide media interviews concerning this Agreement, the
Ancillary Agreement and the transactions contemplated hereby and thereby; and
(b) Contractor may share Company’s news releases, social media posts and other
external content in Contractor’s internal and external communication channels.
Contractor shall cooperate with Company in maintaining good community relations
during the Pre-Closing Period.
3.10.3    Contractor shall not, and shall not permit any of its Affiliates or
subcontractors to, use Company’s or any of its Affiliates’ names, logos,
trademarks, service marks or trade names in any way without Company’s prior
written consent.
3.10.4    Upon the Closing, the Parties will issue a joint press release or
coordinated separate press releases concerning the consummation of the
transactions contemplated hereby, in form and substance to be mutually agreed.
The Parties shall reasonably cooperate in matters relating to the content and
timing of public announcements and other public disclosures (other than required
filings and other required public statements or testimony before regulatory
authorities) relating to this Agreement or the transactions contemplated hereby.
3.11    Taxes.
3.11.1    Any Transfer Taxes incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by Contractor and Company in
equal proportions. Contractor and Company will file, to the extent required by
applicable Law, all necessary Tax Returns and other documentation with respect
to any such Transfer Taxes, and, if required by applicable Law, will each join
in the execution of any such Tax Returns or other documentation. The Parties
shall use commercially reasonable efforts to comply with all requirements and
secure applicable sales tax exemptions for the transactions contemplated by this
Agreement.


34



--------------------------------------------------------------------------------





3.11.2    The Parties acknowledge, agree, and intend, as a result of the
agreements and arrangements set forth in this Agreement and the Ancillary
Agreements, as follows for all Tax purposes: (a)  Company shall have retained
ownership and use of all of its assets and shall not have transferred ownership
of the NRC-Licensed Site or any other of its assets to Contractor or any of its
Affiliates (whether by application of Section 770l(e) of the Code or otherwise)
except for the Assets transferred to Buyer pursuant to the SNF PSA; (b) Company
shall be treated as the owner of the NDF, and the NDF shall be the owner of the
assets held in the IOI Decommissioning Subaccount, as well as any proceeds held
or earned therein unless, until, and to the extent such proceeds are paid to
Contractor or any of its Affiliates in payment of services performed, and
obligations discharged, by Contractor or any of its Affiliates pursuant to this
Agreement and the Amended and Restated NDF Agreement; and (c) the rights and
obligations of Company, Contractor and any of its Affiliates set forth in this
Agreement and the Ancillary Agreements shall be respected (after the application
of Section 770l(e) of the Code and other relevant Tax ownership principles) as
representing only an arrangement whereby Contractor and its Affiliates will
perform Decommissioning and other services for Company on Company's behalf in
exchange for disbursements of cash consideration from the IOI Decommissioning
Subaccount within the NDF as a fixed price fee for these services equal to the
Agreed Amount, with such Agreed Amount to be paid in portions periodically to
Contractor when the services necessary to discharge the Decommissioning
liabilities are performed in accordance with the terms of this Agreement. The
Parties hereto, as well as their Affiliates, shall prepare all applicable Tax
books, records, and filings, and otherwise act, in a manner consistent with this
Section 3.11.2, unless otherwise required by Law.
3.11.3    Promptly following the Contract Date, Company shall use commercially
reasonable efforts to obtain a private letter ruling (the “PLR”) from the IRS
regarding [**] Company shall (i) provide Contractor with a draft of the PLR
prior to filing (and allow Contractor a reasonable opportunity to review and
comment); (ii) notify Contractor once the PLR is submitted, and promptly provide
Contractor with a copy of the PLR request as submitted to the IRS; and
(iii) notify Contractor once the final response is received from the IRS, and
promptly provide Contractor with a copy of the PLR issued by IRS.
3.12    NRC Commitments. Until the Closing, Company shall maintain and use the
Assets in accordance with the NRC Commitments, the NRC License, applicable NRC
regulations and policies and with applicable Laws, including Nuclear Laws.


35



--------------------------------------------------------------------------------







3.13    Decommissioning. Contractor shall commit to the NRC and other applicable
Governmental Authorities that Contractor will complete the Decommissioning of
the CR-3 Facility and the Crystal River Site, and that it will complete all
Decommissioning activities as contemplated under this Agreement in accordance
with all Nuclear Laws and Environmental Laws, including applicable requirements
of the Atomic Energy Act and the NRC’s rules, regulations, orders and guidance
thereunder. Contractor shall, and shall cause the Parent Guarantors to, take
commercially reasonable steps necessary to satisfy any requirements imposed by
the NRC regarding decommissioning funds, in a manner sufficient to obtain NRC
approval of the transfer of the NRC License from Company to Contractor. In the
event that the NRC or other Governmental Authority reasonably requires
Contractor to provide Decommissioning funding assurance, Contractor, the Parent
Guarantors, or such other entity as shall be acceptable to the NRC, shall post a
guaranty or other financial assurances or take such other action as is
sufficient to satisfy such reasonable additional assurance requirement in such
form as reasonably required by such Governmental Authority.
3.14    Contractor’s Provisional Trust. On or before the Closing Date,
Contractor shall establish a separate trust fund, the “Contractor’s Provisional
Trust Fund”, which shall: (a) be a trust, validly existing under the Laws of the
Commonwealth of Pennsylvania with all requisite authority to conduct its
affairs; (b) satisfy all requirements necessary for such trust to be treated as
a “grantor trust” for federal and state income tax purposes pursuant to Sections
671-678 of the Code of which Contractor is the “grantor”; and (c) be in
compliance in all material respects with all applicable Laws of the NRC and any
other Governmental Authority. The Contractor’s Provisional Trust Fund shall be
governed by a trust agreement in substantially in the form set forth in
Exhibit G. Within such trust fund, the Contractor’s Provisional Trust Agreement
shall establish a Provisional Milestone Account and a Provisional IOI Account.
On or before the Closing Date, Contractor shall deposit Twenty Million Dollars
($20,000,000) into the Provisional IOI Account. [**] On-going funding of
Contractor’s Provisional Trust Fund shall be made in accordance with
Section 6.14, and disbursements from the Provisional Milestone Account shall be
made in accordance with Section 9.4.
3.15    ISFSI Decommissioning Trust. On or before the Closing Date, Buyer shall
establish the ISFSI Decommissioning Trust. The ISFSI Decommissioning Trust shall
be governed by a trust agreement in substantially in the form set forth in
Exhibit M. On or before the Closing Date, Contractor shall provide financial
assurance in a form and in an amount meeting the requirements of 10 CFR 70.32(e)
to the ISFSI Decommissioning Trust. The ISFSI Decommissioning Trust shall be
established to hold the financial assurance until Contractor achieves the
End-State Conditions.
3.16    Appointment of Company Designee. On or before the Closing Date,
Contractor shall have taken such actions as necessary to cause a person to be
duly appointed to serve as an independent manager of Contractor, with such
rights as set forth in and in accordance with the Amended and Restated LLC
Agreement.
3.17    Pre-Closing Decommissioning Services. If Company and Contractor agree on
any services related to the Decommissioning that will be performed by Contractor
prior to the Closing, the Parties shall enter into a Pre-Closing Decommissioning
Services Contract that


36



--------------------------------------------------------------------------------





establishes the scope of such services, related deliverables and payments to be
made to Contractor thereunder.
3.18    Administration of Security Screening. The Parties acknowledge and agree
that, as of the Contract Date, the administration of security screening for the
CR-3 Facility is performed by Duke Energy Nuclear Security Service, a
centralized, nuclear fleet organization.
3.18.1    As promptly as practicable after the Contract Date, Company will
modify the existing security processes such that all provisions of the CR-3
Facility security plan, including security screening, shall be solely and
exclusively performed by Company employees assigned to the CR-3 Facility or
contractors engaged to perform such functions for the CR-3 Facility.
3.18.2    On the Closing Date, Contractor shall adopt the approved CR-3 Facility
security plan. On or before the Closing Date, Contractor will engage sufficient
qualified personnel or enter into subcontracts as may be required for Contractor
to perform all functions of the CR-3 Facility security plan adopted by
Contractor, including security screening, physical security, training and
qualification, and safeguards contingency plans.
ARTICLE 4    
THE CLOSING OF THE SNF PSA
4.1    Closing. The consummation of the transactions as contemplated by the SNF
PSA (the “Closing”) shall be held within ten (10) Business Days after the date
on which the last of the conditions precedent to Closing set forth in
Sections 6.1 and 6.2 of the SNF PSA have been either satisfied or waived by the
respective Party for whose benefit such conditions precedent exist (except with
respect to those conditions which by their terms are to be satisfied at
Closing), but in any event not after the termination of this Agreement pursuant
to Article 5. The date on which the Closing occurs under the SNF PSA is referred
to herein as the “Closing Date.”
4.2    Deliveries by Company.
At the Closing, Company will deliver, or cause to be delivered, the following to
Contractor:
4.2.1    the SNF PSA, duly executed and delivered by Company as Seller
thereunder;
4.2.2    the PLR;
4.2.3    the other Ancillary Agreements to which Company is a party, duly
executed and delivered by Company and such other Persons (other than Contractor,
or any Parent Guarantor or other Affiliate of Contractor) as indicated therein,
as applicable;
4.2.4    the First Amendment to DSA, duly executed and delivered by Company;
4.2.5    copies of any and all governmental and other third party consents,
waivers or approvals obtained by Company with respect to the consummation of the
transactions


37



--------------------------------------------------------------------------------





contemplated by this Agreement and the SNF PSA, including the Company’s Required
Regulatory Approvals obtained by Company;
4.2.6    the procedures to be maintained and implemented by Company in
accordance with Attachment 14-B;
4.2.7    copies, certified by the Secretary or any Assistant Secretary of
Company, of corporate resolutions authorizing the execution and delivery of this
Agreement, the Ancillary Agreements and any other agreements and instruments to
be executed and delivered by Company in connection herewith, and the
consummation of the transactions contemplated hereby;
4.2.8    a certificate of the Secretary or any Assistant Secretary of Company
identifying the name and title and bearing the signatures of the officers of
Company authorized to execute and deliver this Agreement, the Ancillary
Agreements and the other agreements and instruments contemplated hereby and
thereby;
4.2.9    a certificate of good standing with respect to Company issued by the
Secretary of State of the State of Florida no earlier than ten (10) days prior
to the Closing Date; and
4.2.10    such other agreements, consents, documents, instruments and writings
as are required to be delivered by Company at or prior to the Closing Date
pursuant to this Agreement, the SNF PSA or the Ancillary Agreements or otherwise
reasonably required in connection herewith or therewith.
4.3    Deliveries by Contractor and Buyer.
At the Closing, Contractor will deliver, or cause to be delivered, the following
to Company:
4.3.1    the SNF PSA, duly executed by Buyer, and the consideration to be paid
thereunder;
4.3.2    all of the Ancillary Agreements to which Contractor, Buyer or any
Parent Guarantor is a party, duly executed and delivered, as applicable, by
Contractor, Buyer, the Parent Guarantors, and such other Persons (other than
Company) as indicated therein, as applicable;
4.3.3    the First Amendment to DSA, duly executed and delivered by Contractor
and Buyer;
4.3.4    evidence of the required deposits having been made into the
Contractor’s Provisional Trust Fund;
4.3.5    evidence of financial assurance in a form and in an amount meeting the
requirements of 10 CFR 70.32(e) having been provided to the ISFSI
Decommissioning Trust;


38



--------------------------------------------------------------------------------





4.3.6    certificates of insurance and such other evidence as reasonably
acceptable to Company demonstrating that Contractor has obtained the insurance
policy as described in Section 14.3;
4.3.7    the procedures to be maintained and implemented by Contractor in
accordance with Attachment 14-B;
4.3.8    evidence that Contractor has engaged personnel to perform the security
screening and other functions required under Contractor’s security plan, or has
engaged a subcontractor to perform such functions, in compliance with NRC
regulations;
4.3.9    copies of any and all governmental and other third party consents,
waivers or approvals obtained by Contractor with respect to the Closing,
including the Contractor’s Required Regulatory Approvals obtained by Contractor;
4.3.10    copies, certified by the Secretary or any Assistant Secretary of
Contractor , Buyer and each Parent Guarantor, as applicable, of resolutions
authorizing the execution and delivery of this Agreement, the Ancillary
Agreements and any other agreements and instruments to be executed and delivered
by Contractor, Buyer and each Parent Guarantor in connection herewith, and the
consummation of the transactions contemplated hereby and thereby, including the
adoption of the Amended and Restated LLC Agreement, and appointment of Company’s
designee (as identified in Section 3.16) to the governing board of Contractor;
4.3.11    a certificate of the Secretary or any Assistant Secretary of
Contractor, Buyer and each Parent Guarantor, as applicable, identifying the name
and title and bearing the signatures of the officers of Contractor and such
Parent Guarantor authorized to execute and deliver this Agreement, the Ancillary
Agreements and the other agreements and instruments contemplated hereby;
4.3.12    certificates of good standing with respect to each of Contractor and
Buyer issued by the Secretary of State of the State of Delaware no earlier than
ten (10) days prior to the Closing Date;
4.3.13    a copy of the certificate of authority or qualification of Contractor
to do business in the State of Florida, issued by the Secretary of State of the
State of Florida no earlier than ten (10) days prior to the Closing Date;
4.3.14    a copy of Contractor’s license to perform contractor services as
issued by the State of Florida and evidence reasonably satisfactory to Company
that such license is in full force and effect dated no earlier than ten (10)
days prior to the Closing Date;
4.3.15    a certificate of good standing of each Parent Guarantor issued by the
Secretary of State of the State of Delaware, no earlier than ten (10) days prior
to the Closing Date;
4.3.16    (a) a copy of the actual compliance calculation of NorthStar Group
Services, Inc. with respect to the financial covenants under its long-term debt
agreements showing that NorthStar Group Services, Inc. satisfies such financial
covenants as of such date, as


39



--------------------------------------------------------------------------------





certified by the chief financial officer of NorthStar Group Services, Inc.;
(b) a copy of NorthStar Group Services, Inc.’s most recent audited or reviewed
financial statements underlying such calculations of such financial covenants,
as certified by the chief financial officer of NorthStar Group Services, Inc.;
and (c) a certification by the chief financial officer of NorthStar Group
Services, Inc. that such entity is not in a position where it is unable to renew
any credit facility to which it is a party by reason of NorthStar Group
Services, Inc.’s financial condition;
4.3.17    all such other instruments of assumption as shall, in the reasonable
opinion of Company and its counsel, be necessary for Buyer to assume the Assumed
Liabilities in accordance with the SNF PSA;
4.3.18    a legal opinion from Pillsbury Winthrop Shaw Pittman LLP, addressed to
Company to the effect set forth in Exhibit L and otherwise in form and substance
reasonably satisfactory to Company; and
4.3.19    such other agreements, documents, instruments and writings as are
required to be delivered by Contractor, Buyer or any Parent Guarantor at or
prior to the Closing Date pursuant to this Agreement or the Ancillary Agreements
or otherwise reasonably required in connection herewith or therewith.
ARTICLE 5    
TERMINATION
5.1    Termination. This Agreement may be terminated at any time prior to the
Closing Date as follows:
5.1.1    By mutual written consent of Company and Contractor;
5.1.2    By Company or Contractor if: (a) any federal or state court of
competent jurisdiction shall have issued an order, judgment or decree
permanently restraining, enjoining or otherwise prohibiting the Closing, and
such order, judgment or decree shall have become final and non-appealable; or
(b) any statute, rule, order or regulation shall have been enacted or issued by
any Governmental Authority which, directly or indirectly, prohibits the
consummation of the Closing, unless the Party seeking to terminate is
responsible for the imposition of the prohibition;
5.1.3    By Company or Contractor if any Contractor’s Required Regulatory
Approval or Company’s Required Regulatory Approval has been denied and is
non-appealable, or Contractor or Company, as applicable, elects not to appeal,
or in the case of the PLR, Company is unable to obtain a PLR confirming the
items described in Section 3.11.3;
5.1.4    By Company or Contractor if Closing does not occur within three (3)
months following receipt of the last of the Contractor’s Required Regulatory
Approvals and the Company’s Required Regulatory Approvals, unless the Party
seeking to terminate is responsible for any failure to meet any condition to
Closing;
5.1.5    By Company or Contractor if the Parties have not agreed on revisions to
Attachment 2, Attachment 7 and a final form of the First Amendment to DSA on or
before the Closing Date;


40



--------------------------------------------------------------------------------





5.1.6    By Company or Contractor if Closing does not occur within two (2) years
following the Contract Date (the “Termination Date”), unless the Party seeking
to terminate is responsible for any failure to meet any condition to Closing;
provided that the foregoing shall not apply to diminish or limit Contractor’s or
Company’s respective right to terminate this Agreement pursuant to
Section 5.1.4;
5.1.7    By Contractor if there has been a material violation or breach by
Company of any applicable covenant, representation or warranty contained in this
Agreement or the SNF PSA, and such violation or breach (a) is not cured by the
earlier of the Closing Date or thirty (30) days after receipt by Company of
written notice specifying particularly such violation or breach (provided that
in the event Company is attempting to cure the violation or breach in good
faith, then Contractor may not terminate pursuant to this provision unless the
violation or breach is not cured within thirty (30) days after all other
conditions precedent to Closing set forth in Article 6 of the SNF PSA have been
either satisfied or waived); and (b) such violation or breach has not been
waived by Contractor; provided that the foregoing shall not apply to diminish or
limit Contractor’s or Company’s respective right to terminate this Agreement
pursuant to Section 5.1.4 or 5.1.6;
5.1.8    By Company if there has been a material violation or breach by
Contractor of any covenant, representation or warranty contained in this
Agreement and such violation or breach (a) is not cured by the earlier of the
Closing Date or thirty (30) days after receipt by Contractor of written notice
specifying particularly such violation or breach (provided that in the event
Contractor, as the case may be, is attempting to cure the violation or breach in
good faith, then Company may not terminate pursuant to this provision unless the
violation or breach is not cured within thirty (30) days after all other
conditions precedent to Closing set forth in Article 6 of the SNF PSA have been
either satisfied or waived); and (b) such violation or breach has not been
waived by Company; provided that the foregoing shall not apply to diminish or
limit Contractor’s or Company’s respective right to terminate this Agreement
pursuant to Section 5.1.4 or 5.1.6.
5.1.9    By Company if, at any time up to or prior to Closing:
(a)    the financial condition of NorthStar Group Services, Inc. or NorthStar
Group Holdings, LLC causes it to be (i) out of compliance with the covenants of
its long-term debt agreements or other similar scenarios that would force a
non-discretionary acceleration of debt service payments beyond the level deemed
“current” in the most recent audited financial statements of NorthStar Group
Services, Inc. or NorthStar Group Holdings, LLC, as applicable, notwithstanding
any waiver by the lender(s) for being out of compliance; or (ii) unable to renew
any credit facility; and
(b)    the senior unsecured debt rating or long-term issuer rating of Orano SA
falls below “BB-” by S&P Global Ratings or its successor.
Notwithstanding anything to the contrary herein, (a) if Contractor is in
material breach of any agreement, covenant, representation or warranty in this
Agreement, then Contractor may not exercise any right it may otherwise have
under this Section 5.1 to elect to terminate this Agreement until such material
breach has been cured, and (b) if Company is in


41



--------------------------------------------------------------------------------





material breach of any agreement, covenant, representation or warranty in this
Agreement, then Company may not exercise any right it may otherwise have under
this Section 5.1 to elect to terminate this Agreement until such material breach
has been cured; provided that the foregoing shall not apply to diminish or limit
Contractor’s or Company’s respective right to terminate this Agreement pursuant
to Section 5.1.4 or 5.1.6.
5.1.10    Effect of Termination. In the event of a termination of this Agreement
by Company or Contractor pursuant to Section 5.1, written notice thereof shall
promptly be given by the terminating Party to the other Party, and this
Agreement shall immediately become void and neither Party shall thereafter have
any further liability hereunder to the other Parties; provided, however, that
nothing in this Agreement shall relieve a Party from liability for any willful
breach of or willful failure to perform under this Agreement.
ARTICLE 6    
CONTRACTOR’S AND BUYER’S POST-CLOSING RIGHTS, OBLIGATIONS AND RESPONSIBILITIES
6.1    Authority for Operations; Limitations. Contractor shall possess, maintain
and Decommission the CR-3 Facility and NRC-Licensed Site, and shall control all
activities at the NRC-Licensed Site as permitted and required by, and subject to
the provisions and limitations set forth in, this Agreement, including
Section 8.6. In carrying out its responsibilities, Contractor shall have the
authority, in accordance with this Agreement and in compliance with NRC
regulations and the requirements of applicable Laws, to take any and all action
necessary or desirable to obtain and maintain in effect the NRC License and
Contractor Permits relating to the NRC-Licensed Site that are necessary to
effectuate the Decommissioning and amendment and termination of the NRC License
as contemplated by this Agreement, and to enter into agreements and make other
commitments necessary or desirable to carry out its responsibility to accomplish
Decommissioning of the NRC-Licensed Site and achieve the ISFSI‑Only Interim
End-State Conditions and the End-State Conditions. Contractor shall have the
sole authority to make all decisions necessary for NRC licensed activities at
the NRC-Licensed Site, including Decommissioning and to protect the public
health and safety as required by the NRC License.
6.2    Decommissioning. Contractor shall perform the Decommissioning and other
work required under this Agreement in accordance with the Project
Specifications, the Project Schedule, all applicable Laws, the applicable
Permits and Good Utility Practices, and shall complete Milestone One by the
Target Completion Date. Without limiting the generality of the foregoing, Buyer
and Contractor shall be solely responsible for the operation and maintenance of
the ISFSI, including providing NRC-mandated security, at all times from the
Closing Date until achievement of the End-State Conditions. With respect to the
majority of the Decommissioning work, Contractor will enter into fixed price
subcontracts with an Affiliate of NorthStar Group Services, Inc., and an
Affiliate of Orano USA LLC, and expects to enter into fixed price subcontracts
with specialty trade subcontractors. With respect to each fixed price
subcontract, Contractor will obtain payment and performance bonds or similar
guaranties in the amount of the fixed price work covered by that fixed price
subcontract; provided, however, because a small portion of the work covered by
certain fixed price subcontracts with specialty trade subcontractors may not be
bonded, Contractor will use commercially reasonable efforts to obtain bonds from
subcontractors covering an aggregate of [**] of the value of the work covered by


42



--------------------------------------------------------------------------------





fixed price subcontracts. Contractor anticipates that that it will enter into a
unit price subcontract with Waste Control Specialists, LLC for waste disposal
services; provided, however, in the event that Contractor is able to obtain a
fixed price subcontract, Waste Control Specialists, LLC shall post a payment and
performance bond that complies with the requirements of this Section 6.2. Each
payment and performance bond shall be issued by surety issuer(s) with a credit
rating of A-VII or higher.
6.3    [**]    
6.4    Security. From and after the Closing Date, Contractor shall be
responsible for the provision of security and access control for all
NRC-mandated security and access control at the NRC-Licensed Site in accordance
with applicable Laws; provided, however, Company shall be responsible for all
other security and access control at the Crystal River Site. Contractor shall
implement access control and security programs with respect to the CR-3 Facility
and the ISFSI and Exclusion Area to be adhered to and followed during
performance of Contractor’s obligations under this Agreement.
6.5    Safety. Contractor shall prepare safety and environmental policies and
procedures (“Contractor’s Safety Plan”) for the performance of the
Decommissioning in compliance with all applicable Laws, including health and
safety and Environmental Laws, which shall apply to all activities and aspects
of the Decommissioning at the CR-3 Facility, but shall not apply to the Excluded
Facilities or the other portions of the NRC-Licensed Site. Company’s EH&S Site
Requirements shall apply to the Excluded Facilities and the NRC-Licensed Site
other than the CR-3 Facility.
6.6    Decommissioning in Compliance with Laws. Contractor shall, at its
expense, in compliance with NRC regulations and the requirements of applicable
Law, perform all Decommissioning work at the NRC-Licensed Site required to
complete Milestone One and achieve the ISFSI-Only Interim End-State Conditions
and the End-State Conditions. The NRC-Licensed Site (including the Excluded
Facilities) shall be radiologically released upon meeting applicable NRC
requirements, in a manner consistent with NRC MARSSIM guidance, and any other
applicable Laws, subject to any rights of Contractor to employ regulatory
processes or litigation to challenge or modify any standards, including work
practices, more stringent and pre-empted by those adopted by the NRC. Contractor
shall promptly provide Company with copies of any reports to the NRC on the
adequacy of Decommissioning financial assurance provided by Contractor or Buyer,
or NRC notices or requests for additional information on the conduct of the
Decommissioning or Contractor’s or Buyer’s compliance with NRC requirements or
Nuclear Laws.
6.7    Project Schedule. As of the Contract Date, the Parties have agreed on the
Project Schedule for the performance of the Decommissioning as set forth in
Attachment 2, subject to modification as agreed to by the Parties pursuant to
the First Amendment to DSA; provided, however, that the scheduled date of
Milestone One shall only be subject to change to the same extent (day for day)
of the change in the scheduled Closing Date if the actual Closing Date is other
than March 31, 2020, whether earlier or later. Following the Closing Date,
Contractor shall prepare and provide Company on at least a quarterly basis an
updated Project Schedule prepared using critical path methodology, that fully
integrates schedules for performance of any of the


43



--------------------------------------------------------------------------------





Decommissioning activities by any subcontractors, suppliers or vendors, and is
sufficiently detailed to show the progress of the Decommissioning. The Project
Schedule shall, among other things, show the scheduled date for completion of
the [**] and completion of Milestone One, compared to the Target Completion
Date, achievement of the ISFSI-Only Interim End-State Conditions, and the
then-projected date for achievement of the End-State Conditions, giving effect
to any extension of the schedule for such work by reason of the occurrence of
any Schedule Extension Conditions. If the Project Schedule does not project that
Contractor will complete Milestone One on or before the Target Completion Date,
Contractor shall also provide its written plans to address any projected failure
to meet the Target Completion Date.
6.8    Removal of Improvements; Site Restoration. Contractor shall only
construct structures or install any equipment on the NRC-Licensed Site as
reasonably necessary for Contractor to perform its obligations under this
Agreement and in compliance with Company’s EH&S Site Requirements. Contractor
shall coordinate with the CREC Committee prior to the construction or
installation of any such structure or equipment. Within sixty (60) days after
the date that the ISFSI-Only Interim End-State Conditions are achieved,
Contractor shall remove all of its personnel, all rubbish generated by
Contractor prior to such date, and all structures that it has constructed or
equipment that it has installed on the NRC-Licensed Site except as necessary for
Contractor to carry out NRC licensed activities and complete Decommissioning and
achieve the End-State Conditions. Once the End‑State Conditions are achieved,
Contractor shall, at its expense, remove all of its personnel, all rubbish
generated by Contractor during the performance of its obligations hereunder, and
all structures that it has constructed or equipment that it has installed and
that is located at the NRC-Licensed Site.
6.9    Covenant Against Liens. Contractor shall not cause or permit any right of
retention, mortgage, pledge, assessment, security interest, lease, advance
claim, levy, claim, lien, charge or encumbrance, including any mechanic’s or
materialman’s lien (each, a “Contractor Lien”), to be asserted against any part
of the Crystal River Site or any other property of Company or any of its
Affiliates, as a result of any act or omission of Contractor, its agents,
contractors and employees. In the event any such Contractor Lien is filed,
Contractor will within fifteen (15) days after receiving written notice thereof,
cause such Contractor Lien to be discharged or released in accordance with the
Laws of the State of Florida. In the event such Contractor Lien is not timely
released or discharged, Company, at its sole option and in addition to any of
its other rights and remedies, may obtain the release or discharge of same, and
Contractor shall promptly upon notice thereof reimburse Company for the cost of
obtain the release or discharge of such Contractor Lien. Contractor shall
indemnify, defend and hold harmless Company from and against any and all
Contractor Liens arising out of or in any way connected with Contractor’s use
and occupancy of the NRC-Licensed Site or the performance of its obligations
hereunder. Without limiting the generality of the foregoing, Contractor shall,
to the fullest extent permitted by Law, cause all contractors, subcontractors,
material suppliers, service providers, and other vendors performing work or
providing materials or services with respect to the NRC-Licensed Site with a
value in excess of [**] on behalf of Contractor to provide lien waivers to
Company reasonably satisfactory to Company, and Contractor shall, unless
unconditional lien waivers have been provided, provide evidence of payment of
amounts noted as due under such lien waivers. Contractor’s obligations under
this Section 6.9 shall be subject to Company’s compliance with its obligations
pursuant to Article 9.


44



--------------------------------------------------------------------------------





6.10    Maintenance of Records. Contractor shall maintain all CR-3 Facility
records required to be maintained and held by the licensee of the NRC-Licensed
Site until the completion of the End-State Conditions and the completion of
performance of all work required to be performed by Contractor under this
Agreement. Such records shall be considered Business Books and Records for
purposes of this Agreement.
6.11    Diverse Suppliers. Contractor shall adopt and utilize a subcontracting
plan to use commercially reasonable efforts to: (a) use subcontractors who meet
the description of at least one of the categories of diverse suppliers set forth
at http://www.duke-energy.com/suppliers/supplier-diversity-definitions.asp
(“Diverse Suppliers”); and (b) use Local Suppliers. Contractor shall: (i) use
commercially reasonable efforts to utilize Diverse Suppliers and Local
Suppliers; and (ii) provide a quarterly status report to Company in Company’s
Power Advocate reporting tool and in a format reasonably acceptable to Company
containing Contractor’s Diverse Supplier and Local Supplier spend. Company’s
designated auditors shall have the right of access in accordance with
Section 9.9 to inspect Contractor’s records related to compliance with this
Section 6.11.
6.12    Reporting; Walk-downs; Compliance Meetings.
6.12.1    Contractor shall provide Company with all reports and notifications
required by and in accordance with Attachment 9.
6.12.2    Subject to compliance with Contractor’s Safety Plan, Company shall
have the right to review and walk-down the Decommissioning work from time to
time; provided that such walk-downs do not interfere with or impede the progress
of the Decommissioning work. Contractor shall also, within three (3) Business
Days after a request by Company, but no more than once in a month, walk-down the
progress of the Decommissioning work with Company or its designee, answering
questions and allowing Company or its designee to inspect any aspect of the
work, subject to compliance of such Persons with Contractor’s Safety Plan;
provided that Contractor shall also walk-down the progress of the
Decommissioning work with Company or its designee as described above more
frequently than monthly if requested by Company in connection with unresolved
disputed costs.
6.12.3    At Company’s request, Contractor shall meet with Company to discuss
any concerns with the performance of the Decommissioning work, including
Contractor’s performance of its obligations under this Article 6 and pursuant to
Article 8, regardless of whether there has been a Contractor Event of Default or
not. If the Parties are not able to resolve such concerns in a mutually
satisfactory manner following discussion by the Project managers of Contractor
and Company, either Party may escalate such concerns for resolution by
executives of each Party who has authority to resolve such concerns and who is
at a higher level of management than such Party’s representative that
participated in the initial meetings and discussions of the Parties with respect
to such issues by submitting the same to executive management, who shall then
meet within fifteen (15) Business Days to further attempt to resolve such
concerns.




45



--------------------------------------------------------------------------------





6.13    Claims Under the Spent Fuel Disposal Contract. In no event shall this
Agreement affect or impact in any way Company’s claims under the Spent Fuel
Disposal Contract that are Excluded Assets, and Company shall pay for and be
entitled exclusively to control, defend and settle any litigation,
administrative or regulatory proceeding under the Spent Fuel Disposal Contract
against the U.S. Government, including claims for damages for breach of the
Nuclear Waste Policy Act and the Spent Fuel Disposal Contract for any period
prior to the Closing Date. Buyer shall pay for and be entitled exclusively to
control, defend and settle any litigation, administrative or regulatory
proceeding under the Spent Fuel Disposal Contract against the U.S. Government,
including claims for damages for breach of the Nuclear Waste Policy Act and the
Spent Fuel Disposal Contract for the period from and after the Closing Date.
6.14    Contractor’s Provisional Trust Fund. From and after the Closing, Company
shall direct payment of an amount equal to six percent (6%) of each disbursement
requested from the IOI Decommissioning Subaccount pursuant to Section 9.3
into the Provisional Milestone Account in Contractor’s Provisional Trust Fund,
until the date on which amounts held in the Provisional Milestone Account are
equal to Thirty Million Dollars ($30,000,000). Any earnings on the Twenty
Million Dollars ($20,000,000) in the Provisional IOI Account shall also be
deposited into the Provisional Milestone Account. [**] when the aggregate amount
on deposit in the Contractor’s Provisional Trust Fund (including the Provisional
IOI Account and the Provisional Milestone Account) equals Fifty Million Dollars
($50,000,000). Contractor shall maintain and shall continue to fund the
Contractor’s Provisional Trust Fund in accordance with this Section 6.14 and
(a) shall maintain and fund the Provisional Milestone Account until Milestone
One is completed; and (b) shall maintain and fund the Provisional IOI Account
until the ISFSI-Only Interim End-State Conditions are achieved. Disbursements
from the Contractor’s Provisional Trust Fund shall be made in accordance with
Section 9.5. Contractor shall provide Company with quarterly statements from the
trustee of the Contractor’s Provisional Trust Fund throughout the term of this
Agreement until the ISFSI‑Only Interim End-State Conditions are achieved in
accordance with Section 9.6.
6.15    Amended and Restated LLC Agreement. Contractor shall not amend or modify
the Amended and Restated LLC Agreement, and shall not transfer any equity
interest in Contractor, without the prior written consent of Company (which may
be withheld or denied in Company’s sole discretion). Until the date on which the
End-State Conditions are achieved, at Company’s request to replace Company’s
designated member of the governing body, Contractor shall take any actions
necessary to appoint Company’s designated replacement serve as an independent
manager of Contractor. During any period in which a Company designee is serving
as an independent manager of Contractor, Contractor shall, to the maximum extent
permitted by applicable Law, indemnify and save harmless such independent
manager, and their respective Affiliates, officers, employees and agents from
all liabilities, expenses, judgments, fines and amounts paid in settlement
actually and reasonably incurred in connection with any proceeding arising out
of or as a result of any event or occurrence related to the fact that such
Person is or was serving as an independent manager of Contractor, in accordance
with the Amended and Restated LLC Agreement.




46



--------------------------------------------------------------------------------





6.16    Parent Guaranties and Parent Support Agreements. Contractor shall cause
the Parent Guarantors to maintain the Parent Guaranties and the Parent Support
Agreements in full force and effect in accordance with their respective terms.
Contractor shall not allow the Parent Guarantors to amend or modify the Parent
Guaranties, and Contractor shall not, and shall not allow the Parent Guarantors
to, amend or modify the Parent Support Agreements, without the prior written
consent of Company, which Company may grant or withhold in its sole discretion.
6.17    Utilities and Site Maintenance Services. Contractor, at its own expense,
shall arrange with the appropriate utility companies and service providers for
the provision to the CR-3 Facility of water, sewer, trash collection,
electricity, telephone, vegetation control, access control and similar utility
and site maintenance services reasonably required for the performance of
Contractor’s obligations under this Agreement.
6.18    Intent of Agreement. The Parties acknowledge that pursuant to, and
subject to, the specific provisions of this Agreement: (a) Contractor is
assuming all responsibility for the Decommissioning of the CR-3 Facility,
including the ISFSI, and the NRC-Licensed Site; (b) Company remains the NRC
owner licensee for the site and retains liability for Decommissioning of the
CR-3 Facility and the NRC-Licensed Site, which it has engaged Contractor to
discharge through Decommissioning services rendered on Company’s behalf as
Company’s agent pursuant to the terms of this Agreement; and (c) Contractor
shall Decommission the CR-3 Facility and the NRC-Licensed Site in compliance
with all applicable Laws, the NRC License and the Permits, in exchange for
payment of the Agreed Amount in accordance with Article 9.
6.19    Third Party Contracts. Contractor will cause each party to any agreement
with Contractor to covenant and agree that such party shall not institute, or
join any other Person in instituting, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding, or any other proceeding under
the Bankruptcy Code, against Contractor.
6.20    SNF Services Agreement. Contractor and Buyer shall each perform their
respective obligations under the SNF Services Agreement and shall maintain the
SNF Services Agreement in full force and effect until all of the End-State
Conditions have been achieved. Buyer shall not institute, or join any other
Person in instituting, any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding, or any other proceeding under the Bankruptcy Code,
against Contractor.
6.21    Property Taxes. In accordance with the SNF PSA, Contractor shall be
responsible to pay any Taxes assessed with respect to the ISFSI Assets. To the
extent that any Taxes are imposed on Company, or Company is assessed any Taxes,
with respect to the ISFSI or the ISFSI Assets, Company shall invoice Contractor,
and Contractor shall within thirty (30) days after receipt of such invoice pay
to Company, the amount of any such Taxes, and Company shall pay such Taxes to
the applicable Governmental Authority. Contractor shall be responsible to pay
any fines or penalties assessed against Company for late or overdue payments of
such Taxes to the extent that Contractor does not make payments to Company when
due pursuant to this Section 6.21.


47



--------------------------------------------------------------------------------





6.22    Financial Statements. From and after the Closing, until the Parent
Guaranties have expired in accordance with their terms, Contractor shall deliver
to Company:
6.22.1    As soon as available and in any event: (a) within sixty (60) days
after the end of the first six months of each fiscal year of Orano SA, a copy of
Orano SA’s unaudited consolidated balance sheet and the related unaudited
consolidated statement of income as of the end of such six months, prepared in
accordance with international financial reporting standards, subject to the
absence of footnotes and to year-end audit adjustments; and (b) within one
hundred twenty (120) days after the end of each fiscal year of Orano SA, an
audited copy of Orano SA’s consolidated balance sheet as of the last day of such
fiscal year and the related audited consolidated statements of income, cash
flows, and notes to such consolidated financial statements of Orano SA for such
fiscal year, prepared in accordance with international financial reporting
standards, together with an opinion of certified public accountants of
recognized national standing; provided that Contractor’s delivery requirement in
the case of the documents to be delivered under this Section 6.22.1 may be
satisfied by Orano SA’s making such documents available to the public online at
the following URL (or a successor URL):
www.orano.group/en/finance/publications-and-regulated-information.
6.22.2    As soon as available and in any event within sixty (60) days after the
end of each of the first three quarters of each fiscal year of Northstar Group
Services, Inc., a copy of such Parent Guarantor’s unaudited consolidated balance
sheet as of the end of such quarter and the related unaudited consolidated
statement of income and cash flow statement of such Parent Guarantor for the
portion of the fiscal year of such Parent Guarantor ending on the last day of
such quarter, in each case prepared in accordance with generally accepted
accounting principles, subject to the absence of footnotes and to year-end audit
adjustments, together with a certificate of the chief financial officer of such
Parent Guarantor to the effect that such financial statements fairly present the
consolidated financial condition of such Parent Guarantor as of the date thereof
and results of operations for the period then ended.
6.22.3    As soon as available and in any event within one hundred twenty (120)
days after the end of each fiscal year of NorthStar Group Services, Inc., a
Delaware corporation, an audited copy of the consolidated balance sheet of such
Parent Guarantor as of the last day of such fiscal year and the related audited
consolidated statements of income, retained earnings, cash flows, and notes to
consolidated financial statements of such Parent Guarantor for such fiscal year,
together with an opinion of certified public accountants of recognized national
standing.
6.22.4    As soon as available and in any event within sixty (60) days after the
end of each of the first three quarters of each fiscal year of Orano USA LLC, a
Delaware limited liability company, a copy of such Parent Guarantor’s unaudited
consolidated balance sheet as of the end of such quarter and the related
unaudited consolidated statement of income of such Parent Guarantor for the
portion of the fiscal year of such Parent Guarantor ending on the last day of
such quarter, in each case prepared in accordance with international financial
reporting standards, subject to the absence of footnotes and to year-end audit
adjustments, together with a certificate of the chief financial officer of such
Parent Guarantor to the effect that such financial statements fairly present the
consolidated financial condition of such Parent Guarantor as of the date thereof
and results of operations for the period then ended.


48



--------------------------------------------------------------------------------





6.22.5    As soon as available and in any event within one hundred twenty (120)
days after the end of each fiscal year of Orano USA LLC, a Delaware limited
liability company, a copy of such Parent Guarantor’s unaudited consolidated
balance sheet as of the last day of such fiscal year and the related unaudited
consolidated statements of income of such Parent Guarantor for such fiscal year,
prepared in accordance with international financial reporting standards, subject
to the absence of footnotes, together with a certificate of the chief financial
officer of such Parent Guarantor to the effect that such financial statements
fairly present the consolidated financial condition of such Parent Guarantor as
of the date thereof and results of operations for the period then ended.
ARTICLE 7    
COMPANY’S POST-CLOSING RIGHTS, OBLIGATIONS AND RESPONSIBILITIES
7.1    Company Access. Consistent with Section 8.6 and in accordance with
Section 8.6.3, Company shall have access to the NRC-Licensed Site, subject to
the requirements of the NRC License, Contractor’s security obligations
hereunder, and Contractor’s Safety Plan, for purposes of Company’s continued
ownership and operation of the Excluded Facilities.
7.2    Department of Energy Decommissioning and Decontamination Fees. Company
will continue to pay all Department of Energy Decommissioning and
Decontamination Fees relating to Spent Nuclear Fuel purchased and consumed at
CR-3 prior to the Closing Date, including all annual Special Assessment invoices
(if any) to be issued after the Closing Date by the Department of Energy, as
contemplated by its regulations at 10 C.F.R. Part 766 implementing Sections
1801, 1802, and 1803 of the Atomic Energy Act.
7.3    Cooperation for Claims Under Standard Contract. Company shall reasonably
cooperate with Contractor at Contractor’s reasonable cost with regard to any
future litigation, settlement efforts or other claims that Contractor may pursue
against the U.S. Government for damages for breach of the Nuclear Waste Policy
Act and the Spent Fuel Disposal Contract in accordance with Section 6.13.
ARTICLE 8    
RIGHTS, OBLIGATIONS AND RESPONSIBILITIES OF BOTH PARTIES
8.1    Compliance with Laws and Permits. Each Party shall conduct its operations
on and adjacent to the NRC-Licensed Site in compliance with all Laws, including
Environmental Laws, and Permits applicable to that Party, and neither
(a) Company nor (b) Contractor shall use, bring, transport, store, keep or cause
or allow the discharge or spill (or allow a threatened discharge or spill) of
any Hazardous Substances in, on, under or from the NRC-Licensed Site or the
areas adjacent thereto (including, without limitation, the switchyard) in
violation of Environmental Law. Each Party shall immediately notify the other in
writing upon obtaining Knowledge of any material violation of any applicable
Laws relating to the NRC-Licensed Site or upon receiving any written notice,
correspondence, written demand or written communication from any Governmental
Authority alleging a material violation of any Laws or Permits relating to the
NRC-Licensed Site.


49



--------------------------------------------------------------------------------





8.2    Permits.
8.2.1    Contractor shall obtain and maintain the Environmental Permits as
described in Attachment 14-A, and shall obtain and maintain any and all other
non-Environmental Permits required to perform the Decommissioning work.
8.2.2    Company shall obtain and maintain all of the Company Permits to be
obtained or maintained by Company as described in Attachment 14-A.
Notwithstanding anything to the contrary in Attachment 14-A, Company shall have
the right from time to time to elect to maintain or to close out any of the
Company Permits; provided, however, that to the extent such Company Permit is
required for Contractor to perform the Decommissioning work, Company shall first
notify Contractor, and if such Permit is transferable, shall reasonably
cooperate with Contractor in its efforts to transfer such Permit to Contractor.
8.2.3    Contractor shall cooperate with and shall provide reasonable assistance
to Company in obtaining and maintaining the Company Permits. Contractor shall
appoint a Person to coordinate with Company and to serve as a single point of
contact with Contractor with respect to all such matters. Contractor shall
provide data and other information reasonably available to Contractor that is
requested by Company and required for any applications for the Company Permits
and any amendments to such Permits that may become necessary during the
performance of Contractor’s obligations under this Agreement, and shall notify
Company of any violations of any Company Permits by Contractor or any Person
performing any of the Decommissioning on its behalf. Contractor understands that
the Company Permits may require further approvals or authorizations for the
performance of Contractor’s obligations under this Agreement and that Company’s
ability to obtain and maintain such Permits and further approvals or
authorizations may be in part dependent on Contractor’s assistance and
cooperation.
8.2.4    Company shall cooperate with and shall provide reasonable assistance to
Contractor in obtaining the Contractor Permits. Company shall appoint a Person
to coordinate with Contractor and to serve as a single point of contact with
Company with respect to all such matters. Company shall provide data and other
information reasonably available to Company that is requested by Contractor and
required for any applications for the Contractor Permits and any amendments to
such Permits that may become necessary during the performance of Contractor’s
obligations under this Agreement. Company understands that the Contractor
Permits may require further approvals or authorizations for the performance of
Contractor’s obligations under this Agreement and that Contractor’s ability to
obtain and maintain such Permits and further approvals or authorizations may be
in part dependent on Company’s assistance and cooperation. Company’s reasonable
assistance shall not include or require Company to identify the Permits
necessary for Contractor’s activities, or Company’s agreement to modify any of
the provisions in any of Company’s permits for the Excluded Facilities.
8.2.5    In the event that a Permit is subsequently identified as being required
for the performance of Contractor’s obligations under this Agreement and such
Permit is not included in the Environmental Permits set forth in
Attachment 14-A, Contractor or Company, as applicable, shall promptly, after it
becomes aware of the need for such Permit, notify the other Party that such
Permit is required. Unless such Permit may only be obtained by Company, or
Company notifies Contractor in writing that Company elects to obtain such Permit
(in which


50



--------------------------------------------------------------------------------





case such Permit shall be a Company Permit for the purpose of this Agreement),
Contractor shall obtain and maintain the Permit and such Permit shall be a
Contractor Permit for the purposes of this Agreement.
8.2.6    The Parties shall comply with the terms and conditions of
Attachment 14-B with respect to the protection of sea turtle species at the
intake area of the Crystal River Energy Complex.
8.3    Release of any Hazardous Substance. Each Party shall provide the other
with telephonic or electronic notice within twenty-four (24) hours of obtaining
knowledge of any Release of any Hazardous Substances or Nuclear Material on, in
or under the NRC-Licensed Site in violation of Environmental Laws or Nuclear
Laws or that requires reporting under Environmental Laws or Nuclear Laws.
Contractor shall be responsible for making any required reports to Governmental
Authorities of the Release of Hazardous Substances or Nuclear Material arising
from or caused by Contractor’s Decommissioning or Contractor’s acts or omissions
at the NRC-Licensed Site. If, after a Party provides the other with telephonic
or electronic notice of a Release of any Hazardous Substances or Nuclear
Material, there is a material delay in or a disagreement in determining which
Party is responsible for making a required report to Governmental Authorities
that either Party believes in good faith might result in a violation of
Environmental Laws, either Party may make any required reports. The notifying
Party shall provide the other Party with copies of any and all reports
concerning such a Release, including the reports on investigation and
Remediation of the Release and any final reports to or approvals from
Governmental Authorities relating to the Release or its Remediation.
8.4    Protection of Wetlands. The Parties shall comply with and observe all
applicable Laws related to the use and protection of wetlands. Contractor shall
not change the physical characteristics of any wetland areas located on the
Crystal River Site or any adjoining land, without in each instance obtaining
Company’s prior written consent (which may be granted or withheld in Company’s
sole discretion), and then only in compliance with all applicable Permits and
all applicable Laws.
8.5    Condemnation.
8.5.1    If the entire NRC-Licensed Site, or the use or occupancy thereof, shall
be permanently taken or condemned by any Governmental Authority or
quasi-Governmental Authority for any public or quasi-public use or purpose or
sold under threat of such a taking or condemnation (collectively, “Condemned”)
so as to render Contractor unable to perform its obligations with respect to the
entire NRC-Licensed Site, then Contractor’s obligations under this Agreement
will terminate on the day prior to the date that Contractor is required to cease
performance of such obligations, except that Contractor will remain entitled to
compensation for all [**] completed before the date of termination. If less than
the entire NRC-Licensed Site is permanently Condemned, and such partial
Condemnation renders Contractor unable to perform its obligations with respect
to a portion of the NRC-Licensed Site, then this Agreement shall continue in
full force and effect with respect to the portion of the NRC-Licensed Site that
Contractor is able to continue Decommissioning, and Contractor shall prepare a
revised [**] for Company’s review and approval for the Decommissioning that
Contractor is able to continue performing. If all or any portion of the
NRC-Licensed Site is permanently Condemned and such


51



--------------------------------------------------------------------------------





Condemnation does not render Contractor unable to perform all of its obligations
or delay the performance of such obligations, then this Agreement shall remain
in full force and effect. If and to the extent that any such Condemnation
prevents or delays performance of Contractor’s obligations with respect to the
NRC-Licensed Site or any portion of the NRC-Licensed Site, such Condemnation
shall be deemed a Force Majeure condition with respect to the portion of the
NRC-Licensed Site affected by such Condemnation. For purposes of this section,
the NRC-Licensed Site or portions thereof, as applicable, shall be deemed to be
permanently Condemned if Condemned for a period in excess of thirty six (36)
consecutive calendar months.
8.5.2    If all or any portion of the NRC-Licensed Site is Condemned for a
period of thirty six (36) consecutive calendar months or less, all of the terms
and conditions of this Agreement shall remain in full force and effect,
notwithstanding such Condemnation. If and to the extent that any such
Condemnation prevents or delays performance of Contractor’s obligations with
respect to the NRC-Licensed Site or any portion of the NRC-Licensed Site, such
Condemnation shall be deemed a Force Majeure condition with respect to the
portion of the NRC-Licensed Site affected by such Condemnation.
8.5.3    All awards, damages and other compensation paid on account of
condemnation shall belong to Company, and Contractor assigns to Company all
rights to such awards, damages and compensation, except to the extent the
condemnation applies to the ISFSI. Contractor shall not make any claim against
Company or such authority for such portion of such award, damages or
compensation, including, without limitation, any such award, damage or
compensation attributable to damage to the NRC-Licensed Site, loss of goodwill,
NRC-Licensed Site improvements or severance damages.
8.6    Access to the NRC-Licensed Site; Coordination of Access.
8.6.1    Subject to the remaining provisions of this Section 8.6, Company shall
provide Contractor access to the Crystal River Site and the NRC-Licensed Site in
accordance with Company’s securities policies and procedures in effect for the
Crystal River Site, during the time in which Contractor is performing its
obligations under this Agreement and holds the NRC License with responsibility
for possession and maintenance, including Decommissioning, of the NRC-Licensed
Site, to the extent required to comply with the NRC License or to the extent
reasonably necessary or appropriate in connection with Contractor’s performance
of its obligations under this Agreement.
8.6.2    Contractor shall presumptively have the primary right to access,
occupy, use, perform activities on and control the area of the NRC-Licensed Site
containing the CR-3 Facility, including the ISFSI and other areas within the
Exclusion Area Boundary, as shown in Attachment 1. Such right to access includes
the right for the benefit of and on behalf of Company (i) to exclusively
process, dispose of or salvage, including transfer of title for, any plant,
material or equipment associated with the CR-3 Facility, but excluding all
plant, property, materials or equipment associated with the Excluded Facilities;
(ii) subject to the terms of this Agreement, for ingress and egress onto the
Crystal River Site and the NRC-Licensed Site at any time during the term of this
Agreement, 24 hours a day, 7 days a week, 365 days per year, using the roads and
routes of access agreed to by the Parties from time to time, and subject to
Contractor’s compliance with the Company EH&S Site Requirements and security and
safety


52



--------------------------------------------------------------------------------





policies and procedures of Company in effect for the Crystal River Site from
time to time, as the same have been coordinated with Contractor’s requirements
for performance of the Decommissioning. Such rights of ingress and egress shall
be only for the purposes of Decommissioning of the CR-3 Facility and the
NRC-Licensed Site, and satisfaction of all of the End-State Conditions,
including all site restoration obligations, and for no other purpose. Contractor
shall be exclusively entitled to control all policies, procedures, means and
methods with respect to the access, maintenance and performance of services at
the CR-3 Facility. Subject to compliance with Company’s EH&S Site Requirements,
Contractor shall presumptively have the non-exclusive right to access at all
reasonable times over and across the other portions of the NRC-Licensed Site to
the extent reasonably required by Contractor to access the CR-3 Facility or the
ISFSI (that non-exclusive right, the “Contractor’s Non-Exclusive Access Right”).
Notwithstanding the foregoing, Contractor acknowledges and agrees that Company
intends to have other contractors working on the NRC-Licensed Site from time to
time, sometimes in close proximity to the CR-3 Facility. Contractor shall
participate in Company’s regular CREC Committee coordination meetings and shall
cooperate and coordinate with such other contractors and Company’s
representatives in order to avoid interfering with or hindering such other
contractors or Company’s personnel from the performance or completion of their
activities.
8.6.3    Subject to Section 8.6.5, Company shall presumptively have (a) the
primary right to access, use, perform activities on and control the portions of
the Crystal River Site that does not contain the CR-3 Facility; and (b) the
non-exclusive right to access the CR-3 Facility at all reasonable times to the
extent reasonably required by Company to access the other portions of the
Crystal River Site (that non-exclusive right, the “Company’s Non-Exclusive
Access Right”). Contractor shall not erect any barriers, fences or other
obstructions that unreasonably interfere with Company’s Non-Exclusive Access
Right. Notwithstanding anything to the contrary in this Section 8.6.3, to the
extent necessary to assure compliance with all applicable NRC requirements and
Nuclear Laws, Contractor (i) is authorized to direct maintenance and security
within the NRC-Licensed Site as required under the NRC License; and (ii) has the
authority under any emergency conditions to control and determine all activities
performed on and within the NRC-Licensed Site.
8.6.4    No later than six (6) months before the performance of any work by
Contractor that requires an outage of an Excluded Facility (“Outage Work”), the
Parties shall agree on the time period during which that outage of the Excluded
Facility will occur (an “Agreed Outage Period”). Contractor shall perform the
Outage Work during the Agreed Outage Period. If Contractor does not complete the
Outage Work during the Agreed Outage Period, then Company may direct that the
Outage Work be suspended by Contractor at the conclusion of the Agreed Outage
Period and carried over for completion during the next Agreed Outage Period, and
no Schedule Extension Condition will occur. If the time of the outage of an
Excluded Facility differs from the Agreed Outage Period and the differing time
of the outage affects Contractor in its performance of the Outage Work or if
Company does not permit Contractor to perform the Outage Work during the Agreed
Outage Period, then a Schedule Extension Condition may occur.
8.6.5    Contractor has the authority under any emergency conditions to control
and determine all activities performed at the Exclusion Area Boundary and within
the Exclusion


53



--------------------------------------------------------------------------------





Area to the extent necessary to assure compliance with all applicable NRC
requirements and Nuclear Laws. Company and Contractor shall reasonably cooperate
and communicate regarding their respective operations around the ISFSI.
8.6.6    During the term of this Agreement, at all times while on any part of
the Crystal River Site other than the CR-3 Facility, Contractor shall comply
with Company’s EH&S Site Requirements, including participation in Company’s
Crystal River Site meetings as contemplated therein, the requirements with
respect to stopping work and notifying the CREC Committee or its members or
personnel upon encountering Hazardous Substances or archeological or cultural
discoveries, and requirements for notice and Remediation in the event of a
Release of Hazardous Substances by Contractor or any person performing any of
the Decommissioning work on behalf of Contractor. Prior to accessing any part of
the Crystal River Site other than the CR-3 Facility, Contractor shall contact
the CREC Committee, and at the request of Contractor, the CREC Committee shall
advise Contractor of any Environmental Liabilities or Hazardous Substances in
the area to be accessed by Contractor of which the CREC Committee has actual
knowledge. Contractor acknowledges and agrees that Company may update, amend or
modify Company’s EH&S Site Requirements as they apply to the Crystal River Site
from time to time. Company shall give Contractor as much advance notice as
possible through the use of use commercially reasonable efforts of any such
updates, amendments or modifications, and Contractor shall comply with such
revised practices, policies or procedures once they are put into effect. Company
shall comply with Contractor’s Safety Plan, as provided in writing to Company,
while at the CR-3 Facility.
8.6.7    Contract information for the CREC Committee is as follows; provided,
however, that Company may change the contact person and contract information
from time to time upon written notice to Contractor:
Marty Drango
GM – Citrus County Combined Cycle
Telephone:    352 501-2003 (O)
    863 344-0059 (M)
E-mail: martin.drango@duke-energy.com
8.7    Books and Records. From and after the Closing, the Business Books and
Records shall be maintained at the CR-3 Facility and off-site storage (with
Contractor to provide reasonable access to Company to the Business Books and
Records in Contractor’s possession), or, if the CR-3 Facility or such off-site
is no longer in use and the Business Books and Records are in Contractor’s
possession at another location, at a facility to which Contractor shall provide
reasonable access to Company. At Contractor’s request, Contractor may have
reasonable access to other Company books and records related to the NRC-Licensed
Site or the CR-3 Facility, and that may reasonably be useful for planning or
conducting Decommissioning activities; provided, however, that (a) Company shall
not be required to provide Contractor any information which would reasonably be
expected to result in a waiver of the attorney-client privilege (but Company
shall use commercially reasonable efforts to allow for such access or disclosure
in a manner that does not result in a waiver of the attorney-client privilege
(including, if applicable, by entering into a common interest or similar
agreement to preserve such privilege)); and (b) Company need


54



--------------------------------------------------------------------------------





not supply Contractor with any information that Company is legally or
contractually prohibited from supplying.
8.8    Post-Closing - Further Assurances. Subject to the terms and conditions of
this Agreement, each of the Parties will use commercially reasonable efforts to
take, or cause to be taken, all action, and to do, or cause to be done, all
things necessary, proper or advisable under applicable Laws to facilitate the
performance of Contractor’s obligations at the NRC-Licensed Site to achieve the
ISFSI-Only Interim End-State Conditions and the End-State Conditions. Each Party
shall cooperate with the other Party in all commercially reasonable efforts to
lift any preliminary or permanent injunction or other order or decree by any
federal or state court or Governmental Authority that restrains or prevents the
performance of Contractor’s work or activities or the achievement of the
ISFSI-Only Interim End-State Conditions and the End-State Conditions.
8.9    Occurrence of SAFSTOR Condition. If following the Closing, a SAFSTOR
Condition occurs and either Contractor or Company reasonably believes it is in
the best interest of the Decommissioning and Company’s retail ratepayers to
return the CR-3 Facility to SAFSTOR under the NRC rules and regulations, such
Party may give a written notice to the other Party that it is requesting the
CR-3 Facility be returned to SAFSTOR, which notice shall include a reasonably
detailed explanation as to why the CR-3 Facility should be returned to SAFSTOR,
how long the CR-3 Facility would be expected to remain in SAFSTOR, the impact on
the Project Schedule and the relevant [**], and such other matters that such
Party reasonably determines. Within 30 days of the receipt of such notice,
executive-level representatives from both Parties will meet to discuss the
matter. The Parties shall each notify the other of their approval or disapproval
of such request within fifteen (15) days after such meeting, such approval not
to be unreasonably withheld, delayed or conditioned. Notwithstanding anything to
the contrary herein or in the Amended and Restated LLC Agreement, if the Parties
mutually agree to return the CR-3 Facility to SAFSTOR, the independent manager
of Contractor appointed by Company shall not veto the submission of a request to
the NRC to return the CR-3 Facility to SAFSTOR that is made in accordance with
the mutual agreement of the Parties under this Section 8.9.
ARTICLE 9    
NDF; CONTRACTOR’S PROVISIONAL TRUST FUND; DISBURSEMENTS
9.1    Compensation; [**] As compensation for completion of the Decommissioning
and performance of its obligations hereunder [**]














55



--------------------------------------------------------------------------------





9.2    NDF; IOI Decommissioning Subaccount.
9.2.1    As of the Closing Date, Company has entered into the Fourth Amendment
to Amended and Restated NDF Agreement with the Trustee and established the IOI
Decommissioning Subaccount. Company shall retain ownership and title to the NDF,
and the NDF shall retain ownership of the IOI Decommissioning Subaccount (which
subaccount shall as of the Closing Date be funded with cash equal in the
aggregate to the Agreed Amount), the Crystal River Decommissioning Reserve
Subaccount and the assets, funds and investments contained therein. Company has
the exclusive right, in its sole discretion, to appoint the Trustee for the NDF
and any is for the Crystal River Decommissioning Reserve Subaccount.
9.2.2    Company shall: (a) cause the investment manager(s) to implement and
follow the investment policies and guidelines set forth Attachment 12,
applicable to the assets, funds and investments contained in the IOI
Decommissioning Subaccount; (b) monitor Trustee’s acts in the administration of
the NDF; and (c) provide Contractor on or before February 15 of each calendar
year during the term of this Agreement with summary reports that include the
current balance of, and assets contained in, the IOI Decommissioning Subaccount,
and the Crystal River Decommissioning Reserve Subaccount as of December 31 of
the previous calendar year, and such other information as Contractor reasonably
requests and is necessary for Contractor to comply with the NRC reporting
requirements set forth in 10 C.F.R. §§ 50.75, 50.82 & 72.30 (which reports when
submitted by Contractor will be consistent in form and detail with the reports
issued by Company before the Closing Date with respect to the NDF).
9.2.3    Within thirty (30) days after the Closing Date, Company shall appoint
an investment manager for the IOI Decommissioning Subaccount (the “IOI
Subaccount Investment Manager”). The IOI Subaccount Investment Manager shall be
bound by the investment policies and guidelines applicable to the IOI
Decommissioning Subaccount, set forth in Attachment 12, and shall have full
authority to direct the acquisition, retention and disposition of assets in the
IOI Decommissioning Subaccount in accordance therewith. Except after a
Contractor Event of Default or termination of this Agreement, (a) Company shall
not remove or replace any IOI Subaccount Investment Manager without the prior
written consent of Contractor, such consent to not be unreasonably withheld,
delayed or conditioned; (b) Company shall not change the investment policies and
guidelines set forth in Attachment 12, without the prior written consent of
Contractor, such consent to not be unreasonably withheld, delayed or
conditioned; and (c) Company shall not amend the Amended and Restated NDF
Agreement with respect to the IOI Decommissioning Subaccount without the prior
written consent of Contractor, such consent to not be unreasonably withheld,
delayed or conditioned.
9.2.4    Fees and Taxes shall be paid from the NDF as follows: (a) investment
management fees for the IOI Subaccount Investment Manager shall be paid from the
IOI Decommissioning Subaccount; (b) investment management fees for any
investment manager appointed to manage the Crystal River Decommissioning Reserve
Subaccount shall be paid from the Crystal River Decommissioning Reserve
Subaccount; (c) transaction fees associated with sales, trades and other
investment activities executed by the IOI Subaccount Investment Manager shall be
paid from the IOI Decommissioning Subaccount; (d) transaction fees associated
with sales, trades and other investment activities executed by the investment
manager for the Crystal River Decommissioning Reserve Subaccount shall be paid
from the Crystal River


56



--------------------------------------------------------------------------------





Decommissioning Reserve Subaccount; (e) fees paid to the Trustee and fees paid
for the preparation of Tax Returns prepared for the NDF (including any of the
IOI Decommissioning Subaccount and the Crystal River Decommissioning Reserve
Subaccount) shall be paid from the Crystal River Decommissioning Reserve
Subaccount or the nonqualified trust fund as maintained with the NDF, in
Company’s sole discretion; (f) any Taxes due with respect to earnings on the IOI
Decommissioning Subaccount shall be paid from the IOI Decommissioning
Subaccount; (g) any Taxes due with respect to earnings on the Crystal River
Decommissioning Reserve Subaccount shall be paid from the Crystal River
Decommissioning Reserve Subaccount; and (h) any Taxes due with respect to the
nonqualified trust fund maintained within the NDF will be paid from the
nonqualified trust fund.
9.2.5    The Company shall not withdraw funds from the IOI Decommissioning
Subaccount for any purpose other than to make payments to Contractor pursuant to
Section 9.3, to make the payments as contemplated to be made from the IOI
Decommissioning Subaccount in Section 9.2.4, or in accordance with Section 9.8.
9.3    Withdrawals from IOI Decommissioning Subaccount. Contractor shall have
the right to request payments from the IOI Decommissioning Subaccount (including
interest earned thereon from and after the Closing in accordance with
Section 9.3.4) for services rendered under the terms of this Agreement, [**]
Contractor may submit a request for Company (each, an “IOI Disbursement
Certificate”) to instruct the Trustee to make a disbursement from the IOI
Decommissioning Subaccount to Contractor once each month [**] Company shall
cause the disbursement of funds from the IOI Decommissioning Subaccount in
accordance with Section 9.7.
9.3.1    In order to allow the Trustee to coordinate planning for availability
of liquid funds for withdrawals from the IOI Decommissioning Subaccount,
Contractor shall provide Company monthly written notices, by the twenty-fifth
(25th) day of each month, estimating the amount of liquid funds that Contractor
estimates it may request for withdrawals during the following calendar month.
Payments to Contractor may be delayed for the reasonable period necessary for
the Trustee to liquidate IOI Decommissioning Subaccount investments to disburse
funds if Contractor submits withdrawal requests that exceed the estimated
monthly withdrawal stated in the written notice.
9.3.2    Until the date that the ISFSI‑Only Interim End-State Conditions are
achieved, Contractor may request Disbursements under this Section 9.3.1 as
follows:
(a)    Contractor may request payment for amounts to be paid [**];
(b)    Contractor shall include with the IOI Disbursement Certificate a
certificate duly executed by an authorized officer of Contractor attesting as
follows:
(i)    [**]    
(ii)    The requested disbursement is due and owing to Contractor for goods or
services provided in connection with the Decommissioning and other work to
achieve the ISFSI-Only Interim End-State Conditions;


57



--------------------------------------------------------------------------------





(iii)    All requested disbursement amounts constitute Decommissioning Costs
incurred to achieve the ISFSI‑Only Interim End-State Conditions; and
(iv)    Any necessary authorizations of the NRC or any corresponding
Governmental Authority having jurisdiction over the Decommissioning of the
NRC-Licensed Site or the possession and maintenance of the ISFSI have been
obtained and all requirements of Law have been satisfied.
9.3.3    The Parties agree that at the end of each calendar quarter during the
period beginning on the Closing Date and ending on the date on which Contractor
achieves the last of the ISFSI-Only Interim End-State Conditions (or on the date
on which Contractor achieves the last of the ISFSI-Only Interim End-State
Conditions if it occurs on a date other than the last day of a calendar
quarter), or more frequently than quarterly if requested by a Party, the Parties
shall review the amounts of any IOI Disbursement Certificates that are then in
dispute. Notwithstanding anything to the contrary herein, including Section 9.7,
if the total amount of unresolved disputed costs exceeds [**], Company shall be
entitled to reduce the payment made under any subsequent IOI Disbursement
Certificate by the amount in dispute that exceeds [**], and the withholding of
such amounts shall not entitle Contractor to suspend the Decommissioning work
pursuant to Section 9.7. Such payment may be withheld until such time as and to
the extent that the total amount of unresolved disputed costs is less than [**].
9.3.4    Upon achievement of all of the ISFSI-Only Interim End-State Conditions
in accordance with Section 9.6 and resolution of any disputed amounts that are
still outstanding under any IOI Disbursement Certificates, Contractor shall have
the right to any funds remaining in the IOI Decommissioning Subaccount be
disbursed and paid to Contractor as a final payment for achievement of the
ISFSI-Only Interim End-State Conditions.
9.4    Maintenance of ISFSI Decommissioning Trust. Buyer shall at all times
maintain the ISFSI Decommissioning Trust and establish financial assurance
meeting the requirements of 10 CFR 72.30, or any successor regulation, until the
End-State Conditions are satisfied. Any amounts remaining in the ISFSI
Decommissioning Trust after all of the End-State Conditions are achieved in
accordance with Section 9.6, shall be disbursed from the ISFSI Decommissioning
Trust as directed by Buyer in its discretion.


58



--------------------------------------------------------------------------------







9.5    Maintenance and Termination of Contractor’s Provisional Trust Fund.
Contractor shall maintain the Contractor’s Provisional Trust Fund throughout the
term of this Agreement until all of the ISFSI-Only Interim End-State Conditions
are achieved in accordance with Section 9.6. Once the aggregate amount of funds
[**] held in the Contractor’s Provisional Trust Fund exceeds Fifty Million
Dollars ($50,000,000), Contractor shall have the right to receive disbursements
from the Provisional Milestone Account ; provided, that the aggregate of the
amounts held in the Contractor’s Provisional Trust Fund following any such
disbursement shall be no less than Fifty Million Dollars ($50,000,000);
provided, further, that the Provisional Milestone Account may be terminated and
all of the funds therein may be disbursed to Contractor (or as Contractor
directs) following Contractor’s completion of Milestone One in accordance with
Section 9.6 Following the completion of Milestone One and the closing of the
Provisional Milestone Account, Contractor shall have the right to receive
disbursements from the Provisional IOI Account; provided, that the amount held
in the Provisional IOI Account following any such disbursement shall be no less
than Twenty Million Dollars ($20,000,000); provided, further, that the
Provisional IOI Account may be terminated and all of the funds therein may be
disbursed to Contractor (or as Contractor directs) once all of the ISFSI-Only
Interim End-State Conditions are achieved in accordance with Section 9.6.
Contractor shall provide Company with quarterly statements from the trustee of
the Contractor’s Provisional Trust Fund throughout the term of this Agreement
until all of the ISFSI-Only Interim End-State Conditions are achieved in
accordance with Section 9.6. Any amounts remaining in the Contractor’s
Provisional Trust Fund after all of the ISFSI-Only Interim End-State Conditions
are achieved in accordance with Section 9.6, shall be disbursed from the fund as
directed by Contractor in its discretion.
9.6    Notice of Milestone One and End-State Conditions; Actions of Parties.
Upon completion of Milestone One, and upon achievement of all of the ISFSI-Only
Interim End-State Conditions or all of the End-State Conditions, Contractor
shall provide notice to Company (a “Notice of Milestone One”, “Notice of
ISFSI-Only Interim End-State Conditions” or “Notice of End‑State Conditions,”
respectively), including copies of any NRC determinations or license amendments
related to or comprising the achievement of Milestone One, the ISFSI-Only
Interim End-State Conditions or the End-State Conditions. Within sixty (60) days
after receipt of a Notice of Milestone One, Notice of ISFSI-Only Interim
End-State Conditions or Notice of End-State Conditions, Company shall by notice
to Contractor either indicate its agreement that Milestone One, the ISFSI-Only
Interim End-State Conditions or the End-State Conditions, as applicable, have
been achieved or that Milestone One, the ISFSI-Only Interim End-State Conditions
or the End-State Conditions have not been achieved, identifying with
particularity the reason(s) why Milestone One, the ISFSI-Only Interim End-State
Conditions or the End-State Conditions have not been achieved. Contractor shall
take reasonable actions to cause Milestone One, the ISFSI-Only Interim End-State
Conditions or the End-State Conditions to be achieved after receiving that
notice. If Company either indicates its agreement that Milestone One, the
ISFSI-Only Interim End-State Conditions or the End-State Conditions have been
achieved or fails to provide notice within that sixty (60) day period, then
Milestone One, the ISFSI-Only Interim End-State Conditions or the End-State
Conditions, as applicable, will be deemed to have been achieved.




59



--------------------------------------------------------------------------------





9.7    Payment of IOI Disbursement Certificates. After receiving an IOI
Disbursement Certificate containing the required certifications under
Section 9.3, Company shall instruct the Trustee under the Amended and Restated
NDF Agreement to make a disbursement to Contractor from the IOI Decommissioning
Subaccount, and Company shall cause the Trustee to make such disbursement within
thirty (30) days after Company’s receipt of such IOI Disbursement Certificate.
Notwithstanding any disagreement between the Parties over the amounts requested
or the progress of the Decommissioning or other performance of Contractor, if
the Disbursement Certificate contains the required certifications and supporting
documentation under Section 9.3, Company shall instruct the Trustee to make the
disbursement from the IOI Decommissioning Subaccount, but Company will not by
submitting the disbursement request to the Trustee waive any rights to contest
the amounts claimed by Contractor in the IOI Disbursement Certificate, or the
performance by Contractor under this Agreement with respect to the
Decommissioning work for which Contractor seeks payment, or otherwise, and
Company shall retain the right to challenge whether such amounts were properly
payable from the IOI Decommissioning Subaccount. Subject to Company’s
withholding rights pursuant to Section 9.3.3, if Company does not instruct the
Trustee to make the disbursement for an IOI Disbursement Certificate that
contains the required certifications and supporting documentation under
Section 9.3, Contractor may suspend all work and performance of obligations to
be performed by Contractor under this Agreement until payment of the requested
amounts and will be entitled to payment for incremental costs incurred as a
result of such suspension in accordance with Section 11.2.
9.8    Effect of Termination on Contractor’s Rights to Disbursement from the IOI
Decommissioning Subaccount. If this Agreement is terminated by Company due to a
Contractor Event of Default before the End-State Conditions are achieved,
Contractor shall suspend requests for withdrawals of funds from the IOI
Decommissioning Subaccount, and Company shall no longer have any obligation to
cause the Trustee to disburse funds from such subaccount; provided, that
Contractor may request a disbursement in accordance with Section 9.3 for amounts
to be paid [**].
9.9    Audit Rights.
9.9.1    Company shall have the right to audit the [**] Contractor’s
Decommissioning work, including the supporting documentation, underlying
Contractor’s IOI Disbursement Certificates, as required to demonstrate that
Contractor has expended such costs in the amounts and for the purposes indicated
in such disbursement requests, and in connection with any disputes with respect
to any IOI Disbursement Certificates. Such audits shall be conducted during
normal business hours of Contractor on Business Days upon reasonable advance
written notice to Contractor and may be conducted no more than once in a
calendar year, or more frequently if requested by Company in connection with
unresolved disputed costs, ending on the date that is eighteen (18) months after
the date on which Contractor achieves the last of the End-State Conditions.
Contractor shall provide Company’s auditors with reasonable access to its books
and records, including in computer readable format, and Contractor’s personnel
shall cooperate with the auditors, in order to effectuate the audit or audits
hereunder. The auditors shall have the right to copy the books and records
reviewed or examined in the course of the audit.


60



--------------------------------------------------------------------------------





9.9.2    If Contractor is not able to substantiate any of the [**] of
Contractor’s Decommissioning work underlying an IOI Disbursement Certificate, or
such costs do not constitute Decommissioning Costs necessary to achieve the
ISFSI‑Only Interim End-State Conditions or End-State Conditions, as applicable,
Contractor shall reimburse Company for such amounts, or Company may withhold
such amounts (and the withholding of such amounts shall not entitle Contractor
to suspend the Decommissioning work pursuant to Section 9.7). If any such audit
reveals that: (a) Contractor has not been paid [**] for progress achieved on any
[**], Company shall cause the Trustee to disburse such amounts from the IOI
Decommissioning Subaccount; or (b) Company otherwise owes any amounts to
Contractor that have not been paid to Contractor in accordance with this
Agreement, Company shall cause the disbursement of such amounts from the Crystal
River Decommissioning Reserve Subaccount or otherwise from the NDF, and in each
case Company shall use commercially reasonable efforts to cause the disbursement
of such amounts to Contractor within thirty (30) days after Contractor’s written
request for payment.
9.9.3    At Contractor’s written request, Company shall require its third party
auditors performing any such audit on behalf of Company to sign a customary,
commercially reasonable confidentiality agreement with Contractor prior to
commencement of any such audit conducted by such third parties.
ARTICLE 10    
TARGET COMPLETION DATE
10.1    Guaranteed Completion. If Contractor fails to complete Milestone One on
or before the Target Completion Date, Contractor shall within five (5) Business
Days after the Target Completion Date, deliver to Company a letter of credit
issued in favor of Company by a Qualified Institution in the amount of [**]
payable upon demand by the Company to an account in the NDF as directed by
Company for use as directed by the Company (the “Letter of Credit”). Such Letter
of Credit shall be in a form reasonably acceptable to Company and issued by a
Qualified Institution. Contractor shall ensure that the Letter of Credit remains
in full force and effect until Milestone One is completed, and if at any time
the Letter of Credit fails to meet the conditions of this Section 10.1,
Contractor shall replace the outstanding Letter of Credit with a Letter of
Credit that meets the foregoing conditions. Company shall have the right to draw
upon the Letter of Credit immediately upon issuance.
10.2    Qualified Institution. For purposes of this Agreement a “Qualified
Institution” means a commercial bank or trust company incorporated under the
laws of the United States or any state thereof, with an office or branch in New
York, New York, with an aggregate capital surplus in excess of Twenty Five
Billion Dollars ($25,000,000,000), and with senior unsecured debt rated at least
“A” by S&P Global Ratings or its successor, and “A2” by Moody’s Investors
Service, Inc., or such other financial institution that is reasonably acceptable
to Company.








61



--------------------------------------------------------------------------------





ARTICLE 11    
EXTENSIONS OF TIME; ADJUSTMENTS TO COSTS
11.1    Occurrence of Schedule Extension Condition; Adjustment of Project
Schedule.
11.1.1    Upon the occurrence of a Schedule Extension Condition, Contractor
shall have the right to a day-for-day extension (pro-rated) to the Project
Schedule, including extending the Target Completion Date. Contractor shall give
written notice to Company within a reasonable amount of time after Contractor
knew or would reasonably have been expected to know of the impact of Schedule
Extension Condition that has occurred, stating the events or conditions that
constitute the Schedule Extension Condition and the steps Contractor is taking
or intends to take to overcome such events or conditions, if any. Failure or
delay of Contractor to provide Company any of the notices required by the
preceding sentence shall not waive Contractor’s rights relating to or arising
from the occurrence of a Schedule Extension Condition, unless such failure
causes material prejudice to Company or such notice is provided more than ninety
(90) days after the occurrence of such Schedule Extension Condition. A Schedule
Extension Condition will continue only so long as Contractor is using diligent
efforts to overcome such Schedule Extension Condition and only until it has been
remediated, resolved or complied with. Contractor shall give prompt written
notice to Company upon the termination of any continuing Schedule Extension
Condition.
11.1.2    Contractor shall submit its request for adjustment to the Project
Schedule, together with the proposed Project Schedule as adjusted, in native
file format, and reasonable supporting documentation of the impacts of such
Schedule Extension Condition, for Company’s review and approval. Company shall
provide any comments or questions that is regarding the Schedule Extension
Condition or the proposed adjustments to Contractor, and Contractor shall
respond to such comments or questions. The Parties will repeat this process
until the Parties agree on an adjusted Project Schedule, which, once it is
accepted by Company in writing, will thereafter be the Project Schedule for all
purposes of this Agreement.
11.1.3    Except as provided in Section 11.2, the agreed adjusted Project
Schedule shall be Contractor’s sole and exclusive remedy for a Schedule
Extension Condition.
11.2    Occurrence of a Change in End-State Conditions; Inability to Access;
Failure to Disburse Funds. Upon the occurrence of one or more of the following
events or circumstances described in Section 11.2.1, 11.2.2 or 11.2.3,
Contractor shall have the right to the relief as further described in this
Section 11.2.
11.2.1    In the case of the occurrence of a Change in End-State Conditions,
Contractor shall have the right to payment of its actual, direct incremental
costs to comply with the changes in the End-State Conditions that result from
such Change in End-State Conditions, which costs may include general and
administrative and overhead costs, and profit, margin or fees. Such work
occasioned by the Change in End-State Conditions may be performed by Contractor
on a cost plus, time and material or lump sum basis (or a combination thereof)
as mutually agreed upon between Contractor and Company. General and
administrative and overhead costs, and profit, margin or fees shall be up to
[**] of direct cost. In addition, Contractor shall have the right to an
equitable adjustment to the Project Schedule, including the


62



--------------------------------------------------------------------------------





Target Completion Date, as necessary based on the additional activities required
to perform the Decommissioning as modified by the Change in End-State
Conditions.
11.2.2    If Contractor is unable to access the CR‑3 Facility for seven (7) or
more consecutive calendar days, or sixteen (16) or more days in the aggregate,
with each occurrence lasting at least forty eight (48) consecutive hours, during
any ninety (90) day period, due to Company’s acts or omissions that are not
caused by the occurrence of an event of Force Majeure, Contractor shall have the
right to payment of its actual, direct incremental costs (not including any
amounts in respect of general and administrative and overhead costs, and profit,
margin or fees) incurred due to the resulting delay, if any, in the Project
Schedule as a result of Contractor’s inability to access the CR-3 Facility,
including mitigation costs. In addition, Contractor shall have the right to an
equitable adjustment to the Project Schedule, including the Target Completion
Date, with respect to such delay. NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN, COMPANY’S MAXIMUM AGGREGATE LIABILITY WITH RESPECT TO THE PAYMENT OF ANY
AMOUNTS TO CONTRACTOR UNDER THIS SECTION 11.2.2 SHALL IN NO EVENT EXCEED [**].
In the event of extraordinary circumstances, Company and Contractor shall
confer.
11.2.3    If Company fails to disburse funds to Contractor in accordance with
its obligations under Article 9, Contractor shall have the right to payment of
its actual, direct incremental costs incurred due to Contractor’s suspension of
the Decommissioning work in accordance with Section 9.7, including reasonable
demobilization and remobilization costs, which costs may include up to [**] in
respect of general and administrative and overhead costs and profit, margin or
fees. In addition, Contractor shall have the right to an equitable adjustment to
the Project Schedule, including the Target Completion Date, with respect to the
delay incurred due to such suspension.
11.2.4    In the case of an occurrence of any of the events or circumstances
described in Section 11.2, Contractor shall promptly notify Company in writing
of the expected direct, actual incremental costs that Contractor will incur as a
result of such event or circumstance, including any demobilization or
remobilization costs, along with a reasonably detailed description of the
activities that will be performed, and of the anticipated impact to the Project
Schedule. Contractor shall provide monthly invoices to Company, together with
reasonable supporting documentation of costs when incurred, and shall submit
requests for reimbursement of its costs in accordance with Section 11.2.1,
11.2.2 or 11.2.3, as applicable, and Company shall disburse funds to reimburse
Contractor for such costs from the Crystal River Decommissioning Reserve
Subaccount or otherwise from the NDF within thirty (30) days after Company
receives such invoice and supporting documentation.
11.3    Duty to Mitigate. Contractor shall act diligently to mitigate the
effects of any Schedule Extension Condition and to minimize the incremental
costs or delays to the Project Schedule resulting from the occurrence of an
event or circumstance as described in Section 11.2. Among other things: (a) in
the case of the occurrence of an event of Force Majeure, Contractor shall, as
reasonably practicable under the given circumstances, adopt measures in
anticipation of the occurrence of the event of Force Majeure in an effort to
mitigate potential damage; and (b) if Contractor is unable to access the CR‑3
Facility for seven (7) or more consecutive calendar days due to Company’s acts
or omissions that are not caused by the occurrence of an event of Force


63



--------------------------------------------------------------------------------





Majeure, Contractor shall use commercially reasonable efforts to identify and
utilize alternative routes to access to the CR-3 Facility.
11.4    No Duplicate Relief. In no event shall Contractor be entitled to
adjustments to the Project Schedule pursuant to Section 11.1 in connection with
the same events or circumstances for which Contractor receives any relief under
Section 11.2.
ARTICLE 12    
CONFIDENTIALITY; PUBLIC STATEMENTS
12.1    Access to Information. Subject to all applicable NRC rules and
regulations and other applicable Laws, each Party shall have reasonable access
to all of the Business Books and Records in the possession of the other Party to
the extent that such access may reasonably relate to or be affected by the
ownership, possession or use of the CR-3 Facility, including the ISFSI, or
performance of the Decommissioning. Such access shall be afforded by the Party
in possession of such Business Books and Records upon receipt of reasonable
advance notice and during normal business hours. The Party exercising this right
of access shall be solely responsible for any costs or expenses incurred by it
or them pursuant to this Section 12.1. The Party or Parties in possession of
such Business Books and Records shall retain such Business Books and Records;
provided, however, that all of the Business Books and Records held by Contractor
that are required to be maintained by NRC regulations or Nuclear Law shall be
retained by Contractor. If the Party in possession of such Business Books and
Records desire to dispose of any such Business Books and Records, such Party
shall, prior to such disposition, give the other Party a reasonable opportunity
at such other Party’s expense, to segregate and remove such Business Books and
Records as such other Party may select. Notwithstanding the foregoing, the right
of access to medical records and other confidential employee records shall be
subject to all applicable Laws.
12.2    Protection of Proprietary Information. From and after the Closing Date:
(a) Contractor shall use and disclose, and shall cause its Affiliates and their
respective Representatives to use and disclose, Company’s Proprietary
Information only to the extent necessary to consummate the transactions
contemplated by, and perform their obligations under, this Agreement and the
Ancillary Agreements; and (b) Company shall use and disclose, and shall cause
its Affiliates and its Representatives to use and disclose, Contractor’s
Proprietary Information only to the extent necessary to consummate the
transactions contemplated by, and perform its obligations under, this Agreement
and the Ancillary Agreements. Any disclosure to Affiliates or Representatives of
a Party shall only be made after such Affiliates and Representatives are advised
of the confidentiality obligations hereunder and required by the disclosing
Party to comply, and the disclosing Party shall be responsible for any
violations of the obligations of this Section 12.2 by any such Affiliates or
Representatives. Any disclosure to third parties other than a Party’s Affiliates
or Representatives by either Company or Contractor shall only be made subject to
confidentiality agreements with such third parties that are at least as
stringent as the requirements of this Section 12.2.
12.2.1    Notwithstanding anything to the contrary in Section 12.2, Contractor
may reveal or disclose Proprietary Information to such Persons with whom
Contractor expects may act as potential suppliers or subcontractors to
Contractor in connection with the performance of


64



--------------------------------------------------------------------------------





the Decommissioning and its other obligations hereunder to the extent necessary
or appropriate in connection with the performance of Contractor’s obligations
under this Agreement, in each case so long as each such Person has entered into
a confidentiality agreement with Contractor with at least equivalent terms with
respect to maintaining the confidentiality of Proprietary Information.
12.2.2    Upon Contractor’s or Company’s (as the case may be) prior written
approval (which approval shall not be unreasonably withheld, delayed or
conditioned), Company or Contractor (as the case may be) may provide Proprietary
Information of any other Party to the NRC or any other Governmental Authority
having jurisdiction over the NRC-Licensed Site or any portion thereof, as may be
necessary in connection with the Decommissioning or as required under the
Permits. The disclosing Party shall reasonably seek confidential treatment for
the Proprietary Information provided to any such Governmental Authority and
shall notify the other Party whose Proprietary Information is to be disclosed,
as far in advance as reasonably practical, of its intention to release to any
Governmental Authority any such Proprietary Information. In the event that
disclosure of Proprietary Information is required by order of a court or other
Governmental Authority or by subpoena or other similar legal process, the Party
subject to such order, subpoena or other legal process shall, to the extent
permitted by Law, notify the other Party whose Proprietary Information is to be
disclosed and the Parties shall consult and cooperate in seeking a protective
order or other relief to preserve the confidentiality of Proprietary
Information.
12.2.3    Company or Contractor (as the case may be) may, without the prior
consent of the other Party, disclose Proprietary Information of any other Party
as may be necessary to comply generally with any applicable Laws or with the
rules of any applicable stock exchange. The disclosing Party shall notify the
other Party whose Proprietary Information is to be disclosed, as far in advance
as reasonably practical, of its intention to release to any third party any such
Proprietary Information.
12.2.4    Notwithstanding anything to the contrary in the foregoing, nothing in
this Section 12.2 authorizes or permits Contractor to disclose any Third Party
Proprietary Information that Contractor obtains as part of the Company
Proprietary Information to any other Person. Contractor acknowledges and agrees
that to the extent Company is prohibited or restricted by any non-disclosure or
confidentiality obligation to any third party from disclosing any Third Party
Proprietary Information to Contractor, Company shall have the right to not
disclose such Third Party Proprietary Information to Contractor until Contractor
has reached agreement with such third party and such third party has notified
Company in writing that Company may disclose such Third Party Proprietary
Information to Contractor. Company shall notify Contractor if there is any Third
Party Proprietary Information of which Company is aware that Company is
prohibited or restricted from disclosing to Contractor, and advise Contractor of
such third party so that Contractor may make appropriate arrangements with such
third party. Company’s failure to disclose any Third Party Proprietary
Information pursuant to this Section 12.2.4 shall not serve as the basis for a
claim of any breach of any obligation of Company hereunder.
12.2.5    If this Agreement is terminated before the End-State Conditions have
been achieved, this Section 12.2 shall survive the termination of this Agreement
for five (5) years. In


65



--------------------------------------------------------------------------------





addition, if this Agreement is terminated before the End-State Conditions have
been achieved, Contractor shall, within thirty (30) days after receipt of a
written request from Company, return or destroy Company’s Proprietary
Information in the possession or control of Contractor, any of its Affiliates or
their respective Representatives, and Company shall, within thirty (30) days
after receipt of a written request from Contractor, return or destroy
Contractor’s Proprietary Information in the possession or control of Company,
any of its Affiliates or their respective Representatives. Notwithstanding the
foregoing, a recipient or another Party’s Proprietary Information shall not be
required to return or destroy such other Party’s Proprietary Information to the
extent that it (a) is commingled with other electronic records that are
collected and maintained in a separate secure facility as part of information
technology backup procedures in accordance with the normal course of business;
(b) is included in a Party’s disclosures to its or its Affiliate’s board of
directors or similar governing body or the records of deliberations of such body
in connection with the consideration of the authorization and approval of this
Agreement and the transactions contemplated hereby; or (c) the recipient is a
legal or other professional advisor to a Party with professional
responsibilities to maintain client confidences; provided, however, that such
retained Proprietary Information shall remain subject to the provisions of this
Article 12.
12.3    Public Statements. Except as may be required by applicable Law or stock
exchange rules, Contractor shall not issue any press release or other public
disclosure (other than required filings and other required public statements or
testimony before regulatory authorities) with respect to this Agreement or the
performance of the Decommissioning, without Company’s prior written approval. If
Contractor determines it has to make any such public disclosure, it shall, to
the extent permitted by applicable Law, first afford Company a reasonable
opportunity to review and comment on such press release or public disclosure,
and to seek appropriate confidential treatment. Contractor shall not, and shall
not permit any of its Affiliates or subcontractors to, use Company’s or any of
its Affiliates’ names, logos, trademarks, service marks or trade names in any
way without Company’s prior written consent. Contractor shall cooperate with
Company in maintaining good community relations.
ARTICLE 13    
INDEMNIFICATION
13.1    Contractor Indemnification. From and after the Closing Date, Contractor
shall indemnify, defend and hold harmless the Company Indemnified Parties from
and against [**].


66



--------------------------------------------------------------------------------







13.2    Company Indemnification. From and after the Closing Date, Company shall
indemnify, defend and hold harmless the Contractor Indemnified Parties from and
against [**].
ARTICLE 14    
INSURANCE
14.1    Contractor Insurance. With respect to transportation services for
Nuclear Material: (a) Contractor and its Affiliates will, in the aggregate,
maintain ANI domestic Suppliers and Transporters insurance in amounts no less
than [**], and (b) Contractor shall cause any subcontractor to maintain ANI
domestic Suppliers and Transporters insurance in amounts no less than [**]. In
addition, Contractor shall maintain the insurance coverages as required under
Attachment 10, and shall obtain all additional insured provisions and waivers of
subrogation and provide all written confirmations for the benefit of Company in
accordance with Attachment 10.
14.2    Company Insurance. Company shall maintain the Nuclear Insurance Policies
with ANI and NEIL, in such form and amount as will satisfy the then-current
minimum requirements of the applicable Nuclear Laws or NRC license obligations
for the CR-3 Facility. Contractor and Buyer shall be named as additional
insureds, and Company shall obtain a waiver of rights of subrogation by NEIL
against Contractor and Buyer.
14.2.1    Pursuant to the SNF PSA, Buyer has assumed the liability and
responsibility for insurance costs relating to the ISFSI, and therefore:
(a) during the period beginning on the Closing Date and ending on the date on
which the last of the ISFSI-Only Interim End-State Conditions are achieved,
Buyer shall, within thirty (30) days of receipt of an invoice for payment from
Company, reimburse Company for the insurance premiums paid by Company for the
NEIL property damage insurance policy relating to the CR‑3 Facility attributable
to the ISFSI (based on the insurance premium for coverage of the ISFSI as shown
on the applicable NEIL endorsement); and (b) from and after the date on which
the last of the ISFSI-Only Interim End-State Conditions are achieved and until
the last of the End-State Conditions are achieved, Buyer shall, within thirty
(30) days of receipt of an invoice for payment from Company, reimburse Company
for [**] of any insurance premiums paid by Company for the ANI nuclear insurance
liability policy and NEIL property damage insurance policy relating to the CR‑3
Facility.
14.2.2    Company shall have the sole right to any and all return premiums,
refunds, distributions and continuity or other credits received from ANI or NEIL
during any period before or after the Closing Date.
14.2.3    Without limiting Contractor’s obligations under Section 13.1,
Contractor shall be solely responsible for the payment of the deductibles under
any of the Nuclear Insurance Policies with respect to each claim made for losses
suffered during the period beginning on the Closing Date and ending on the date
on which the last of the End-State Conditions are achieved, that arise out of,
result from or are connected with (a) the acts or omissions of Contractor, or
any third party acting on behalf of Contractor, or the performance by
Contractor, or any third party acting on behalf of Contractor, of any
Decommissioning or other obligations under this Agreement; or (b) any loss or
damage to the ISFSI caused by an event of Force Majeure.


67



--------------------------------------------------------------------------------





14.3    Environmental Liability Insurance Coverage. Without limiting the
generality of the foregoing provisions of this Article 14, Contractor shall on
or before the Closing Date, obtain environmental liability insurance coverage
substantially in the form of Attachment 16 with the maximum limit of liability
that Contractor can obtain for a premium of [**]. Subject to Contractor having
provided Company with the certificates of insurance and such other information
required for Company to confirm the coverage provided complies with the
requirements of this Section 14.3, Contractor may submit a request for payment
to Company, together with evidence of Contractor’s payment of the premium for
such environmental liability insurance coverage, and Company shall, within
thirty (30) days after receipt of such request for payment, pay Contractor up to
[**] to reimburse Contractor for the cost of the premium paid for such
environmental liability insurance coverage. Company and Contractor acknowledge
and agree that the payment contemplated in this Section 14.3 is in addition to
and not included within the [**] or the Agreed Amount. Contractor further
acknowledges and agrees that Company shall not have any liability or obligation
to reimburse Contractor for any premiums or deductibles or other payments made
by Contractor to obtain and maintain the insurance coverages as set forth in
Attachment 10, other than as may be included within the [**] and the Agreed
Amount.
ARTICLE 15    
DEFAULT; REMEDIES
15.1    Contractor Events of Default. Each of the following shall constitute a
“Contractor Event of Default”:
15.1.1    Contractor fails to pay or cause to be paid when due and payable any
amount owed by Contractor to Company in accordance with this Agreement, and such
failure continues and is not cured within ten (10) Business Days after written
notice from Company regarding such failure.
15.1.2    The occurrence of a Bankruptcy Event with respect to Contractor.
15.1.3    The occurrence of a Bankruptcy Event with respect to a Parent
Guarantor, and Contractor’s failure to provide a replacement Parent Guaranty
from a replacement guarantor with equivalent or better financial condition to
that of such Parent Guarantor as of the Contract Date, within five (5) Business
Days thereafter.
15.1.4    [**]
15.1.5    Contractor fails to provide or the Parent Guarantors fail to maintain
in effect the Parent Guaranties or the Parent Support Agreements, any Parent
Guarantor fails to make any payment or render performance when due under the
respective Parent Guaranty or Parent Support Agreement, or a Parent Guarantor
breaches, defaults or fails to comply with any covenant or obligation of such
Parent Guarantor under the respective Parent Guaranty or Parent Support
Agreement, and such failure, breach, failure to comply or event of default
continues and is not cured within ten (10) Business Days after written notice
from Company regarding such failure.
15.1.6    Contractor’s performance of its Decommissioning obligations under this
Agreement at the NRC-Licensed Site is suspended by NRC order for a period in
excess of one


68



--------------------------------------------------------------------------------





hundred eighty (180) days for Contractor’s deficient activities, including
failure to comply with NRC regulations.
15.1.7    Contractor fails to discharge or obtain the release of any Contractor
Lien in accordance with this Agreement, and such failure continues and is not
cured within ten (10) Business Days after written notice from Company regarding
such failure.
15.1.8    Contractor fails to mobilize or retain sufficient qualified personnel
and equipment to and at the Crystal River Site as necessary to commence and
progress the Decommissioning and perform its obligations hereunder in accordance
with the Project Schedule, or stops, suspends, terminates or refuses to perform
its obligations hereunder, such that Contractor would not reasonably be capable
of maintaining progress on the Decommissioning or the performance of its
obligations hereunder in accordance with the Project Schedule, and such failure,
or the stoppage, suspension or termination of performance of its obligations
hereunder, is not cured within ten (10) Business Days after written notice from
Company regarding such failure, stoppage, suspension or termination.
15.1.9    Contractor fails to complete Milestone One on or before the Target
Completion Date.
15.1.10    Contractor submits a Disbursement Certificate which Contractor knows
contains false information.
15.1.11    Contractor fails to perform any material covenant or obligation
hereunder not otherwise addressed in this Section 15.1, and Contractor fails to
commence the cure of such failure within thirty (30) Days after receipt of
notice from Company identifying such failure, or if, having commenced the cure
within such period, Company fails (a) to diligently pursue such cure in a manner
and pursuant to a schedule reasonably acceptable to Company; or (b) to cure such
failure, within ninety (90) Days after Contractor’s receipt of such notice.


69



--------------------------------------------------------------------------------







15.2    Remedies Upon a Contractor Event of Default.
15.2.1    If a Contractor Event of Default occurs and is continuing, Company
shall have the right but not the obligation, at is sole option, to exercise its
rights under the Pledge Agreement or terminate this Agreement by written notice
to Contractor, or both, or pursue any other remedy provided by law or equity,
including specific performance, or any other remedy provided in the Ancillary
Agreements.
15.2.2    To the fullest extent permitted by Law, if Company elects to terminate
this Agreement due to a Contractor Event of Default or Company elects to
exercise its rights under the Pledge Agreement, Company may proceed to remove
Contractor from the NRC-Licensed Site in accordance with applicable Laws and
Contractor agrees to cooperate with Company to the fullest extent necessary in
connection with Company’s recovery of, or the transfer to a third party
designated by Company of, full possession and use of the NRC-Licensed Site and
the Contractor’s Provisional Trust Fund, and the transfer of the membership
interests in Contractor to Company or its designee, including in connection with
obtaining any approval of the NRC or other Governmental Authority required to
permit Company to (a) transfer the NRC License authorizing possession and
maintenance, including Decommissioning, of the NRC-Licensed Site, to Company (or
its designee) from Contractor, and approval of any conforming license
amendments, and any other related approvals; and (b) recover full possession and
use of NRC‑Licensed Site.
15.2.3    To the fullest extent permitted by Law, if Company elects to terminate
this Agreement due to a Contractor Event of Default, at Company’s request:
(a) Contractor shall assign the SNF Services Agreement to Company or a third
party designated by Company that will hold the NRC License authorizing
possession and maintenance of the NRC-Licensed Site, except that Contractor
shall not assign and Company shall not assume any rights or obligations
thereunder with respect to the Spent Fuel Disposal Contract; and (b) neither
Contractor nor Buyer shall terminate the SNF Services Agreement.
15.3    Obligations Upon Termination. Despite the termination of this Agreement,
Contractor and Buyer, as applicable, shall:
15.3.1     so long as it holds the NRC License authorizing possession and
maintenance of the NRC-Licensed Site, perform and carry out all NRC licensed
activities with respect to security, safety, emergency preparedness, the
operation and maintenance of the ISFSI, management of Spent Nuclear Fuel, and
the removal of all of the Spent Nuclear Fuel and HLW from the ISFSI and the
Crystal River Site, and any other obligations of Contractor as the holder of the
NRC License, in accordance with this Agreement;
15.3.2    so long as it holds the NRC License authorizing possession and
maintenance of the NRC-Licensed Site, continue to perform its obligations under
the SNF Services Agreement; and
15.3.3    maintain the ISFSI Decommissioning Trust and Contractor’s Provisional
Trust Fund in accordance with Section 9.4 and Section 9.5, respectively.


70



--------------------------------------------------------------------------------





During the period following termination during which Contractor holds the NRC
License authorizing possession and maintenance of the NRC-Licensed Site, Company
shall provide Contractor with access to the Crystal River Site and the ISFSI in
accordance with this Agreement so that Contractor may perform such functions.
ARTICLE 16    
MISCELLANEOUS PROVISIONS
16.1    Amendment and Modification. Subject to applicable Law, this Agreement
may be amended, modified or supplemented only by written agreement of Company
and Contractor.
16.2    Waiver of Compliance; Consents. Except as otherwise provided in this
Agreement, any failure of any of the Parties to comply with any obligation,
covenant, agreement or condition herein may be waived by the Party entitled to
the benefits thereof only by a written instrument signed by the Party granting
such waiver, but such waiver of such obligation, covenant, agreement or
condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent failure to comply therewith.
16.3    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or by electronic mail,
provided that delivery by electronic mail is confirmed in writing (which may be
by return electronic mail), or mailed by overnight courier or registered or
certified mail (return receipt requested), postage prepaid, to the recipient
Party at its address (or at such other address or facsimile number for a Party
as shall be specified by like notice; provided, however, that notices of a
change of address shall be effective only upon receipt thereof):
16.3.1    If to Company, to:
Duke Energy Florida, LLC
15760 W. Power Line Street
Crystal River, FL 34428
Attn.: Terry Hobbs, CR-3 Decommissioning Manager
E-mail: terry.hobbs@duke-energy.com
with a copy (which shall not constitute notice) to:
Duke Energy Florida, LLC
550 South Tryon Street, DEC 45A
Charlotte, NC 28202
Attn: Tracey LeRoy, Legal Counsel, Nuclear (Crystal River Unit 3)
Email: tracey.leroy@duke-energy.com


71



--------------------------------------------------------------------------------





and
Morgan, Lewis & Bockius LLP
300 S. Grand Avenue, 22nd Floor
Los Angeles, CA 90071
Attn: Ingrid A. Myers
E-mail: Ingrid.myers@morganlewis.com
16.3.2    if to Contractor, to:
ADP CR3, LLC
c/o Accelerated Decommissioning Partners, LLC
17101 Preston Road, Suite 115
Dallas, TX 75248
Attn: Scott State, CEO
E-mail: sstate@northstar.com
with a copy (which shall not constitute notice) to:
NorthStar Group Services, Inc.
35 Corporate Drive, Suite 1155
Trumbull, CT 06611
Attn: Gregory G. DiCarlo, Vice President & General Counsel
E-mail: gdicarlo@northstar.com
Orano USA, LLC
1155 F St. NW, Suite 800
Washington, DC 20004
Attn: Michael Woods, General Counsel
E-mail: michael.woods@orano.group
Pillsbury Winthrop Shaw Pittman LLP
31 West 52nd Street
New York, NY 10019-6131
Attn: Stephen B. Amdur, Esq.
Email: stephen.amdur@pillsburylaw.com
16.3.3    if to Buyer, to:
ADP SF1, LLC
c/o Accelerated Decommissioning Partners, LLC
17101 Preston Road, Suite 115
Dallas, TX 75248
Attn: Scott State, CEO
E-mail: sstate@northstar.com


72



--------------------------------------------------------------------------------





with a copy (which shall not constitute notice) to:
NorthStar Group Services, Inc.
35 Corporate Drive, Suite 1155
Trumbull, CT 06611
Attn: Gregory G. DiCarlo, Vice President & General Counsel
E-mail: gdicarlo@northstar.com
Orano USA, LLC
1155 F St. NW, Suite 800
Washington, DC 20004
Attn: Michael Woods, General Counsel
E-mail: michael.woods@orano.group
Pillsbury Winthrop Shaw Pittman LLP
31 West 52nd Street
New York, NY 10019-6131
Attn: Stephen B. Amdur, Esq.
Email: stephen.amdur@pillsburylaw.com
16.4    Assignment. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns, but no Party may assign this Agreement or its
rights under this Agreement, including by operation of law, without the prior
written consent of the other Party, such consent not to be unreasonably
withheld, delayed or conditioned. Any assignment in contravention of the
foregoing sentence shall be null and void and without legal effect on the rights
and obligations of the Parties.
16.5    Third Party Beneficiaries. This Agreement does not, and is not intended
to confer upon any other Person except the Parties any rights, interests,
obligations or remedies hereunder.
16.6    Governing Law. This Agreement shall be governed by and construed in
accordance with the Law of the State of Florida (without giving effect to
conflict of law principles) as to all matters, including matters of validity,
construction, effect, performance and remedies.
16.7    Dispute Resolution.
16.7.1    In an effort to promote the highest quality working relationship, the
Parties agree that the following steps will be responsively and openly pursued
in an effort to resolve any dispute under or arising out of this Agreement
(each, a “Dispute”) before resorting to litigation (except as may be necessary
to preserve any rights or the status quo):
(a)    All Disputes will be made in a written notice by authorized
representatives of either Party initiating the process set forth herein (the
“Dispute Engagement Notice”). Promptly after receipt of the Dispute Engagement
Notice, both Parties shall discuss the issues, present reasonably requested
documentation and attempt to reach a settlement that is agreeable to both
Parties. As part of the Dispute Engagement Notice, the Party initiating the


73



--------------------------------------------------------------------------------





dispute resolution process will submit a summary of the issues, the requesting
Party’s position and a summary of the evidence and arguments supporting its
position.
(b)    If the Dispute cannot be resolved by the Parties as provided in
Section 16.7.1(a) within fifteen (15) Business Days after receipt of the Dispute
Engagement Notice, or such later date as the Parties may agree in writing to
permit all requested facts to be known and presented to the above personnel, the
Dispute shall be escalated to an executive of each Party who has authority to
settle the Dispute and who is at a higher level of management than such Party’s
representative set forth in Section 16.7.1(a).
(c)    If the Dispute cannot be resolved by the Parties as provided in
Section 16.7.1(b) within fifteen (15) Business Days after referral of the
Dispute as provided therein (or such other period agreed to by both Parties in
writing), then either Party may pursue any rights or remedies available at law
or in equity through judicial relief or, if and as agreed to by both Parties in
writing, non-judicial relief through an alternative dispute resolution process.
The Parties agree that any discussions and negotiations related to any proposed
settlement of any Dispute may not be introduced into evidence by either Party in
any judicial action or non-judicial alternative dispute resolution forum used to
resolve such Dispute.
16.7.2    Each Party irrevocably and unconditionally submits to the exclusive
jurisdiction of the federal courts of the United States of America or the courts
of the State of Florida, in each case located in the City of St. Petersburg and
County of Pinellas, and any appellate courts from any such court, in any action
or proceeding arising out of or relating to this Agreement or the subject matter
hereof or for recognition or enforcement of any judgment, and each of the
Parties irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding shall be heard and determined in such courts. Each of
the Parties agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. Each Party irrevocably and
unconditionally waives, and agrees not to assert, by way of motion, as a
defense, or otherwise, to the fullest extent permitted by applicable Law, any
objection that it may now or hereafter have (a) that it is not subject
personally to the jurisdiction of the above‑named courts, that its property is
exempt or immune from attachment or execution, that the suit, action or
proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that this Agreement or the subject matter
hereof may not be enforced in or by such court and (b) to the laying of venue of
any action or proceeding arising out of or relating to this Agreement in any
court referred to above. Each of the Parties hereby irrevocably and
unconditionally waives, to the fullest extent permitted by applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
16.7.3    No litigation arising under this Agreement shall include, by
consolidation, joinder, or any other manner, any Person not a party to this
Agreement unless (a) such Person is substantially involved in a common question
of fact or law, (b) the presence of the Person is required if complete relief to
the requesting Party is to be accorded in the litigation, and (c) the Person has
consented.
16.7.4    Contractor shall proceed diligently with the performance or provision
of the Decommissioning work and its other duties and obligations without
diminution of effort


74



--------------------------------------------------------------------------------





during the pendency of any Dispute (including any Dispute regarding the basis on
which Contractor purports to exercise any right to suspend the work).
16.8    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BETWEEN THE PARTIES OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH THIS AGREEMENT, THE ANCILLARY AGREEMENTS OR ANY OTHER DOCUMENTS
ENTERED INTO IN CONNECTION HEREWITH.
16.9    Entire Agreement. This Agreement, the SNF PSA and the Ancillary
Agreements, including the Attachments, exhibits, schedules, documents,
certificates and instruments referred to herein or therein, embody the entire
agreement and understanding of the Parties in respect of the transactions
contemplated by this Agreement and shall supersede all previous oral and written
and all contemporaneous oral negotiations, commitments and understandings
including all letters, memoranda or other documents or communications, whether
oral, written or electronic, submitted or made by (a) either Company, its
Affiliates or any of their respective Representatives; or (b) Contractor, its
Affiliates, including the Parent Guarantors, or any of their respective
Representatives, in connection with the negotiation and execution of this
Agreement.
16.10    No Joint Venture. Nothing in this Agreement creates or is intended to
create an association, trust, partnership, joint venture or other entity or
similar legal relationship among the Parties, or impose a trust, partnership or
fiduciary duty, obligation, or liability on or with respect to the Parties.
Except as expressly provided herein, no Party is or shall act as or be the agent
or representative of any other Party.
16.11    Change in Law. If and to the extent that any Laws or regulations that
govern any aspect of this Agreement shall change, so as to make any aspect of
this transaction unlawful, then the Parties agree to make such modifications to
this Agreement as may be reasonably necessary for this Agreement to accommodate
any such legal or regulatory changes, without materially changing the overall
benefits or consideration expected hereunder by any Party.
16.12    Severability. Any term or provision of this Agreement that is held
invalid or unenforceable in any situation shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity or
enforceability of the offending term or provision in any other situation;
provided, however, that the remaining terms and provisions of this Agreement may
be enforced only to the extent that such enforcement in the absence of any
invalid terms and provisions would not result in (a) deprivation of a Party of a
material aspect of its original bargain upon execution of this Agreement,
(b) unjust enrichment of a Party, or (c) any other manifestly unfair or
inequitable result.
16.13    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
16.14    EXCLUSIVITY OF WARRANTIES. THERE ARE NO WARRANTIES OF CONTRACTOR TO
COMPANY HEREUNDER WITH RESPECT TO THE PERFORMANCE


75



--------------------------------------------------------------------------------





OF ITS OBLIGATIONS UNDER THIS AGREEMENT, EXPRESS OR IMPLIED, OTHER THAN AS
EXPRESSLY SET FORTH IN THIS AGREEMENT. CONTRACTOR DOES NOT MAKE ANY OTHER
EXPRESS WARRANTIES, OR ANY IMPLIED WARRANTIES, OF ANY KIND, INCLUDING ANY
IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. ALL
IMPLIED WARRANTIES (INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE) ARE HEREBY DISCLAIMED.
16.15    LIMITATION ON CONSEQUENTIAL DAMAGES. NOTWITHSTANDING ANY OTHER
PROVISIONS OF THIS AGREEMENT TO THE CONTRARY, NONE OF THE PARTIES SHALL BE
LIABLE TO ANY OTHER PARTY (OR TO ANY OTHER PERSON CLAIMING THROUGH THEM OR UNDER
THIS AGREEMENT) PURSUANT TO THIS AGREEMENT OR UNDER ANY CAUSE OF ACTION RELATED
TO THE SUBJECT MATTER OF THIS AGREEMENT, FOR ANY SPECIAL, INDIRECT, INCIDENTAL,
PUNITIVE, EXEMPLARY, CONSEQUENTIAL LOSSES OR DAMAGES, OR ANY LOSS, DAMAGE OR
OTHER LIABILITY OTHERWISE EQUIVALENT TO OR IN THE NATURE OF SUCH LOSSES OR
DAMAGES, OR ANY LOSS OF PROFITS, LOSS OF REVENUE, LOSS OF USE DOWNTIME COSTS,
LOSS OF OPPORTUNITY OR GOODWILL, LOSS OF PRODUCTIVITY, LOSS OF OR REDUCTION IN
BONDING CAPACITY, LOSSES DUE TO THEORIES SUCH AS CUMULATIVE IMPACT, COST OF
PURCHASED OR REPLACEMENT POWER, COST OF CAPITAL OR CLAIMS OF CUSTOMERS, WHETHER
SUCH LIABILITY ARISES IN CONTRACT, WARRANTY, TORT (INCLUDING NEGLIGENCE),
MISREPRESENTATION (INCLUDING NEGLIGENT MISREPRESENTATION), STRICT LIABILITY OR
OTHERWISE.
{Remainder of this page intentionally left blank}




76



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
respective duly authorized officers as of the date first written above.
COMPANY:
DUKE ENERGY FLORIDA, LLC
By: /s/ MELODY BIRMINGHAM-BYRD    
Name:    Melody Birmingham-Byrd    
Title:    SVP & Chief Procurement Officer    
CONTRACTOR:
ADP CR3, LLC
By: /s/ SCOTT SLATE    
Name:     Scott State    
Title:     Chief Executive Officer    
BUYER:
ADP SF1, LLC
By: /s/ SCOTT SLATE    
Name:     Scott State    
Title:     Chief Executive Officer    




[Signature Page to the Decommissioning Services Agreement]

